Exhibit 10.2

 

EXECUTION COPY

 

 

REVOLVING CREDIT AGREEMENT

 

dated as of July 2, 2003

 

among

 

VORNADO REALTY L.P.,
as Borrower,

 

VORNADO REALTY TRUST,
as General Partner,

 

 

THE BANKS SIGNATORY HERETO,
each as a Bank,

 

 

JPMORGAN CHASE BANK,
as Administrative Agent,

 

 

BANK OF AMERICA, N.A.
and
CITICORP NORTH AMERICA, INC.
as Syndication Agents,

 

and

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS
and
FLEET NATIONAL BANK
as Documentation Agents

 

 

J.P. MORGAN SECURITIES INC.
and
BANK OF AMERICA SECURITIES, L.L.C.
Lead Arrangers and Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; ETC.

 

 

 

 

SECTION 1.01.

Definitions

 

SECTION 1.02.

Accounting Terms

 

SECTION 1.03.

Computation of Time Periods

 

SECTION 1.04.

Rules of Construction

 

 

 

ARTICLE II THE LOANS

 

 

 

 

SECTION 2.01.

Ratable Loans; Bid Rate Loans; Purpose

 

SECTION 2.02.

Bid Rate Loans

 

SECTION 2.03.

Swingline Loan Subfacility

 

SECTION 2.04.

Advances. Generally

 

SECTION 2.05.

Procedures for Advances

 

SECTION 2.06.

Interest Periods; Renewals

 

SECTION 2.07.

Interest

 

SECTION 2.08.

Fees

 

SECTION 2.09.

Notes

 

SECTION 2.10.

Prepayments

 

SECTION 2.11.

Method of Payment

 

SECTION 2.12.

Elections, Conversions or Continuation of Loans

 

SECTION 2.13.

Minimum Amounts

 

SECTION 2.14.

Certain Notices Regarding Elections, Conversions and Continuations of Loans

 

SECTION 2.15.

Late Payment Premium

 

SECTION 2.16.

Changes of  Loan Commitments

 

SECTION 2.17.

Letters of Credit

 

SECTION 2.18.

Extension Option

 

 

 

ARTICLE III YIELD PROTECTION; ILLEGALITY; ETC.

 

 

 

 

SECTION 3.01.

Additional Costs

 

SECTION 3.02.

Limitation on Types of Loans

 

SECTION 3.03.

Illegality

 

SECTION 3.04.

Treatment of Affected Loans

 

SECTION 3.05.

Certain Compensation

 

SECTION 3.06.

Capital Adequacy

 

SECTION 3.07.

Substitution of Banks

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

 

 

 

 

SECTION 4.01.

Conditions Precedent to the Loans

 

i

--------------------------------------------------------------------------------


 

 

SECTION 4.02.

Conditions Precedent to Advances After the Initial Advance

 

SECTION 4.03.

Deemed Representations

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 5.01.

Existence

 

SECTION 5.02.

Corporate/Partnership Powers

 

SECTION 5.03.

Power of Officers

 

SECTION 5.04.

Power and Authority; No Conflicts; Compliance With Laws

 

SECTION 5.05.

Legally Enforceable Agreements

 

SECTION 5.06.

Litigation

 

SECTION 5.07.

Good Title to Properties

 

SECTION 5.08.

Taxes

 

SECTION 5.09.

ERISA

 

SECTION 5.10.

No Default on Outstanding Judgments or Orders

 

SECTION 5.11.

No Defaults on Other Agreements

 

SECTION 5.12.

Government Regulation

 

SECTION 5.13.

Environmental Protection

 

SECTION 5.14.

Solvency

 

SECTION 5.15.

Financial Statements

 

SECTION 5.16.

Valid Existence of Affiliates

 

SECTION 5.17.

Insurance

 

SECTION 5.18.

Accuracy of Information; Full Disclosure

 

SECTION 5.19.

Use of Proceeds

 

SECTION 5.20.

Governmental Approvals

 

SECTION 5.21.

Principal Offices

 

SECTION 5.22.

REIT Status

 

SECTION 5.23.

Labor Matters

 

SECTION 5.24.

Organizational Documents

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

 

SECTION 6.01.

Maintenance of Existence

 

SECTION 6.02.

Maintenance of Records

 

SECTION 6.03.

Maintenance of Insurance

 

SECTION 6.04.

Compliance with Laws; Payment of Taxes

 

SECTION 6.05.

Right of Inspection

 

SECTION 6.06.

Compliance With Environmental Laws

 

SECTION 6.07.

Payment of Costs

 

SECTION 6.08.

Maintenance of Properties

 

SECTION 6.09.

Reporting and Miscellaneous Document Requirements

 

SECTION 6.10.

Management

 

SECTION 6.11.

General Partner Status

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

 

 

 

SECTION 7.01.

Mergers Etc.

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 7.02.

Investments

 

SECTION 7.03.

Amendments to Organizational Documents

 

 

 

ARTICLE VIII FINANCIAL COVENANTS

 

 

 

 

SECTION 8.01.

Equity Value

 

SECTION 8.02.

Relationship of Total Outstanding Indebtedness to Capitalization Value

 

SECTION 8.03.

Relationship of Combined EBITDA to Interest Expense

 

SECTION 8.04.

Relationship of Combined EBITDA to Fixed Charges

 

SECTION 8.05.

Relationship of Unencumbered Combined EBITDA to Unsecured Interest Expense

 

SECTION 8.06.

Relationship of Unsecured Indebtedness to Capitalization Value of Unencumbered
Assets

 

SECTION 8.07.

Relationship of Secured Indebtedness to Capitalization Value

 

 

 

ARTICLE IX EVENTS OF DEFAULT

 

 

 

 

SECTION 9.01.

Events of Default

 

SECTION 9.02.

Remedies

 

 

 

ARTICLE X ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

 

 

 

 

SECTION 10.01.

Appointment, Powers and Immunities of Administrative Agent

 

SECTION 10.02.

Reliance by Administrative Agent

 

SECTION 10.03.

Defaults

 

SECTION 10.04.

Rights of Agent as a Bank

 

SECTION 10.05.

Indemnification of Agents

 

SECTION 10.06.

Non-Reliance on Agents and Other Banks

 

SECTION 10.07.

Failure of Administrative Agent to Act

 

SECTION 10.08.

Resignation or Removal of Administrative Agent

 

SECTION 10.09.

Amendments Concerning Agency Function

 

SECTION 10.10.

Liability of Administrative Agent

 

SECTION 10.11.

Transfer of Agency Function

 

SECTION 10.12.

Non-Receipt of Funds by Administrative Agent

 

SECTION 10.13.

Withholding Taxes

 

SECTION 10.14.

Pro Rata Treatment

 

SECTION 10.15.

Sharing of Payments Among Banks

 

SECTION 10.16.

Possession of Documents

 

SECTION 10.17.

Syndication Agents and Documentation Agents

 

 

 

ARTICLE XI NATURE OF OBLIGATIONS

 

 

 

 

SECTION 11.01.

Absolute and Unconditional Obligations

 

SECTION 11.02.

Non-Recourse to VRT Principals

 

 

 

ARTICLE XII MISCELLANEOUS

 

 

 

 

SECTION 12.01.

Binding Effect of Request for Advance

 

iii

--------------------------------------------------------------------------------


 

 

SECTION 12.02.

Amendments and Waivers

 

SECTION 12.03.

Usury

 

SECTION 12.04.

Expenses; Indemnification

 

SECTION 12.05.

Assignment; Participation

 

SECTION 12.06.

Documentation Satisfactory

 

SECTION 12.07.

Notices

 

SECTION 12.08.

Setoff

 

SECTION 12.09.

Table of Contents; Headings

 

SECTION 12.10.

Severability

 

SECTION 12.11.

Counterparts

 

SECTION 12.12.

Integration

 

SECTION 12.13.

Governing Law

 

SECTION 12.14.

Waivers

 

SECTION 12.15.

Jurisdiction; Immunities

 

SECTION 12.16.

Designated Lender

 

SECTION 12.17.

No Bankruptcy Proceedings

 

SECTION 12.18.

Tax Shelter Regulations.

 

 

 

 

 

 

SCHEDULE 1

-

Loan Commitments

 

 

 

EXHIBIT A

-

Authorization Letter

 

 

 

EXHIBIT B

-

Ratable Loan Note

 

 

 

EXHIBIT C

-

Bid Rate Loan Note

 

 

 

EXHIBIT D

-

Solvency Certificate

 

 

 

EXHIBIT E

-

Assignment and Assumption Agreement

 

 

 

EXHIBIT F

-

List of Material Affiliates

 

 

 

EXHIBIT G-1

-

Bid Rate Quote Request

 

 

 

EXHIBIT G-2

-

Invitation for Bid Rate Quotes

 

 

 

EXHIBIT G-3

-

Bid Rate Quote

 

 

 

EXHIBIT G-4

-

Borrower’s Acceptance of Bid Rate Quote

 

 

 

EXHIBIT H

-

Designation Agreement

 

 

 

EXHIBIT I

-

Labor Matters

 

 

 

EXHIBIT J

-

Investments of General Partner

 

iv

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of July 2, 2003 among
VORNADO REALTY L.P., a limited partnership organized and existing under the laws
of the State of Delaware (“Borrower”), VORNADO REALTY TRUST, a real estate
investment trust organized and existing under the laws of the State of Maryland
and the sole general partner of Borrower (“General Partner”), JPMORGAN CHASE
BANK, as agent for the Banks (in such capacity, together with its successors in
such capacity, “Administrative Agent”), BANK OF AMERICA, N.A. and CITICORP NORTH
AMERICA, INC., as Syndication Agents, DEUTSCHE BANK TRUST COMPANY AMERICAS and
FLEET NATIONAL BANK, as Documentation Agents, and JPMORGAN CHASE BANK, in its
individual capacity and not as Administrative Agent, and the other lenders
signatory hereto (said lenders signatory hereto and the lenders who from time to
time become Banks pursuant to Section 3.07 or 12.05 and, if applicable, any of
the foregoing lenders’ Designated Lender, each a “Bank” and collectively, the
“Banks”).

 

Now, Borrower has requested a revolving line of credit in the amount of Six
Hundred Million Dollars ($600,000,000), which may be increased pursuant to the
terms of this Agreement to Eight Hundred Million Dollars ($800,000,000) and the
Administrative Agent and the Banks have agreed to Borrower’s request pursuant to
the terms and conditions of this Agreement.  General Partner is fully liable for
the obligations of Borrower under this Agreement by virtue of its status as the
sole general partner of Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions hereinafter set forth, Borrower, General Partner, the
Administrative Agent and each of the Banks agree as follows:

 

ARTICLE I

 

DEFINITIONS; ETC.

 

SECTION 1.01.                 Definitions.  As used in this Agreement the
following terms have the following meanings (except as otherwise provided, terms
defined in the singular to have a correlative meaning when used in the plural
and vice versa):

 

“Additional Costs” has the meaning specified in Section 3.01.

 

“Administrative Agent” has the meaning specified in the preamble.

 

“Administrative Agent’s Office” means Administrative Agent’s office located at
270 Park Avenue, New York, NY 10017, or such other office in the United States
as Administrative Agent may designate by written notice to Borrower and the
Banks.

 

“Affiliate” means, with respect to any Person (the “first Person”), any other
Person: (1) which directly or indirectly controls, or is controlled by, or is
under common control with, the first Person; or (2) ten percent (10%) or more of
the beneficial interest in which is directly or indirectly owned or held by the
first Person or which owns 10% or more of the beneficial interest in the first
Person.  The term “control” means the possession, directly or indirectly, of the
power, alone, to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

--------------------------------------------------------------------------------


 

“Agent” means, individually and collectively, Administrative Agent, each
Syndication Agent and Documentation Agent.

 

“Agreement” means this Revolving Credit Agreement.

 

“Applicable Lending Office” means, for each Bank and for its LIBOR Loan, Bid
Rate Loan(s), Base Rate Loan or Swingline Loan, as applicable, the lending
office of such Bank (or of an Affiliate of such Bank) designated as such on its
signature page hereof or in the applicable Assignment and Assumption Agreement,
or such other office of such Bank (or of an Affiliate of such Bank) as such Bank
may from time to time specify to Administrative Agent and Borrower as the office
by which its LIBOR Loan, Bid Rate Loan(s), Base Rate Loan or Swingline Loan, as
applicable, is to be made and maintained.

 

“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Loans, the
respective percentages per annum determined, at any time, based on the range
into which any Credit Rating then falls, in accordance with the table set forth
below.  Any change in any Credit Rating causing it to move to a different range
on the table shall effect an immediate change in the Applicable Margin. 
Borrower shall have not less than two (2) Credit Ratings at all times.  In the
event that Borrower receives only two (2) Credit Ratings, and such Credit
Ratings are not equivalent, the Applicable Margin shall be determined (i) based
on the higher of the two Credit Ratings if the lower Credit Rating is no more
than one level lower than the higher Credit Rating, and (ii) based on the
average of the Credit Ratings if the lower Credit Rating is more than one level
lower than the higher Credit Rating.  In the event that Borrower receives more
than two (2) Credit Ratings, and such Credit Ratings are not all equivalent, the
Applicable Margin shall be the Credit Rating of S&P and Moody’s if such Credit
Ratings are equivalent and if such Credit Ratings of S&P and Moody’s are not
equivalent, shall be determined (i) based on the higher of the Credit Rating of
S&P and Moody’s if the lower of such two Credit Ratings is no more than one
level lower than the higher of such two Credit Ratings, and (ii) based on the
average of the Credit Ratings of S&P and Moody’s if the lower of such two Credit
Ratings is more than one level lower than the higher of such two Credit Ratings.

 

Borrower’s Credit Rating
(S&P/Moody’s Ratings)

 

Applicable Margin
for Base Rate Loans
(% per annum)

 

Applicable Margin
for LIBOR Loans
(% per annum)

 

A-/A3 - or higher

 

0.00

 

0.600

 

BBB+/Baa1

 

0.00

 

0.650

 

BBB/Baa2

 

0.00

 

0.650

 

BBB-/Baa3

 

0.00

 

0.900

 

Below BBB-/Baa3 or unrated

 

0.00

 

1.250

 

 

“Assignee” has the meaning specified in Section 12.05.

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of EXHIBIT E, pursuant to which a Bank
assigns and an Assignee assumes rights and obligations in accordance with
Section 12.05.

 

2

--------------------------------------------------------------------------------


 

“Authorization Letter” means a letter agreement executed by Borrower in the form
of EXHIBIT A.

 

“Available Total Loan Commitment” has the meaning specified in Section 2.01(b).

 

“Bank” and “Banks” have the respective meanings specified in the preamble;
provided, however, that the term “Bank” shall exclude each Designated Lender
when used in reference to a Ratable Loan, the Loan Commitments or terms relating
to the Ratable Loans and the Loan Commitments.

 

“Bank Affiliate” means, (a) with respect to any Bank, (i) a Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with any Bank or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by any Bank or a Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with any Bank and (b) with respect to any Bank that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Bank or by a Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such investment advisor.

 

“Bank Parties” means Administrative Agent and the Banks.

 

“Banking Day” means (1) any day on which commercial banks are not authorized or
required to close in New York City and (2) whenever such day relates to a LIBOR
Loan, a Bid Rate Loan, an Interest Period with respect to a LIBOR Loan or a Bid
Rate Loan, or notice with respect to a LIBOR Loan or Bid Rate Loan, a day on
which dealings in Dollar deposits are also carried out in the London interbank
market and banks are open for business in London.

 

“Base Rate” means, for any day, the higher of (1) the Federal Funds Rate for
such day plus one-half percent (.50%), or (2) the Prime Rate for such day.

 

“Base Rate Loan” means all or any portion (as the context requires) of a Bank’s
Ratable Loan which shall accrue interest at a rate determined in relation to the
Base Rate.

 

“Bid Borrowing Limit” means 50% of the Total Loan Commitment.

 

“Bid Rate Loan” has the meaning specified in Section 2.01(c).

 

“Bid Rate Loan Note” has the meaning specified in Section 2.09.

 

“Bid Rate Quote” means an offer by a Bank to make a Bid Rate Loan in accordance
with Section 2.02.

 

“Bid Rate Quote Request” has the meaning specified in Section 2.02(a).

 

3

--------------------------------------------------------------------------------


 

“Borrower” has the meaning specified in the preamble.

 

“Borrower’s Accountants” means Deloitte & Touche, LLP, or such other accounting
firm(s) selected by Borrower and reasonably acceptable to the Required Banks.

 

“Capitalization Value” means, at any time, the sum of (1) Combined EBITDA for
the most recently ended calendar quarter, annualized (i.e., multiplied by four
(4)) (except that for purposes of this definition, the aggregate contribution to
Combined EBITDA from leasing commissions and management and development fees
shall not exceed 5% of Combined EBITDA), capitalized at a rate of 9.00% per
annum, (2) Borrower’s beneficial share of unrestricted cash and marketable
securities of Borrower and its Consolidated Businesses and UJVs, at such time,
as reflected in the VRT Consolidated Financial Statements, and (3) without
duplication, the cost basis of properties of Borrower under construction as
certified by Borrower, such certificate to be accompanied by all appropriate
documentation supporting such figure.  For the purposes of this definition, for
any acquisition or Disposition of any asset or assets during such calendar
quarter, (a) in the case of an acquisition, Combined EBITDA will include actual
Combined EBITDA generated from such asset or assets, annualized based upon the
number of days in such calendar quarter that such asset or assets are owned by
Borrower and (b) in the case of a Disposition, Combined EBITDA will be reduced
by actual Combined EBITDA generated from such asset or assets.

 

“Capitalization Value of Unencumbered Assets” means, at any time, Unencumbered
Combined EBITDA for the most recently ended calendar quarter, annualized (i.e.,
multiplied by four (4)) (except that for purposes of this definition, the
aggregate contribution to Unencumbered Combined EBITDA from leasing commissions
and management and development fees shall not exceed 5% of Unencumbered Combined
EBITDA), capitalized at a rate of 9.00% per annum.  For the purposes of this
definition, for any acquisition or Disposition of any asset or assets during
such calendar quarter, (a) in the case of an acquisition, Unencumbered Combined
EBITDA will include actual Unencumbered Combined EBITDA generated from such
asset or assets, annualized based upon the number of days in such calendar
quarter that such asset or assets are owned by Borrower and (b) in the case of a
Disposition, Unencumbered Combined EBITDA will be reduced by actual Unencumbered
Combined EBITDA generated from such asset or assets.

 

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

 

“Closing Date” means the date the Initial Advance is made.

 

“Code” means the Internal Revenue Code of 1986.

 

“Combined EBITDA” means, for any period of time, (1) revenues less operating
costs before Interest Expense, income taxes, depreciation and amortization and
extraordinary items (including, without limitation, non-recurring items such as
gains or losses from asset sales) for Borrower and its beneficial interest in
its Consolidated Businesses, plus (2) Borrower’s beneficial interest in revenues
less operating costs before Interest Expense, income taxes, depreciation and
amortization and extraordinary items (including, without limitation,
non-recurring

 

4

--------------------------------------------------------------------------------


 

items such as gains or losses from asset sales) applicable to each of the UJVs
(to the extent not included above), in accordance with GAAP, in all cases as
reflected in the VRT Consolidated Financial Statements.

 

“Consolidated Businesses” means, collectively each Affiliate of Borrower who is
included in the VRT Consolidated Financial Statements in accordance with GAAP.

 

“Consolidated Outstanding Indebtedness” means, as of any time, all indebtedness
and liability for borrowed money, secured or unsecured, of Borrower and all
indebtedness and liability for borrowed money, secured or unsecured,
attributable to Borrower’s beneficial interest in its Consolidated Businesses,
including mortgage and other notes payable but excluding any indebtedness which
is margin indebtedness secured by cash and cash equivalent securities, all as
reflected in the VRT Consolidated Financial Statements.

 

“Contingent Liabilities” means the sum of (1) those liabilities, as determined
in accordance with GAAP, set forth and quantified as contingent liabilities in
the notes to the VRT Consolidated Financial Statements and (2) contingent
liabilities, other than those described in the foregoing clause (1), which
represent direct payment guaranties of Borrower; provided, however, that
Contingent Liabilities shall exclude contingent liabilities which represent the
Other Party’s Share of Duplicated Obligations.

 

“Continue”, “Continuation” and “Continued” refer to the continuation pursuant to
Section 2.12 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next interest Period.

 

“Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its Ratable Loan from one Applicable
Lending Office to another.

 

“Credit Rating” means the rating assigned by the Ratings Agencies to Borrower’s
senior unsecured long term indebtedness.

 

“Debt” means: (1) indebtedness or liability for borrowed money, or for the
deferred purchase price of property or services (including trade obligations);
(2) obligations as lessee under Capital Leases to the extent characterized as
debt under GAAP; (3) current liabilities in respect of unfunded vested benefits
under any Plan; (4) obligations (contingent or otherwise) in respect of letters
of credit issued for the account or upon the application of any Person; (5) all
obligations arising under bankers’ or trade acceptance facilities; (6) all
guarantees, endorsements (other than for collection or deposit in the ordinary
course of business), and other contingent obligations to purchase any of the
items included in this definition, to provide funds for payment, to supply funds
to invest in any Person, or otherwise to assure a creditor against loss; (7) all
obligations secured by any Lien on property owned by the Person whose Debt is
being measured, whether or not the obligations have been assumed; and (8) all
obligations under any agreement providing for contingent participation or other
hedging mechanisms with respect to interest payable on any of the items
described above in this definition, provided, however, that

 

5

--------------------------------------------------------------------------------


 

all debt described in this definition shall exclude debt which represent the
Other Party’s Share of Duplicated Obligations.

 

“Default” means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.

 

“Default Rate” means a rate per annum equal to: (1) with respect to Base Rate
Loans, a variable rate three percent (3%) plus the rate of interest then in
effect thereon (including the Applicable Margin); and (2) with respect to LIBOR
Loans and Bid Rate Loans, a fixed rate three percent (3%) plus the rate(s) of
interest in effect thereon (including the Applicable Margin or the LIBOR Bid
Margin, as the case may be) at the time of any Default or Event of Default until
the end of the then current Interest Period therefor and, thereafter, a variable
rate three percent (3%) plus the rate of interest for a Base Rate Loan
(including the Applicable Margin).

 

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 12.16 and (ii) is not
otherwise a Bank.

 

“Designating Lender” has the meaning specified in Section 12.16.

 

“Designation Agreement” means an agreement in substantially the form of
EXHIBIT H, entered into by a Bank and a Designated Lender and accepted by
Administrative Agent.

 

“Disposition” means a sale (whether by assignment, transfer or Capital Lease) of
an asset.

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“Duplicated Obligations” means, collectively, all those payment guaranties in
respect of Debt of UJVs for which Borrower and another party are jointly and
severally liable, where the other party’s unsecured and unsubordinated long-term
indebtedness has been assigned a credit rating of BBB- or better by S&P or Baa3
or better by Moody’s.

 

“Elect”, “Election” and “Elected” refer to elections, if any, by Borrower
pursuant to Section 2.12 to have all or a portion of an advance of the Ratable
Loans be outstanding as LIBOR Loans.

 

“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.

 

“Environmental Law” means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

 

“Environmental Notice” means any written complaint, order, citation, letter,
inquiry, notice or other written communication from any Person (1) affecting or
relating to

 

6

--------------------------------------------------------------------------------


 

Borrower’s compliance with any Environmental Law in connection with any activity
or operations at any time conducted by Borrower, (2) relating to the occurrence
or presence of or exposure to or possible or threatened or alleged occurrence or
presence of or exposure to Environmental Discharges or Hazardous Materials at
any of Borrower’s locations or facilities, including, without limitation: (a)
the existence of any contamination or possible or threatened contamination at
any such location or facility and (b) remediation of any Environmental Discharge
or Hazardous Materials at any such location or facility or any part thereof; and
(3) any violation or alleged violation of any relevant Environmental Law.

 

“Equity Value” means, at any time, Capitalization Value less the Total
Outstanding Indebtedness.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of organizations (within the meaning of
Section 414(b) of the Code) as Borrower or General Partner or is under common
control (within the meaning of Section 414(c) of the Code) with Borrower or
General Partner or is required to be treated as a single employer with Borrower
or General Partner under Section 414(m) or 414(o) of the Code.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Execution Date” means the date of this Agreement.

 

“Extension Date” has the meaning specified in Section 2.18.

 

“Extension Notice” has the meaning specified in Section 2.18.

 

“Facility Fee” means the respective percentages per annum determined, at any
time, based on the range into which any Credit Rating then falls, in accordance
with the table set forth below.  Any change in any Credit Rating causing it to
move to a different range on the table shall effect an immediate change in the
Facility Fee.  Borrower shall have not less than two (2) Credit Ratings at all
times.  In the event that Borrower receives only two (2) Credit Ratings, and
such Credit Ratings are not equivalent, the Facility Fee shall be determined (i)
based on the higher of the two Credit Ratings if the lower Credit Rating is no
more than one level lower than the higher Credit Rating, and (ii) based on the
average of the Credit Ratings if the lower Credit Rating is more than one level
lower than the higher Credit Rating.  In the event that Borrower receives more
than two (2) Credit Ratings, and such Credit Ratings are not all equivalent, the
Facility Fee shall be the Credit Rating of S&P and Moody’s if such Credit
Ratings are equivalent and if such Credit Ratings of S&P and Moody’s are not
equivalent, shall be determined (i) based on the higher of the Credit Rating of
S&P and Moody’s if the lower of such two Credit Ratings is no more than one
level lower than the higher of such two Credit Ratings, and (ii) based on the
average of the Credit Ratings of S&P and Moody’s if the lower of such two Credit
Ratings is more than one level lower than the higher of such two Credit Ratings.

 

7

--------------------------------------------------------------------------------


 

Borrower’s Credit Rating
(S&P/Moody’s/Ratings)

 

Facility Fee
(% per annum)

 

A-/A3 or higher

 

0.1250

 

BBB+/Baa1

 

0.150

 

BBB/Baa2

 

0.200

 

BBB-/Baa3

 

0.200

 

Below BBB-/Baa3 or unrated

 

0.250

 

 

“Federal Funds Rate” means, for any day, the rate per annum (expressed on a
360-day basis of calculation) equal to the weighted average of the rates on
overnight federal funds transactions as published by the Federal Reserve Bank of
New York for such day provided that (1) if such day is not a Banking Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Banking Day as so published on the next succeeding Banking
Day, and (2) if no such rate is so published on such next succeeding Banking
Day, the Federal Funds Rate for such day shall be the average of the rates
quoted by three Federal Funds brokers to Administrative Agent on such day on
such transactions.

 

“Fiscal Year” means each period from January 1 to December 31.

 

“Fitch” means Fitch, Inc.

 

“Fixed Charges” means, for any period of time, (1) Interest Expense plus (2)
Preferred Dividend Expense and regularly scheduled principal amortization of
Borrower and that attributable to Borrower’s beneficial interest in its
Consolidated Businesses and UJV’s.

 

“Fronting Bank” means JPMorgan Chase Bank, Bank of America, N.A. or another Bank
designated by Borrower from among those Banks identified by Administrative Agent
as being acceptable for issuing a Letter of Credit pursuant to Section 2.17.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the preparation of the financial statements referred to in Section 5.15
(except for changes concurred in by Borrower’s Accountants).

 

“General Partner” means Vornado Realty Trust, a Maryland real estate investment
trust.

 

“Good Faith Contest” means the contest of an item if: (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted;
(2) adequate reserves are established with respect to the contested item; (3)
during the period of such contest, the enforcement of any contested item is
effectively stayed; and (4) the failure to pay or comply with the contested item
during the period of the contest is not likely to result in a Material Adverse
Change.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

8

--------------------------------------------------------------------------------


 

“Guaranty” means the guaranty(ies) of all or part of Borrower’s obligations to
be executed by General Partner.

 

“Hazardous Materials” means any pollutant, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.

 

“Initial Advance” means the first advance of proceeds of the Loans.

 

“Interest Expense” means, for any period of time, the consolidated interest
expense, whether paid, accrued or capitalized (without deduction of consolidated
interest income) of Borrower and that attributable to Borrower’s beneficial
interest in its Consolidated Businesses, including, without limitation or
duplication (or, to the extent not so included, with the addition of), (1) the
portion of any rental obligation in respect of any Capital Lease obligation
allocable to interest expense in accordance with GAAP; (2) the amortization of
Debt discounts; (3) any payments or fees (other than up-front fees) with respect
to interest rate swap or similar agreements; and (4) the interest expense and
items listed in clauses (1) through (3) above applicable to each of the UJVs (to
the extent not included above) multiplied by Borrower’s respective beneficial
interests in the UJVs, in all cases as reflected in the applicable VRT
Consolidated Financial Statements.

 

“Interest Period” means, (1) with respect to any LIBOR Loan, the period
commencing on the date the same is advanced, converted from a Base Rate Loan or
Continued, as the case may be, and ending, as Borrower may select pursuant to
Section 2.06, on the numerically corresponding day in the first, second, third
or, if available from all of the Banks, sixth calendar month thereafter (or at
Administrative Agent’s reasonable discretion a period of shorter duration),
provided that each such Interest Period which commences on the last Banking Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month; and (2) with respect to any
Bid Rate Loan, the period commencing on the date the same is advanced and
ending, as Borrower may select pursuant to Section 2.02, on the numerically
corresponding day in the first, second or third calendar month thereafter (or at
Administrative Agent’s reasonable discretion a period of shorter duration)
provided that each such Interest Period which commences on the last Banking Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month.

 

“Invitation for Bid Rate Quotes” has the meaning specified in Section 2.02(b).

 

“Law” means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, or rule of common law, now or hereafter in effect, and
in each case as amended, and any judicial or administrative interpretation
thereof by a Governmental Authority or otherwise, including any judicial or
administrative order, consent decree or judgment.

 

9

--------------------------------------------------------------------------------


 

“Lead Arrangers” means J.P. Morgan Securities Inc. and Bank of America
Securities, L.L.C.

 

“Letter of Credit” has the meaning specified in Section 2.17(a).

 

“LIBOR Base Rate” means, with respect to any Interest Period therefor, the rate
per annum quoted at approximately 11:00 a.m., London time, by the Bank serving
as Administrative Agent two (2) Banking Days prior to the first day of such
Interest Period for the offering to leading banks in the London interbank market
of Dollar deposits in immediately available funds, for a period, and in an
amount, comparable to such Interest Period and principal amount of the LIBOR
Loan or Bid Rate Loan, as the case may be, in question outstanding during such
Interest Period.

 

“LIBOR Bid Margin” has the meaning specified in Section 2.02(c)(2).

 

“LIBOR Bid Rate” means a rate per annum equal to the sum of (1) the LIBOR
Interest Rate for the Bid Rate Loan and Interest Period in question and (2) the
LIBOR Bid Margin.

 

“LIBOR Interest Rate” means, for any LIBOR Loan or Bid Rate Loan, a rate per
annum determined by Administrative Agent to be equal to the quotient of (1) the
LIBOR Base Rate for such LIBOR Loan or Bid Rate Loan, as the case may be, for
the Interest Period therefor divided by (2) one minus the LIBOR Reserve
Requirement for such LIBOR Loan or Bid Rate Loan, as the case may be, for such
Interest Period.

 

“LIBOR Loan” means all or any portion (as the context requires) of any Bank’s
Ratable Loan which shall accrue interest at rate(s) determined in relation to
LIBOR Interest Rate(s).

 

“LIBOR Reserve Requirement” means, for any LIBOR Loan or Bid Rate Loan, the
average maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during the Interest Period for
such LIBOR Loan or Bid Rate Loan under Regulation D by member banks of the
Federal Reserve System in New York City with deposits exceeding One Billion
Dollars ($1,000,000,000) against “Eurocurrency liabilities” (as such term is
used in Regulation D).  Without limiting the effect of the foregoing, the LIBOR
Reserve Requirement shall also reflect any other reserves required to be
maintained by such member banks by reason of any Regulatory Change against (1)
any category of liabilities which includes deposits by reference to which the
LIBOR Base Rate is to be determined as provided in the definition of “LIBOR Base
Rate” in this Section 1.01 or (2) any category of extensions of credit or other
assets which include loans the interest rate on which is determined on the basis
of rates referred to in said definition of “LIBOR Base Rate”.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment for collateral purposes, deposit arrangement, lien
(statutory or other), or other security agreement or charge of any kind or
nature whatsoever of any third party (excluding any right of setoff but
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of

 

10

--------------------------------------------------------------------------------


 

the foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing).

 

“Loan” means, with respect to each Bank, its Ratable Loan, Bid Rate Loan(s) and
Swingline Loan(s), collectively.

 

“Loan Commitment” means, with respect to each Bank, the obligation to make a
Ratable Loan in the principal amount set forth on Schedule 1 attached hereto and
incorporated herein, as such amount may be reduced or increased from time to
time in accordance with the provisions of Section 2.16 (upon the execution of an
Assignment and Assumption Agreement, the definition of Loan Commitment shall be
deemed revised to reflect the assignment being effected pursuant to such
Assignment and Assumption Agreement).

 

“Loan Documents” means this Agreement, the Notes, the Guaranty, the
Authorization Letter and the Solvency Certificate.

 

“Mandatory Borrowing” has the meaning specified in Section 2.03.

 

“Material Adverse Change” means either (1) a material adverse change in the
status of the business, results of operations, financial or non-financial
condition, property or prospects of Borrower or General Partner or (2) any event
or occurrence of whatever nature which is likely to have a material adverse
effect on the ability of Borrower or General Partner to perform their
obligations under the Loan Documents.

 

“Material Affiliates” means the Affiliates of Borrower listed on EXHIBIT F.

 

“Maturity Date” means July 2, 2006, subject to extension pursuant to
Section 2.18.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been or are required to be made by Borrower or General
Partner or any ERISA Affiliate and which is covered by Title IV of ERISA.

 

“Note” and “Notes” have the respective meanings specified in Section 2.09.

 

“Obligations” means each and every obligation, covenant and agreement of
Borrower, now or hereafter existing, contained in this Agreement, and any of the
other Loan Documents, whether for principal, reimbursement obligations,
interest, fees, expenses, indemnities or otherwise, and any amendments or
supplements thereto, extensions or renewals thereof or replacements therefor,
including but not limited to all indebtedness, obligations and liabilities of
Borrower to Administrative Agent and any Bank now existing or hereafter incurred
under or arising out of or in connection with the Notes, this Agreement, the
other Loan Documents, and any documents or instruments executed in connection
therewith; in each case whether direct or indirect, joint or several, absolute
or contingent, liquidated or unliquidated, now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or

 

11

--------------------------------------------------------------------------------


 

extinguished and later increased, created or incurred, and including all
indebtedness of Borrower under any instrument now or hereafter evidencing or
securing any of the foregoing.

 

“Other Party’s Share” means such other party’s fractional share of the
obligation of the UJV in question.

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning specified in Section 12.05.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

 

“Plan” means any employee benefit or other plan established or maintained, or to
which contributions have been or are required to be made, by Borrower or General
Partner or any ERISA Affiliate and which is covered by Title IV of ERISA or to
which Section 412 of the Code applies.

 

“Preferred Dividend Expense” means preferred dividends and preferred
distributions paid, without duplication, to holders of units or other interests
in Borrower or General Partner.

 

“presence”, when used in connection with any Environmental Discharge or
Hazardous Materials, means and includes presence, generation, manufacture,
installation, treatment, use, storage, handling, repair, encapsulation,
disposal, transportation, spill, discharge and release.

 

“Prime Rate” means that rate of interest from time to time announced by the Bank
serving as Administrative Agent in the United States as its prime commercial
lending rate.  Any change in the Prime Rate shall be effective as of the date
such change is announced by the Bank serving as Administrative Agent.

 

“Prior Credit Agreement” means that certain Revolving Credit Agreement, dated as
of March 21, 2000, among Borrower, General Partner, UBS AG, Stamford Branch, the
other banks signatory thereto, UBS AG, Stamford Branch, Citicorp Real Estate,
Inc., The Chase Manhattan Bank and Bank of America, N.A.

 

“Pro Rata Share” means, for purposes of this Agreement and with respect to each
Bank, a fraction, the numerator of which is the amount of such Bank’s Loan
Commitment and the denominator of which is the Total Loan Commitment.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

 

12

--------------------------------------------------------------------------------


 

“Qualified Institution” means any of (a) a commercial bank organized under the
laws of the United States or any State thereof or the District of Columbia and
having total assets in excess of $1,000,000,000 calculated in accordance with
GAAP, (b) a savings and loan association or savings bank organized under the
laws of the United States or any State thereof or the District of Columbia and
having total assets in excess of $1,000,000,000 calculated in accordance with
GAAP, (c) a commercial bank organized under the laws of any other country which
is a member of the Organization for Economic Cooperation and Development (the
“OECD”) or a political subdivision of any such country, and having total assets
in excess of $1,000,000,000, calculated in accordance with GAAP, provided that
such bank is acting at all times with respect to the Loan through a branch or
agency located in the United States of America and (d) an entity reasonably
acceptable to Administrative Agent and, so long as no Event of Default exists,
Borrower, which is regularly engaged in making, purchasing or investing in loans
and having total assets in excess of $500,000,000, calculated in accordance with
GAAP, provided that if such entity is a Bank Affiliate, no such consent of
Administrative Agent or Borrower shall be required.

 

“Ratable Loan” has the meaning specified in Section 2.01(b).

 

“Ratable Loan Note” has the meaning specified in Section 2.09.

 

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

 

“Regulatory Change” means, with respect to any Bank, any change after the date
of this Agreement in United States federal, state, municipal or foreign laws or
regulations (including Regulation D) or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks
including such Bank of or under any United States, federal, state, municipal or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

“REIT” means a “real estate investment trust,” as such term is defined in
Section 856 of the Code.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived by the PBGC.

 

“Required Banks” means at any time the Banks having Pro Rata Shares aggregating
at least 66 2/3% (excluding, however, any Bank that is in default of its
obligations under this Agreement); provided, however, that during the existence
of an Event of Default, the

 

13

--------------------------------------------------------------------------------


 

“Required Banks” shall be the Banks holding at least 66 2/3% of the then
aggregate unpaid principal amount of the Loans (excluding, however, any Bank
that is in default of its obligations under this Agreement); and provided,
further that in the case of Swingline Loans, the amount of each Bank’s funded
participation interest in such Swingline Loans shall be considered for purposes
hereof as if it were a direct Loan and not a participation interest, and the
aggregate amount of Swingline Loans owing to Swingline Lender shall be
considered for purposes hereof as reduced by the amount of such funded
participation interests.

 

“SEC Reports” means the reports required to be delivered to the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.

 

“Secured Indebtedness” means that portion of Total Outstanding Indebtedness that
is secured.

 

“Solvency Certificate” means a certificate in substantially the form of
EXHIBIT D, to be delivered by Borrower pursuant to the terms of this Agreement.

 

“Solvent” means, when used with respect to any Person, that (1) the fair value
of the property of such Person, on a going concern basis, is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person; (2) the present fair saleable value of the assets
of such Person, on a going concern basis, is not less than the amount that will
be required to pay the probable liabilities of such Person on its debts as they
become absolute and matured; (3) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; (4) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged; and (5) such Person has sufficient
resources, provided that such resources are prudently utilized, to satisfy all
of such Person’s obligations.  Contingent liabilities will be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Companies.

 

“Swingline Commitment” has the meaning specified in Section 2.03(a).

 

“Swingline Lender” means JPMorgan Chase Bank, in its capacity as Swingline
Lender hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement.

 

“Swingline Loan” means a loan made by Swingline Lender pursuant to Section 2.03.

 

“Total Loan Commitment” means an amount equal to the aggregate amount of all
Loan Commitments.

 

14

--------------------------------------------------------------------------------


 

“Total Outstanding Indebtedness” means the sum, without duplication, of (1)
Consolidated Outstanding Indebtedness, (2) VRT’s Share of UJV Outstanding
Indebtedness and (3) Contingent Liabilities.

 

“UJV Outstanding Indebtedness” means, as of any time, all indebtedness and
liability for borrowed money, secured or unsecured, of the UJV’s, including
mortgage and other notes payable but excluding any indebtedness which is margin
indebtedness secured by cash and cash equivalent securities, all as reflected in
the balance sheets of each of the UJVs, prepared in accordance with GAAP.

 

“UJVs” means the unconsolidated joint ventures in which Borrower owns a
beneficial interest and which are accounted for under the equity method in the
VRT Consolidated Financial Statements.  Alexander’s, Inc. shall not be deemed to
be a UJV.

 

“Unencumbered Assets” means, collectively, assets, reflected on the VRT
Consolidated Financial Statements, wholly owned, directly or indirectly, by
Borrower and not subject to any Lien to secure all or any portion of Secured
Indebtedness and assets of UJVs which are not subject to any Lien to secure all
or any portion of Secured Indebtedness.

 

“Unencumbered Combined EBITDA” means that portion of Combined EBITDA
attributable to Unencumbered Assets.

 

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of accumulated plan benefits as of the close of its most
recent plan year, based upon the actuarial assumptions used by such Plan’s
actuary in the most recent annual valuation of such Plan, exceeds the fair
market value of the assets allocable thereto, determined in accordance with
Section 412 of the Code.

 

“Unsecured Indebtedness” means that portion of Total Outstanding Indebtedness
that is unsecured plus that portion of Secured Indebtedness that is either (i)
recourse to an Affiliate or Subsidiary of Borrower or General Partner and not
secured by all or substantially all of the property and assets of such
Subsidiary or Affiliate, (ii) recourse to Borrower, or (iii) recourse to General
Partner.

 

“Unsecured Interest Expense” means that portion of Interest Expense attributable
to Unsecured Indebtedness.

 

“VRT Consolidated Financial Statements” means, collectively, the consolidated
balance sheet and related consolidated statements of operations, accumulated
deficiency in assets and cash flows, and footnotes thereto, of each of General
Partner and Borrower, in each case prepared in accordance with GAAP.

 

“VRT Principals” means the trustees, officers and directors of Borrower (other
than General Partner) or General Partner at any applicable time.

 

“VRT’s Share of UJV Outstanding Indebtedness” means the sum of the indebtedness
of each of the UJVs contributing to UJV Outstanding Indebtedness multiplied by
Borrower’s respective beneficial fractional interests in each such UJV.

 

15

--------------------------------------------------------------------------------


 

SECTION 1.02.                 Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP, and,
except as otherwise provided herein, all financial data required to be delivered
hereunder shall be prepared in accordance with GAAP.

 

SECTION 1.03.                 Computation of Time Periods.  Except as otherwise
provided herein, in this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and words “to” and “until” each means “to but excluding”.

 

SECTION 1.04.                 Rules of Construction.  When used in this
Agreement: (1) “or” is not exclusive; (2) a reference to a Law includes any
amendment or modification to such Law; (3) a reference to a Person includes its
permitted successors and permitted assigns; (4) except as provided otherwise,
all references to the singular shall include the plural and vice versa; (5)
except as provided in this Agreement, a reference to an agreement, instrument or
document shall include such agreement, instrument or document as the same may be
amended, modified or supplemented from time to time in accordance with its terms
and as permitted by the Loan Documents; (6) all references to Articles or
Sections shall be to Articles and Sections of this Agreement unless otherwise
indicated; and (7) all Exhibits to this Agreement shall be incorporated into
this Agreement.

 

ARTICLE II

 

THE LOANS

 

SECTION 2.01.                 Ratable Loans; Bid Rate Loans; Purpose.  (a) 
Subject to the terms and conditions of this Agreement, the Banks agree to make
loans to Borrower as provided in this Article II.

 

(b)                                 Each of the Banks severally agrees to make a
loan to Borrower (each such loan by a Bank, a “Ratable Loan”) in an amount up to
its Loan Commitment pursuant to which such Bank shall from time to time advance
and re-advance to Borrower an amount equal to its Pro Rata Share of the excess
(the “Available Total Loan Commitment”) of the Total Loan Commitment minus the
sum of (1) all previous advances (including Bid Rate Loans and Swingline Loans)
made by the Banks which remain unpaid and (2) the outstanding amount of all
Letters of Credit, plus, without duplication of any amount included in clause
(1) above, such Bank’s Pro Rata Share of Swingline Loans outstanding.  Within
the limits set forth herein, Borrower may borrow from time to time under this
paragraph (b) and prepay from time to time pursuant to Section 2.10 (subject,
however, to the restrictions on prepayment set forth in said Section), and
thereafter re-borrow pursuant to this paragraph (b).  The Ratable Loans may be
outstanding as: (1) Base Rate Loans; (2) LIBOR Loans; or (3) a combination of
the foregoing, as Borrower shall elect and notify Administrative Agent in
accordance with Section 2.14.  The LIBOR Loan, Bid Rate Loan, Base Rate Loan and
Swingline Loan of each Bank shall be maintained at such Bank’s Applicable
Lending Office.

 

16

--------------------------------------------------------------------------------


 

(c)                                  In addition to Ratable Loans pursuant to
paragraph (b) above, so long as Borrower’s Credit Rating is BBB- or better by
S&P (if rated by S&P) and Baa3 or better by Moody’s (if rated by Moody’s), one
or more Banks may, at Borrower’s request and in their sole discretion, make
non-ratable loans which shall bear interest at the LIBOR Bid Rate in accordance
with Section 2.02 (such loans being referred to in this Agreement as “Bid Rate
Loans”).  Borrower may borrow Bid Rate Loans from time to time pursuant to this
paragraph (c) in an amount up to fifty percent (50%) of the Total Loan
Commitment at the time of the borrowing (taking into account any repayments of
the Loans made simultaneously therewith) and shall repay such Bid Rate Loans as
required by Section 2.09, and it may thereafter re-borrow pursuant to this
paragraph (c) or paragraph (b) above; provided, however, that the aggregate
outstanding principal amount of Bid Rate Loans at any particular time shall not
exceed the Bid Borrowing Limit.

 

(d)                                 The obligations of the Banks under this
Agreement are several, and no Bank shall be responsible for the failure of any
other Bank to make any advance of a Loan to be made by such other Bank. 
However, the failure of any Bank to make any advance of the Loan to be made by
it hereunder on the date specified therefor shall not relieve any other Bank of
its obligation to make any advance of its Loan specified hereby to be made on
such date.

 

(e)                                  Borrower shall use the proceeds of the
Loans for general capital and working capital purposes of Borrower and its
Consolidated Businesses and UJVs, including costs incurred in connection with
real estate acquisitions and/or developments.  In no event shall proceeds of the
Loans be used for any illegal purpose or for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U, or in connection with any hostile acquisition.

 

SECTION 2.02.                 Bid Rate Loans.  (a)  When Borrower has the
Borrower’s Credit Rating required by Section 2.01(c) and wishes to request
offers from the Banks to make Bid Rate Loans, it shall transmit to
Administrative Agent by facsimile a request (a “Bid Rate Quote Request”)
substantially in the form of EXHIBIT G-1 so as to be received not later than
10:30 a.m. (New York time) on the fourth Banking Day prior to the date for
funding of the Bid Rate Loan(s) proposed therein, specifying:

 

(1)                                  the proposed date of funding of such Bid
Rate Loan(s), which shall be a Banking Day;

 

(2)                                  the aggregate amount of the Bid Rate Loans
requested, which shall be Twenty-Five Million Dollars ($25,000,000) or a larger
integral multiple of One Million Dollars ($1,000,000); and

 

(3)                                  the duration of the Interest Period(s)
applicable thereto, subject to the provisions of the definition of “Interest
Period” in Section 1.01.

 

Borrower may request offers to make Bid Rate Loans for more than one (1)
Interest Period in a single Bid Rate Quote Request.  No Bid Rate Quote Request
may be submitted by Borrower sooner than seven (7) days after the submission of
any other Bid Rate Quote Request.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Promptly upon receipt of a Bid Rate Quote
Request, Administrative Agent shall send to the Banks by facsimile an invitation
(an “Invitation for Bid Rate Quotes”) substantially in the form of EXHIBIT G-2,
which shall constitute an invitation by Borrower to the Banks to submit Bid Rate
Quotes offering to make Bid Rate Loans to which such Bid Rate Quote Request
relates in accordance with this Section 2.02.

 

(c)                                  (1)  Each Bank may submit a Bid Rate Quote
containing an offer or offers to make Bid Rate Loans in response to any
Invitation for Bid Rate Quotes.  Each Bid Rate Quote must comply with the
requirements of this paragraph (c) and must be submitted to Administrative Agent
by facsimile not later than 10:00 a.m. (New York time) on the third Banking Day
prior to the proposed date of the Bid Rate Loan(s); provided that Bid Rate
Quotes submitted by the Bank serving as Administrative Agent (or any Affiliate
of the Bank serving as Administrative Agent) in its capacity as a Bank may be
submitted, and may only be submitted, if the Bank serving as Administrative
Agent or such Affiliate notifies Borrower of the terms of the offer or offers
contained therein not later than fifteen (15) minutes prior to the deadline for
the other Banks.  Any Bid Rate Quote so made shall (subject to Borrower’s
satisfaction of the conditions precedent set forth in this Agreement to its
entitlement to an advance) be irrevocable except with the written consent of
Administrative Agent given on the instructions of Borrower.  Bid Rate Loans to
be funded pursuant to a Bid Rate Quote may, as provided in Section 12.16, be
funded by a Bank’s Designated Lender.  A Bank making a Bid Rate Quote shall
specify in its Bid Rate Quote whether the related Bid Rate Loans are intended to
be funded by such Bank’s Designated Lender, as provided in Section 12.16.

 

(2)                                  Each Bid Rate Quote shall be in
substantially the form of EXHIBIT G-3 and shall in any case specify:

 

(i)                                     the proposed date of funding of the Bid
Rate Loan(s);

 

(ii)                                  the principal amount of the Bid Rate
Loan(s) for which each such offer is being made, which principal amount (w) may
be greater than or less than the Loan Commitment of the quoting Bank, (x) must
be in the aggregate Five Million Dollars ($5,000,000) or a larger integral
multiple of One Million Dollars ($1,000,000), (y) may not exceed the principal
amount of Bid Rate Loans for which offers were requested and (z) may be subject
to an aggregate limitation as to the principal amount of Bid Rate Loans for
which offers being made by such quoting Bank may be accepted;

 

(iii)                               the margin above or below the applicable
LIBOR Interest Rate (the “LIBOR Bid Margin”) offered for each such Bid Rate
Loan, expressed as a percentage per annum (specified to the nearest 1/1,000th of
1%) to be added to (or subtracted from) the applicable LIBOR Interest Rate;

 

(iv)                              the applicable Interest Period; and

 

(v)                                 the identity of the quoting Bank.

 

A Bid Rate Quote may set forth up to three (3) separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Bid Rate Quotes.

 

18

--------------------------------------------------------------------------------


 

(3)                                  Any Bid Rate Quote shall be disregarded if
it:

 

(i)                                     is not substantially in conformity with
EXHIBIT G-3 or does not specify all of the information required by sub-paragraph
(c)(2) above;

 

(ii)                                  contains qualifying, conditional or
similar language (except for an aggregate limitation as provided in
sub-paragraph (c)(2)(ii) above);

 

(iii)                               proposes terms other than or in addition to
those set forth in the applicable Invitation for Bid Rate Quotes (except for an
aggregate limitation as provided in sub-paragraph (c)(2)(ii) above); or

 

(iv)                              arrives after the time set forth in
sub-paragraph (c)(1) above.

 

(d)                                 Administrative Agent shall no later than
10:15 a.m. (New York City time) on the third Banking Day prior to the proposed
date for the requested Bid Rate Loan notify Borrower in writing of the terms of
any Bid Rate Quote submitted by a Bank that is in accordance with paragraph
(c).  Any subsequent Bid Rate Quote shall be disregarded by Administrative Agent
unless such subsequent Bid Rate Quote is submitted solely to correct a manifest
error in such former Bid Rate Quote.  Administrative Agent’s notice to Borrower
shall specify (A) the aggregate principal amount of Bid Rate Loans for which
offers have been received for each Interest Period specified in the related Bid
Rate Quote Request, (B) the respective principal amounts and LIBOR Bid Margins
so offered and (C) if applicable, limitations on the aggregate principal amount
of Bid Rate Loans for which offers in any single Bid Rate Quote may be accepted.

 

(e)                                  Not later than 11:00 a.m. (New York time)
on the third Banking Day prior to the proposed date of funding of the Bid Rate
Loan, Borrower shall notify Administrative Agent of its acceptance or
non-acceptance of the offers so notified to it pursuant to paragraph (d).  A
notice of acceptance shall be substantially in the form of EXHIBIT G-4 and shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted.  Borrower may accept any Bid Rate Quote in whole or in part;
provided that:

 

(i)                                     the principal amount of each Bid Rate
Loan may not exceed the applicable amount set forth in the related Bid Rate
Quote Request or be less than Five Million Dollars ($5,000,000) and shall be an
integral multiple of One Hundred Thousand Dollars ($100,000);

 

(ii)                                  acceptance of offers with respect to a
particular Interest Period may only be made on the basis of ascending LIBOR Bid
Margins offered for such Interest Period from the lowest effective cost; and

 

(iii)                               Borrower may not accept any offer that is
described in sub-paragraph (c)(3) or that otherwise fails to comply with the
requirements of this Agreement.

 

(f)                                    If offers are made by two (2) or more
Banks with the same LIBOR Bid Margins, for a greater aggregate principal amount
than the amount in respect of which such offers are permitted to be accepted for
the related Interest Period, the principal amount of Bid

 

19

--------------------------------------------------------------------------------


 

Rate Loans in respect of which such offers are accepted shall be allocated by
Administrative Agent among such Banks as nearly as possible (in multiples of One
Hundred Thousand Dollars ($100,000), as Administrative Agent may deem
appropriate) in proportion to the aggregate principal amounts of such offers. 
Administrative Agent shall promptly (and in any event within one (1) Banking Day
after such offers are accepted) notify Borrower and each such Bank in writing of
any such allocation of Bid Rate Loans.  Determinations by Administrative Agent
of the allocation of Bid Rate Loans shall be conclusive in the absence of
manifest error.

 

(g)                                 In the event that Borrower accepts the
offer(s) contained in one (1) or more Bid Rate Quotes in accordance with
paragraph (e), the Bank(s) making such offer(s) shall make a Bid Rate Loan in
the accepted amount (as allocated, if necessary, pursuant to paragraph (f)) on
the date specified therefor, in accordance with the procedures specified in
Section 2.05.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, each Bank shall be required to fund its Pro Rata Share of the
Available Total Loan Commitment in accordance with Section 2.01(b) despite the
fact that any Bank’s Loan Commitment may have been or may be exceeded as a
result of such Bank’s making Bid Rate Loans.

 

(i)                                     A Bank who is notified that it has been
selected to make a Bid Rate Loan as provided above may designate its Designated
Lender (if any) to fund such Bid Rate Loan on its behalf, as described in
Section 12.16.  Any Designated Lender which funds a Bid Rate Loan shall on and
after the time of such funding become the obligee under such Bid Rate Loan and
be entitled to receive payment thereof when due.  No Bank shall be relieved of
its obligation to fund a Bid Rate Loan, and no Designated Lender shall assume
such obligation, prior to the time the applicable Bid Rate Loan is funded.

 

SECTION 2.03.                 Swingline Loan Subfacility.

 

(a)                                  Swingline Commitment.  Subject to the terms
and conditions of this Section 2.03, Swingline Lender, in its individual
capacity, agrees to make certain revolving credit loans in Dollars to Borrower
(each a “Swingline Loan” and, collectively, the “Swingline Loans”) from time to
time during the term hereof; provided, however, that the aggregate amount of
Swingline Loans outstanding at any time shall not exceed the lesser of (i)
SEVENTY FIVE MILLION DOLLARS ($75,000,000), and (ii) the Total Loan Commitment
less the sum of (A) all Loans then outstanding, excluding Swingline Loans, and
(B) the outstanding amount of all Letters of Credit (the “Swingline
Commitment”).  Subject to the limitations set forth herein, any amounts repaid
in respect of Swingline Loans may be reborrowed.

 

(b)                                 Swingline Borrowings.

 

(1)                                  Notice of Borrowing.  With respect to any
Swingline Loan, Borrower shall give Swingline Lender and Administrative Agent
notice in writing which is received by Swingline Lender and Administrative Agent
not later than 2:00 p.m. (New York City time) on the proposed date of such
Swingline Loan (and confirmed by telephone by such time), specifying (A) that a
Swingline Loan is being requested, (B) the amount of such Swingline Loan, (C)
the proposed date of such Swingline Loan, which shall be a Banking Day and (D)
stating that no Default or Event of Default has occurred and is continuing

 

20

--------------------------------------------------------------------------------


 

both before and after giving effect to such Swingline Loan.  Such notice shall
be irrevocable.

 

(2)                                  Minimum Amounts.  Each Swingline Loan shall
be in a minimum principal amount of $3,000,000, or an integral multiple of
$1,000,000 in excess thereof.

 

(3)                                  Repayment of Swingline Loans.  Each
Swingline Loan shall be due and payable on the earliest of (A) five (5) Banking
Days from and including the date of such Swingline Loan, (B) the last calendar
day of the month in which such Swingline Loan is made or (C) the Maturity Date. 
If, and to the extent, any Swingline Loans shall be due and payable on the date
of any Ratable Loan, such Swingline Loans shall first be repaid from the
proceeds of such Ratable Loan prior to the disbursement of the same to
Borrower.  If, and to the extent, a Ratable Loan is not requested prior to the
Maturity Date, the last calendar day of the month in which such Swingline Loan
is made, or the end of the five (5) Banking Day period after such Swingline Loan
was made, or unless Borrower shall have notified Administrative Agent and the
Swingline Lender prior to 1:00 P.M. (New York City time) on the third (3rd)
Banking Day after such Swingline Loan was made that Borrower intends to
reimburse Swingline Lender for the amount of such Swingline Loan with funds
other than proceeds of the Ratable Loans, Borrower shall be deemed to have
requested a Ratable Loan comprised entirely of Base Rate Loans in the amount of
the applicable Swingline Loan then outstanding, the proceeds of which shall be
used to repay such Swingline Loan to Swingline Lender.  In addition, if (x)
Borrower does not repay a Swingline Loan on or prior to the end of such five (5)
Banking Day period, or (y) a Default or Event of Default shall have occurred
during such five (5) Banking Day period, Swingline Lender may, at any time, in
its sole discretion, by written notice to the Borrower and Administrative Agent,
demand repayment of its Swingline Loans by way of a Ratable Loan, in which case
the Borrower shall be deemed to have requested a Ratable Loan comprised entirely
of Base Rate Loans in the amount of such Swingline Loans then outstanding, the
proceeds of which shall be used to repay such Swingline Loans to Swingline
Lender.  Any Ratable Loan which is deemed requested by the Borrower in
accordance with this Section 2.03(b)(3) is hereinafter referred to as a
“Mandatory Borrowing”.  Each Bank hereby irrevocably agrees to make Ratable
Loans promptly upon receipt of notice from Swingline Lender of any such deemed
request for a Mandatory Borrowing in the amount and in the manner specified in
the preceding sentences and on the date such notice is received by such Bank (or
the next Banking Day if such notice is received after 12:00 P.M. (New York City
time)) notwithstanding (I) the amount of the Mandatory Borrowing may not comply
with the minimum amount of Ratable Loans otherwise required hereunder, (II)
whether any conditions specified in Section 4.02 are then satisfied, (III)
whether a Default or an Event of Default then exists, (IV) failure of any such
deemed request for a Ratable Loan to be made by the time otherwise required in
Section 2.06, (V) the date of such Mandatory Borrowing (provided that such date
must be a Banking Day), or (VI) any termination of the Loan Commitments
immediately prior to such Mandatory Borrowing or contemporaneously therewith;
provided, however, that no Bank shall be obligated to make Ratable Loans in
respect of a Mandatory Borrowing if a Default or an Event of Default then exists
and the applicable Swingline Loan was made by Swingline Lender without receipt
of a written

 

21

--------------------------------------------------------------------------------


 

notice of borrowing in the form specified in Section 2.03(b)(1) or after
Administrative Agent has delivered a notice of Default or Event of Default which
has not been rescinded.

 

(4)                                  Purchase of Participations.  In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each Bank hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payment
received from the Borrower on or after such date and prior to such purchase)
from Swingline Lender such participations in the outstanding Swingline Loans as
shall be necessary to cause each such Bank to share in such Swingline Loans
ratably based upon its Pro Rata Share (determined before giving effect to any
termination of the Loan Commitments), provided that (A) all interest payable on
the Swingline Loans with respect to any participation shall be for the account
of Swingline Lender until but excluding the day upon which the Mandatory
Borrowing would otherwise have occurred, and (B) in the event of a delay between
the day upon which the Mandatory Borrowing would otherwise have occurred and the
time any purchase of a participation pursuant to this sentence is actually made,
the purchasing Bank shall be required to pay to Swingline Lender interest on the
principal amount of such participation for each day from and including the day
upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the rate equal to the
Federal Funds Rate, for the two (2) Banking Days after the date the Mandatory
Borrowing would otherwise have occurred, and thereafter at a rate equal to the
Base Rate.  Notwithstanding the foregoing, no Bank shall be obligated to
purchase a participation in any Swingline Loan if a Default or an Event of
Default then exists and such Swingline Loan was made by Swingline Lender without
receipt of a written notice of borrowing in the form specified in
Section 2.03(b)(1) or after Administrative Agent has delivered a notice of
Default or Event of Default which has not been rescinded.

 

(c)                                  Interest Rate.  Each Swingline Loan shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Swingline Loan is made until the date it is repaid, at a rate per
annum equal to the Base Rate plus the Applicable Margin for Base Rate Loans.

 

SECTION 2.04.                 Advances. Generally.  The Initial Advance shall be
in the minimum amount of One Million Dollars ($1,000,000) and in integral
multiples of One Hundred Thousand Dollars ($100,000) above such amount and shall
be made upon satisfaction of the conditions set forth in Section 4.01. 
Subsequent advances shall be made no more frequently than weekly thereafter,
upon satisfaction of the conditions set forth in Section 4.02.  The amount of
each advance subsequent to the Initial Advance shall, subject to Section 2.13,
be in the minimum amount of One Million Dollars ($1,000,000) (unless less than
One Million Dollars ($1,000,000) is available for disbursement pursuant to the
terms hereof at the time of any subsequent advance, in which case the amount of
such subsequent advance shall be equal to such remaining availability) and in
integral multiples of One Hundred Thousand Dollars ($100,000) above such
amount.  Additional restrictions on the amounts and timing of, and conditions to
the making of, advances of Bid Rate Loans and Swingline Loans are set forth in
Sections 2.02 and 2.03.

 

22

--------------------------------------------------------------------------------


 

Each advance shall be subject, in addition to the limitations and conditions
applicable to advances of the Loans generally, to Administrative Agent’s
receipt, on or immediately prior to the date the request for such advance is
made, of a certificate from the officer requesting the advance (1) certifying
that Borrower is in compliance with all covenants enumerated in paragraphs 3(a)
and 3(b) of Section 6.09 and containing covenant compliance calculations that
include the pro-forma adjustments described below, which calculations shall
demonstrate Borrower’s compliance, on a pro-forma basis, as of the end of the
most recently ended calendar quarter for which financial results have been
reported by Borrower as required hereunder, with such covenants and (2) setting
forth the use of such advance, the income projected to be generated from such
advance for purposes of determining Combined EBITDA and the type of income so
generated.

 

In connection with each advance of Loan proceeds, the following pro-forma
adjustments shall be made to the covenant compliance calculations required as of
the end of the most recently ended calendar quarter for which financial results
are required hereunder to have been reported by Borrower:

 

(i)                                     Total Outstanding Indebtedness and
Unsecured Indebtedness shall be adjusted by adding thereto, respectively, all
indebtedness and unsecured indebtedness that is incurred by Borrower in
connection with such advance;

 

(ii)                                  Combined EBITDA, for any period, shall be
adjusted by adding the income to be included as provided in Borrower’s
certificate; and

 

(iii)                               Interest Expense for any period, shall be
adjusted by adding thereto interest expense to be incurred by Borrower in
connection with such advance.

 

SECTION 2.05.                 Procedures for Advances.  In the case of advances
of Ratable Loans, Borrower shall submit to Administrative Agent a request for
each advance, stating the amount requested and the expected purpose for which
such advance is to be used, no later than 11:00 a.m. (New York time) on the
date, in the case of advances of Base Rate Loans, which is one (1) Banking Day,
and, in the case of advances of LIBOR Loans, which is three (3) Banking Days,
prior to the date such advance is to be made.  In the case of advances of Bid
Rate Loans, Borrower shall submit a Bid Rate Quote Request at the time specified
in Section 2.02, accompanied by a statement of the expected purpose for which
such advance is to be used. In the case of advances of Swingline Loans, Borrower
shall submit a notice of borrowing at the time specified in Section 2.03,
accompanied by a statement of the expected purpose for which such advance is to
be used.   Administrative Agent, upon its receipt and approval of the request
for advance, will so notify the Banks by facsimile.  Not later than 11:30 a.m.
(New York time) on the date of each advance, each Bank (in the case of Ratable
Loans) or the applicable Banks (in the case of Bid Rate Loans) shall, through
its Applicable Lending Office and subject to the conditions of this Agreement,
make the amount to be advanced by it on such day available to Administrative
Agent, at Administrative Agent’s Office and in immediately available funds for
the account of Borrower.  The amount so received by Administrative Agent shall,
subject to the conditions of this Agreement, be made available to Borrower, in
immediately available funds, by Administrative Agent’s to an account designated
by Borrower.

 

23

--------------------------------------------------------------------------------


 

SECTION 2.06.                 Interest Periods; Renewals.  In the case of the
LIBOR Loans, Borrower shall select an Interest Period of any duration in
accordance with the definition of Interest Period in Section 1.01, subject to
the following limitations: (1) no Interest Period may extend beyond the Maturity
Date; (2) if an Interest Period would end on a day which is not a Banking Day,
such Interest Period shall be extended to the next Banking Day, unless such
Banking Day would fall in the next calendar month, in which event such Interest
Period shall end on the immediately preceding Banking Day; and (3) only eight
(8) discrete segments of a Bank’s Ratable Loan bearing interest at a LIBOR
Interest Rate for a designated Interest Period pursuant to a particular
Election, Conversion or Continuation, may be outstanding at any one time (each
such segment of each Bank’s Ratable Loan corresponding to a proportionate
segment of each of the other Banks’ Ratable Loans).

 

Upon notice to Administrative Agent as provided in Section 2.14, Borrower may
Continue any LIBOR Loan on the last day of the Interest Period of the same or
different duration in accordance with the limitations provided above.

 

SECTION 2.07.                 Interest.  Borrower shall pay interest to
Administrative Agent for the account of the applicable Bank on the outstanding
and unpaid principal amount of the Loans, at a rate per annum as follows: (1)
for Base Rate Loans at a rate equal to the Base Rate plus the Applicable Margin;
(2) for LIBOR Loans at a rate equal to the applicable LIBOR Interest Rate plus
the Applicable Margin; and (3) for Bid Rate Loans at a rate equal to the
applicable LIBOR Bid Rate.  Any principal amount not paid when due (when
scheduled, at acceleration or otherwise) shall bear interest thereafter, payable
on demand, at the Default Rate.

 

The interest rate on Base Rate Loans shall change when the Base Rate changes. 
Interest on Base Rate Loans, LIBOR Loans and Bid Rate Loans shall not exceed the
maximum amount permitted under applicable law.  Interest shall be calculated for
the actual number of days elapsed on the basis of three hundred sixty (360)
days.

 

Accrued interest shall be due and payable in arrears, (x) in the case of both
Base Rate Loans and LIBOR Loans, on the first Banking Day of each calendar month
and (y) in the case of Bid Rate Loans, at the expiration of the Interest Period
applicable thereto, but no less frequently than every three (3) months
determined on the basis of the first (1st) day of the Interest Period applicable
to the Loan in question; provided, however, that interest accruing at the
Default Rate shall be due and payable on demand.

 

SECTION 2.08.                 Fees.  Borrower shall, during the term of the
Loans commencing as of the Closing Date, pay to Administrative Agent for the
account of each Bank a facility fee computed, on the daily Loan Commitment of
such Bank, in an amount equal to the daily Facility Fee, calculated on the basis
of a year of three hundred sixty (360) days for the actual number of days
elapsed.  The accrued facility fee shall be due and payable in arrears on the
first Banking Day of October, January, April and July of each year, commencing
on the first such date after the Closing Date, and upon the Maturity Date (as
the case may be accelerated) or earlier termination of the Loan Commitments.

 

SECTION 2.09.                 Notes.  The Ratable Loan and Swingline Loans made
by each Bank under this Agreement shall be evidenced by, and repaid with
interest in accordance with, a

 

24

--------------------------------------------------------------------------------


 

promissory note of Borrower in the form of EXHIBIT B duly completed and executed
by Borrower, in the principal amount equal to such Bank’s Loan Commitment,
payable to such Bank for the account of its Applicable Lending Office (each such
note, as the same may hereafter be amended, modified, extended, severed,
assigned, substituted, renewed or restated from time to time, including any
substitute note pursuant to Section 3.07 or 12.05, a “Ratable Loan Note”).  The
Bid Rate Loans of the Banks shall be evidenced by a single global promissory
note of Borrower in the form of EXHIBIT C, duly completed and executed by
Borrower, in the principal amount of Three Hundred Million Dollars
($300,000,000), subject to adjustment pursuant to Section 2.16(c) payable to
Administrative Agent for the account of the respective Banks making Bid Rate
Loans (such note, as the same may hereafter be amended, modified, extended,
severed, assigned, substituted, renewed or restated from time to time, the “Bid
Rate Loan Note”).  A particular Bank’s Ratable Loan Note, together with its
interest, if any, in the Bid Rate Loan Note, are referred to collectively in
this Agreement as such Bank’s “Note”; all such Ratable Loan Notes and interests
are referred to collectively in this Agreement as the “Notes”.  The Ratable Loan
Notes shall mature, and all outstanding principal and accrued interest and other
sums thereunder shall be paid in full, on the Maturity Date, or, in the case of
Swingline Loans, in accordance with Section 2.03, in either case as the same may
be accelerated.  The outstanding principal amount of each Bid Rate Loan
evidenced by the Bid Rate Loan Note, and all accrued interest and other sums
with respect thereto, shall become due and payable to the Bank making such Bid
Rate Loan at the earlier of the expiration of the Interest Period applicable
thereto or the Maturity Date, as the same may be accelerated.

 

Each Bank is hereby authorized by Borrower to endorse on the schedule attached
to the Ratable Loan Note held by it, the amount of each advance, and each
payment of principal received by such Bank for the account of its Applicable
Lending Office(s) on account of its Ratable Loan, which endorsement shall, in
the absence of manifest error, be conclusive as to the outstanding balance of
the Ratable Loan made by such Bank.  Administrative Agent is hereby authorized
by Borrower to endorse on the schedule attached to the Bid Rate Loan Note the
amount of each Bid Rate Loan, the name of the Bank making the same, the date of
the advance thereof, the interest rate applicable thereto and the expiration of
the Interest Period applicable thereto (i.e., the maturity date thereof).  The
failure by Administrative Agent or any Bank to make such notations with respect
to the Loans or each advance or payment shall not limit or otherwise affect the
obligations of Borrower under this Agreement or the Notes.

 

SECTION 2.10.                 Prepayments.  Without prepayment premium or
penalty but subject to Section 3.05, Borrower may, upon at least one (1) Banking
Day’s notice to Administrative Agent in the case of the Base Rate Loans, and at
least three (3) Banking Days’ notice to Administrative Agent in the case of
LIBOR Loans, prepay the Ratable Loans in whole or, with respect to Base Rate
Loans only, in part, provided that (1) any partial prepayment under this
Section shall be in integral multiples of One Million Dollars ($1,000,000); and
(2) each prepayment under this Section shall include, at Administrative Agent’s
option, all interest accrued on the amount of principal prepaid to (but
excluding) the date of prepayment.  Borrower shall have the right to prepay Bid
Rate Loans only with the consent of the Bank or the Designated Lender that
funded the Bid Rate Loan that Borrower desires to prepay. Borrower may, from
time to time on any Banking Day so long as prior notice is given to
Administrative Agent and Swingline Lender no later than 1:00 p.m. (New York City
time) on the day on which Borrower intends to make such prepayment, prepay any
Swingline Loans in whole or in part in

 

25

--------------------------------------------------------------------------------


 

amounts aggregating $100,000 or a higher integral multiple of $100,000 (or, if
less, the aggregate outstanding principal amount of all Swingline Loans then
outstanding) by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment by initiating a wire transfer of the
principal and interest on the Swingline Loans no later than 1:00 P.M. (New York
City time) on such day and Borrower shall deliver a federal reference number
evidencing such wire transfer to Administrative Agent as soon as available
thereafter on such day.

 

SECTION 2.11.                 Method of Payment.  Borrower shall make each
payment under this Agreement and under the Notes not later than 1:00 p.m. (New
York time) on the date when due in Dollars to Administrative Agent at
Administrative Agent’s Office in immediately available funds.  Administrative
Agent will thereafter, on the day of its receipt of each such payment, cause to
be distributed to each Bank (1) such Bank’s appropriate share (based upon the
respective outstanding principal amounts and interest due under the Notes of the
Banks) of the payments of principal and interest in like funds for the account
of such Bank’s Applicable Lending Office; and (2) fees payable to such Bank in
accordance with the terms of this Agreement.  Borrower hereby authorizes
Administrative Agent and the Banks, if and to the extent payment by Borrower is
not made when due under this Agreement or under the Notes, to charge from time
to time against any account Borrower maintains with Administrative Agent or any
Bank any amount so due to Administrative Agent and/or the Banks.

 

Except to the extent provided in this Agreement, whenever any payment to be made
under this Agreement or under the Notes is due on any day other than a Banking
Day, such payment shall be made on the next succeeding Banking Day, and such
extension of time shall in such case be included in the computation of the
payment of interest and other fees, as the case may be.

 

SECTION 2.12.                 Elections, Conversions or Continuation of Loans. 
Subject to the provisions of Article III and Sections 2.06 and 2.13, Borrower
shall have the right to Elect to have all or a portion of any advance of the
Ratable Loans be LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans, to
Convert LIBOR Loans into Base Rate Loans, or to Continue LIBOR Loans as LIBOR
Loans, at any time or from time to time, provided that: (1) Borrower shall give
Administrative Agent notice of each such Election, Conversion or Continuation as
provided in Section 2.14; and (2) a LIBOR Loan may be Continued or Converted
only on the last day of the applicable Interest Period for such LIBOR Loan. 
Except as otherwise provided in this Agreement, each Election, Continuation and
Conversion shall be applicable to each Bank’s Ratable Loan in accordance with
its Pro Rata Share.

 

SECTION 2.13.                 Minimum Amounts.  With respect to the Ratable
Loans as a whole, each Election and each Conversion shall be in an amount at
least equal to One Million Dollars ($1,000,000) and in integral multiples of One
Hundred Thousand Dollars ($100,000).

 

SECTION 2.14.                 Certain Notices Regarding Elections, Conversions
and Continuations of Loans.  Notices by Borrower to Administrative Agent of
Elections, Conversions and Continuations of LIBOR Loans shall be irrevocable and
shall be effective only if received by Administrative Agent not later than 11:00
a.m. (New York time) on the number of

 

26

--------------------------------------------------------------------------------


 

Banking Days prior to the date of the relevant Election, Conversion or
Continuation specified below:

 

Notice

 

Number of
Banking Days Prior

 

Conversions into Base Rate Loans

 

one (1)

 

Elections of, Conversions into or Continuations as LIBOR Loans

 

Three (3)

 

 

Promptly following its receipt of any such notice, Administrative Agent shall so
advise the Banks by facsimile.  Each such notice of Election shall specify the
portion of the amount of the advance that is to be LIBOR Loans (subject to
Section 2.13) and the duration of the Interest Period applicable thereto
(subject to Section 2.06); each such notice of Conversion shall specify the
LIBOR Loans or Base Rate Loans to be Converted; and each such notice of
Conversion or Continuation shall specify the date of Conversion or Continuation
(which shall be a Banking Day), the amount thereof (subject to Section 2.13) and
the duration of the Interest Period applicable thereto (subject to
Section 2.06).  In the event that Borrower fails to Elect to have any portion of
an advance of the Ratable Loans be LIBOR Loans, the entire amount of such
advance shall constitute Base Rate Loans.  In the event that Borrower fails to
Continue LIBOR Loans within the time period and as otherwise provided in this
Section, such LIBOR Loans will be automatically Converted into Base Rate Loans
on the last day of the then current applicable Interest Period for such LIBOR
Loans.

 

SECTION 2.15.                 Late Payment Premium.  Borrower shall pay to
Administrative Agent for the account of the Banks a late payment premium in the
amount of 4% of any payments of principal or interest in respect of the Loans
made more than ten (10) days after the due date thereof, which shall be due with
any such late payment.

 

SECTION 2.16.                 Changes of Loan Commitments.  (a)  At any time,
Borrower shall have the right, without premium or penalty, to terminate any
unused Loan Commitments existing as of the date of such termination, in whole or
in part, from time to time, provided that: (1) Borrower shall give notice of
each such termination to Administrative Agent (which shall promptly notify each
of the Banks) no later than 10:00 a.m. (New York time) on the date which is
three (3) Banking Days prior to the effectiveness of such termination; (2) the
Loan Commitments of each of the Banks must be terminated (taking into account,
however, Section 2.02(h)) and simultaneously with those of the other Banks; and
(3) each partial termination of the Loan Commitments as a whole (and
corresponding reduction of the Total Loan Commitment) shall be in an integral
multiple of One Million Dollars ($1,000,000). A reduction of the unused Loan
Commitments pursuant to this Section 2.16 shall not effect a reduction in the
Swingline Commitment (unless so elected by the Borrower) until the aggregate
unused Loan Commitments have been reduced to an amount equal to the Swingline
Commitment.

 

(b)                                 The Loan Commitments and the Swingline
Commitment, to the extent terminated, may not be reinstated.

 

(c)                                  Unless a Default or an Event of Default has
occurred and is continuing, Borrower, by written notice to Administrative Agent,
may request on up to four (4) occasions during the term of this Agreement that
the Total Loan Commitment be increased by an amount

 

27

--------------------------------------------------------------------------------


 

not less than Twenty Five Million Dollars ($25,000,000) per request and not more
than Two Hundred Million Dollars ($200,000,000) in the aggregate (such that the
Total Loan Commitment after such increase shall never exceed Eight Hundred
Million Dollars ($800,000,000)); provided that for any such request (a) the
Borrower shall not have delivered an Extension Notice prior to, or
simultaneously with, such request, (b) any Bank which is a party to this
Agreement prior to such request for increase, at its sole discretion, may elect
to increase its Loan Commitment but shall not have any obligation to so increase
its Loan Commitment, and (c) in the event that each Bank does not elect to
increase its Loan Commitment, the Lead Arrangers shall use commercially
reasonable efforts to locate additional Qualified Institutions  willing to hold
commitments for the requested increase, and Borrower may also identify
additional Qualified Institutions willing to hold commitments for the requested
increase, provided further that Administrative Agent shall have the right to
approve any such additional Qualified Institutions, which approval will not be
unreasonably withheld or delayed.  In the event that Qualified Institutions
commit to any such increase, the Total Loan Commitment and the Loan Commitments
of the committed Banks shall be increased, the Pro Rata Shares of the Lenders
shall be adjusted, new Notes shall be issued, Borrower shall make such
borrowings and repayments as shall be necessary to effect the reallocation of
the Ratable Loans so that the Ratable Loans are held by the Banks in accordance
with their Pro Rata Shares after giving effect to such increase, and other
changes shall be made to the Loan Documents as may be necessary to reflect the
aggregate amount, if any, by which Banks have agreed to increase their
respective Loan Commitments or make new Loan Commitments in response to the
Borrower’s request for an increase in the Total Loan Commitment pursuant to this
Section 2.16(c), in each case without the consent of the Banks other than those
Banks increasing their Loan Commitments.  The fees payable by Borrower upon any
such increase in the Total Loan Commitment shall be agreed upon by the Lead
Arranger and Borrower at the time of such increase.

 

Notwithstanding the foregoing, nothing in this Section 2.16(c) shall constitute
or be deemed to constitute an agreement by any Bank to increase its Loan
Commitment hereunder.

 

SECTION 2.17.                 Letters of Credit.  (a)  Borrower, by notice to
Administrative Agent and the Fronting Bank, may request, in lieu of advances of
proceeds of the Ratable Loans, that the Fronting Bank issue unconditional,
irrevocable standby letters of credit (each, a “Letter of Credit”) for the
account of Borrower, payable by sight drafts, for such beneficiaries and with
such other terms as Borrower shall specify.  Promptly upon issuance of a Letter
of Credit, the Fronting Bank shall notify Administrative Agent and
Administrative Agent shall notify each of the Banks by telephone or by
facsimile.

 

(b)                                 The amount of any such Letter of Credit
shall be limited to the lesser of (1) Two Hundred Fifty Million Dollars
($250,000,000) less the amount of all other Letters of Credit then issued and
outstanding or (2) the Available Total Loan Commitment, it being understood that
the amount of each Letter of Credit issued and outstanding shall effect a
reduction, by an equal amount, of the Available Total Loan Commitment as
provided in Section 2.01(b) (such reduction to be allocated to each Bank’s Loan
Commitment ratably in accordance with the Banks’ respective Pro Rata Shares).

 

(c)                                  The amount of each Letter of Credit shall
be further subject to the conditions and limitations applicable to amounts of
advances set forth in Section 2.04 and the

 

28

--------------------------------------------------------------------------------


 

procedures for the issuance of each Letter of Credit shall be the same as the
procedures applicable to the making of advances as set forth in the first
sentence of Section 2.05.

 

(d)                                 The Fronting Bank’s issuance of each Letter
of Credit shall be subject to Borrower’s satisfaction of all conditions
precedent to its entitlement to an advance of proceeds of the Loans.

 

(e)                                  Each Letter of Credit shall (i) expire no
later than the earlier of (x) fourteen (14) days prior to the Maturity Date or
(y) unless approved by the Administrative Agent and the Fronting Bank, one (1)
year after the date of its issuance (without regard to any automatic renewal
provisions thereof), and (ii) be in a minimum amount of One Hundred Thousand
Dollars ($100,000), or such lesser amount approved by the Fronting Bank.

 

(f)                                    In connection with, and as a further
condition to the issuance of, each Letter of Credit, Borrower shall execute and
deliver to the Fronting Bank an application for the Letter of Credit in such
form, and together with such other documents, opinions and assurances, as the
Fronting Bank shall reasonably require.

 

(g)                                 In connection with each Letter of Credit,
Borrower hereby covenants to pay (i) to Administrative Agent, quarterly in
arrears (on the first Banking Day of each calendar quarter following the
issuance of such Letter of Credit), a fee, payable to Administrative Agent for
the account of the Banks, computed daily on the amount of such Letter of Credit
issued and outstanding at a rate per annum equal to the “Banks’ L/C Fee Rate”
(as hereinafter defined) and (ii) to the Fronting Bank the fee designated by the
Fronting Bank for such Letter of Credit.  Administrative Agent shall have no
responsibility for the collection of the fee for any Letter of Credit that is
payable to the Fronting Bank.  For purposes of this Agreement, the “Banks’ L/C
Fee Rate” shall mean, provided no Event of Default has occurred and is
continuing, a rate per annum equal to the Applicable Margin for LIBOR Loans and,
in the event an Event of Default has occurred and is continuing, a rate per
annum equal to 3%.  It is understood and agreed that the last installment of the
fees provided for in this paragraph (g) with respect to any particular Letter of
Credit shall be due and payable on the first day of the calendar quarter
following the return, undrawn, or cancellation, of such Letter of Credit.

 

(h)                                 The Fronting Bank shall promptly notify
Administrative Agent of any drawing under a Letter of Credit issued by such
Fronting Bank.  The parties hereto acknowledge and agree that, immediately upon
notice from Administrative Agent of any drawing under a Letter of Credit, each
Bank shall, notwithstanding the existence of a Default or Event of Default or
the non-satisfaction of any conditions precedent to the making of an advance of
the Loans, advance proceeds of its Ratable Loan, in an amount equal to its Pro
Rata Share of such drawing, which advance shall be made to Administrative Agent
for disbursement to the Fronting Bank issuing such Letter of Credit to reimburse
the Fronting Bank, for its own account, for such drawing.  Each of the Banks
further acknowledges that its obligation to fund its Pro Rata Share of drawings
under Letters of Credit as aforesaid shall survive the Banks’ termination of
this Agreement or enforcement of remedies hereunder or under the other Loan
Documents.  If any Ratable Loan cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under any applicable bankruptcy law with respect to
Borrower), then each of the Banks shall purchase (on the date

 

29

--------------------------------------------------------------------------------


 

such Ratable Loan would otherwise have been made) from the Fronting Bank a
participation interest in any unreimbursed drawing in an amount equal to its Pro
Rata Share of such unreimbursed drawing.

 

(i)                                     Borrower agrees, upon and during the
occurrence of an Event of Default and at the request of Administrative Agent,
(x) to deposit with Administrative Agent cash collateral in the amount of all
the outstanding Letters of Credit, which cash collateral is hereby pledged and
shall be held by Administrative Agent in an account as security for Borrower’s
obligations in connection with the Letters of Credit and (y) to execute and
deliver to Administrative Agent such documents as Administrative Agent requests
to confirm and perfect the assignment of such cash collateral and such account
to Administrative Agent for the benefit of the Banks.

 

SECTION 2.18.                 Extension Option.  Borrower may extend the
Maturity Date for a period of one (1) year upon the following terms and
conditions: (i) delivery by Borrower of a written notice to Administrative Agent
(the “Extension Notice”) on or before a date that is not more than one hundred
twenty (120) days nor less than one (1) month prior to the Maturity Date, which
Extension Notice Administrative Agent shall promptly deliver to the Banks, which
Extension Notice shall include a certification dated as of the date of the
Extension Notice signed by a duly authorized signatory of Borrower, stating, to
the best of the certifying party’s knowledge, (x) all representations and
warranties contained in this Agreement and in each of the other Loan Documents
are true and correct on and as of the date of the Extension Notice and (y) no
Default or Event of Default has occurred and is continuing; (ii) no Event of
Default shall have occurred and be continuing both on the date Borrower delivers
the Extension Notice and on the original Maturity Date (the “Extension Date”),
and (iii) Borrower shall pay to Administrative Agent on or before the Extension
Date a fee equal to one-fifth of one percent (0.20%) of the Total Loan
Commitment on the Extension Date, which fee shall be distributed by
Administrative Agent pro rata to each of the Banks based on each Bank’s Pro Rata
Share.  Borrower’s delivery of the Extension Notice shall be irrevocable.

 

ARTICLE III

 

YIELD PROTECTION; ILLEGALITY; ETC.

 

SECTION 3.01.                 Additional Costs.  Borrower shall pay directly to
each Bank from time to time on demand such amounts as such Bank may reasonably
determine to be necessary to compensate it for any increased costs which such
Bank determines are attributable to its making or maintaining a LIBOR Loan or a
Bid Rate Loan, or its obligation to make or maintain a LIBOR Loan or a Bid Rate
Loan, or its obligation to Convert a Base Rate Loan to a LIBOR Loan hereunder,
or any reduction in any amount receivable by such Bank hereunder in respect of
its LIBOR Loan or Bid Rate Loan(s) or such obligations (such increases in costs
and reductions in amounts receivable being herein called “Additional Costs”), in
each case resulting from any Regulatory Change which:

 

(1)                                  changes the basis of taxation of any
amounts payable to such Bank under this Agreement or the Notes in respect of any
such LIBOR Loan or Bid Rate Loan (other than (i) changes in the rate of general
corporate, franchise, branch profit, net income or

 

30

--------------------------------------------------------------------------------


 

other income tax imposed on such Bank or its Applicable Lending Office or (ii) a
tax described in Section 10.13); or

 

(2)                                  (other than to the extent the LIBOR Reserve
Requirement is taken into account in determining the LIBOR Rate at the
commencement of the applicable Interest Period) imposes or modifies any reserve,
special deposit, deposit insurance or assessment, minimum capital, capital ratio
or similar requirements relating to any extensions of credit or other assets of,
or any deposits with or other liabilities of, such Bank (including any LIBOR
Loan or Bid Rate Loan or any deposits referred to in the definition of “LIBOR
Interest Rate” in Section 1.01), or any commitment of such Bank (including such
Bank’s Loan Commitment hereunder); or

 

(3)                                  imposes any other condition (unrelated to
the basis of taxation referred to in paragraph (1) above) affecting this
Agreement or the Notes (or any of such extensions of credit or liabilities).

 

Without limiting the effect of the provisions of the first paragraph of this
Section, in the event that, by reason of any Regulatory Change, any Bank either
(1) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such Bank
which includes deposits by reference to which the LIBOR Interest Rate is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Bank which includes loans based on the LIBOR Interest
Rate or (2) becomes subject to restrictions on the amount of such a category of
liabilities or assets which it may hold, then, if such Bank so elects by notice
to Borrower (with a copy to Administrative Agent), the obligation of such Bank
to permit Elections of, to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended (in which case the provisions of Section 3.04 shall be
applicable) until such Regulatory Change ceases to be in effect.

 

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

 

Determinations and allocations by a Bank for purposes of this Section of the
effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.

 

SECTION 3.02.                 Limitation on Types of Loans.  Anything herein to
the contrary notwithstanding, if, on or prior to the determination of the LIBOR
Interest Rate for any Interest Period:

 

(1)                                  Administrative Agent reasonably determines
(which determination shall be conclusive) that quotations of interest rates for
the relevant deposits referred to in the definition of “LIBOR Interest Rate” in
Section 1.01 are not being provided in the relevant

 

31

--------------------------------------------------------------------------------


 

amounts or for the relevant maturities for purposes of determining rates of
interest for the LIBOR Loans or Bid Rate Loans as provided in this Agreement; or

 

(2)                                  a Bank reasonably determines (which
determination shall be conclusive) and promptly notifies Administrative Agent
that the relevant rates of interest referred to in the definition of “LIBOR
Interest Rate” in Section 1.01 upon the basis of which the rate of interest for
LIBOR Loans or Bid Rate Loans for such Interest Period is to be determined do
not adequately cover the cost to such Bank of making or maintaining such LIBOR
Loan or Bid Rate Loan for such Interest Period;

 

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, the Banks (or, in the case of the
circumstances described in clause (2) above, the affected Bank) shall be under
no obligation to permit Elections of LIBOR Loans, to Convert Base Rate Loans
into LIBOR Loans or to Continue LIBOR Loans and Borrower shall, on the last
day(s) of the then current Interest Period(s) for the affected outstanding LIBOR
Loans or Bid Rate Loans, either (x) prepay the affected LIBOR Loans or Bid Rate
Loans pursuant to Section 3.07 or (y) Convert the affected LIBOR Loans into Base
Rate Loans in accordance with Section 2.12 or convert the rate of interest under
the affected Bid Rate Loans to the rate applicable to Base Rate Loans by
following the same procedures as are applicable for Conversions into Base Rate
Loans set forth in Section 2.12.

 

SECTION 3.03.                 Illegality.  Notwithstanding any other provision
of this Agreement, in the event that it becomes unlawful for any Bank or its
Applicable Lending Office to honor its obligation to make or maintain a LIBOR
Loan or Bid Rate Loan hereunder, to allow Elections or Continuations of a LIBOR
Loan or to Convert a Base Rate Loan into a LIBOR Loan, then such Bank shall
promptly notify Administrative Agent and Borrower thereof and such Bank’s
obligation to make or maintain a LIBOR Loan or Bid Rate Loan, or to permit
Elections of, to Continue, or to Convert its Base Rate Loan into, a LIBOR Loan
shall be suspended (in which case the provisions of Section 3.04 shall be
applicable) until such time as such Bank may again make and maintain a LIBOR
Loan or Bid Rate Loan.

 

SECTION 3.04.                 Treatment of Affected Loans.  If the obligations
of any Bank to make or maintain a LIBOR Loan or a Bid Rate Loan, or to permit an
Election of a LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base
Rate Loan into a LIBOR Loan, are suspended pursuant to Section 3.01 or 3.03
(each LIBOR Loan or Bid Rate Loan so affected being herein called an “Affected
Loan”), such Bank’s Affected Loan shall be automatically Converted into a Base
Rate Loan (or, in the case of an Affected Loan that is a Bid Rate Loan, the
interest rate thereon shall be converted to the rate applicable to Base Rate
Loans) on the last day of the then current Interest Period for the Affected Loan
(or, in the case of a Conversion or conversion resulting from Section 3.01 or
3.03, on such earlier date as such Bank may specify to Borrower).

 

To the extent that such Bank’s Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank’s Affected Loan shall be applied
instead to its Base Rate Loan (or to its Bid Rate Loan bearing interest at the
converted rate) and such Bank shall have no obligation to Convert its Base Rate
Loan into a LIBOR Loan.

 

32

--------------------------------------------------------------------------------


 

SECTION 3.05.                 Certain Compensation.  Other than in connection
with a Conversion of an Affected Loan, Borrower shall pay to Administrative
Agent for the account of the applicable Bank, upon the request of such Bank
through Administrative Agent which request includes a calculation of the
amount(s) due, such amount or amounts as shall be sufficient (in the reasonable
opinion of such Bank) to compensate it for any loss, cost or expense which such
Bank reasonably determines is attributable to:

 

(1)                                  any payment or prepayment of a LIBOR Loan
or Bid Rate Loan made by such Bank, or any Conversion of a LIBOR Loan (or
conversion of the rate of interest on a Bid Rate Loan) made by such Bank, in any
such case on a date other than the last day of an applicable Interest Period,
whether by reason of acceleration or otherwise; or

 

(2)                                  any failure by Borrower for any reason to
Convert a LIBOR Loan or a Base Rate Loan or to Continue a LIBOR Loan, as the
case may be, to be Converted or Continued by such Bank on the date specified
therefor in the relevant notice under Section 2.14; or

 

(3)                                  any failure by Borrower to borrow (or to
qualify for a borrowing of) a LIBOR Loan or Bid Rate Loan which would otherwise
be made hereunder on the date specified in the relevant Election notice under
Section 2.14 or Bid Rate Quote acceptance under Section 2.02(e) given or
submitted by Borrower; or

 

(4)                                  any failure by Borrower to prepay a LIBOR
Loan or Bid Rate Loan on the date specified in a notice of prepayment.

 

Without limiting the foregoing, such compensation shall include an amount equal
to the present value (using as the discount rate an interest rate equal to the
rate determined under (2) below) of the excess, if any, of (1) the amount of
interest (less the Applicable Margin) which otherwise would have accrued on the
principal amount so paid, prepaid, Converted or Continued (or not Converted,
Continued or borrowed) for the period from the date of such payment, prepayment,
Conversion or Continuation (or failure to Convert, Continue or borrow) to the
last day of the then current applicable Interest Period (or, in the case of a
failure to Convert, Continue or borrow, to the last day of the applicable
Interest Period which would have commenced on the date specified therefor in the
relevant notice) at the applicable rate of interest for the LIBOR Loan or Bid
Rate Loan provided for herein, over (2) the amount of interest (as reasonably
determined by such Bank) based upon the interest rate which such Bank would have
bid in the London interbank market for Dollar deposits, for amounts comparable
to such principal amount and maturities comparable to such period.  A
determination of any Bank as to the amounts payable pursuant to this
Section shall be conclusive absent manifest error.

 

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

 

SECTION 3.06.                 Capital Adequacy.  If any Bank shall have
determined that, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation regarding capital adequacy, or any change in
the interpretation or administration thereof by any

 

33

--------------------------------------------------------------------------------


 

Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on capital of such Bank (or its Parent) as
a consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, within fifteen (15) days after demand by such Bank (with a copy to
Administrative Agent), Borrower shall pay to such Bank such additional amount or
amounts as will compensate such Bank (or its Parent) for such reduction.  A
certificate of any Bank claiming compensation under this Section, setting forth
in reasonable detail the basis therefor, shall be conclusive absent manifest
error.  The obligations of Borrower under this Section shall survive the
repayment of all amounts due under or in connection with any of the Loan
Documents and the termination of the Loan Commitments in respect of the period
prior to such termination.

 

SECTION 3.07.                 Substitution of Banks.  If any Bank (an “Affected
Bank”) (i) makes demand upon Borrower for (or if Borrower is otherwise required
to pay) Additional Costs pursuant to Section 3.01 or (ii) is unable to make or
maintain a LIBOR Loan or Bid Rate Loan as a result of a condition described in
Section 3.03 or clause (2) of Section 3.02, Borrower may, within ninety (90)
days of receipt of such demand or notice (or the occurrence of such other event
causing Borrower to be required to pay Additional Costs or causing Section 3.03
or clause (2) of Section 3.02 to be applicable), as the case may be, give
written notice (a “Replacement Notice”) to Administrative Agent and to each Bank
of Borrower’s intention either (x) to prepay in full the Affected Bank’s Note
and to terminate the Affected Bank’s entire Loan Commitment or (y) to replace
the Affected Bank with another financial institution (the “Replacement Bank”)
designated in such Replacement Notice.  After its replacement, an Affected Bank
shall remain entitled to the benefits of Sections 3.01, 3.06, 10.13 and 12.04 in
respect of the period prior to its replacement.

 

In the event Borrower opts to give the notice provided for in clause (x) above,
and if the Affected Bank shall not agree within thirty (30) days of its receipt
thereof to waive the payment of the Additional Costs in question or the effect
of the circumstances described in Section 3.03 or clause (2) of Section 3.02,
then, so long as no Default or Event of Default shall exist, Borrower may
(notwithstanding the provisions of clause (2) of Section 2.16(a)) terminate the
Affected Bank’s entire Loan Commitment, provided that in connection therewith it
pays to the Affected Bank all outstanding principal and accrued and unpaid
interest under the Affected Bank’s Note, together with all other amounts, if
any, due from Borrower to the Affected Bank, including all amounts properly
demanded and unreimbursed under Sections 3.01 and 3.05.  After any termination
as provided in this paragraph, an Affected Bank shall remain entitled to the
benefits of Sections 3.01, 3.06, 10.13 and 12.04 in respect of the period prior
to such termination.

 

In the event Borrower opts to give the notice provided for in clause (y) above,
and if (i) Administrative Agent shall, within thirty (30) days of its receipt of
the Replacement Notice, notify Borrower and each Bank in writing that the
Replacement Bank is reasonably satisfactory to Administrative Agent and (ii) the
Affected Bank shall not, prior to the end of such thirty (30) day period, agree
to waive the payment of the Additional Costs in question or the effect of the

 

34

--------------------------------------------------------------------------------


 

circumstances described in Section 3.03 or clause (2) of Section 3.02, then the
Affected Bank shall, so long as no Default or Event of Default shall exist,
assign its Note and all of its rights and obligations under this Agreement to
the Replacement Bank, and the Replacement Bank shall assume all of the Affected
Bank’s rights and obligations, pursuant to an agreement, substantially in the
form of an Assignment and Assumption Agreement, executed by the Affected Bank
and the Replacement Bank.  In connection with such assignment and assumption,
the Replacement Bank shall pay to the Affected Bank an amount equal to the
outstanding principal amount under the Affected Bank’s Note plus all interest
accrued thereon, plus all other amounts, if any (other than the Additional Costs
in question), then due and payable to the Affected Bank; provided, however, that
prior to or simultaneously with any such assignment and assumption, Borrower
shall have paid to such Affected Bank all amounts properly demanded and
unreimbursed under Sections 3.01 and 3.05.  Upon the effective date of such
assignment and assumption, the Replacement Bank shall become a Bank Party to
this Agreement and shall have all the rights and obligations of a Bank as set
forth in such Assignment and Assumption Agreement, and the Affected Bank shall
be released from its obligations hereunder, and no further consent or action by
any party shall be required.  Upon the consummation of any assignment pursuant
to this Section, a substitute Ratable Loan Note shall be issued to the
Replacement Bank by Borrower, in exchange for the return of the Affected Bank’s
Ratable Loan Note.  The obligations evidenced by such substitute note shall
constitute “Obligations” for all purposes of this Agreement and the other Loan
Documents.  If the Replacement Bank is not incorporated under the laws of the
United States of America or a state thereof, it shall, prior to the first date
on which interest or fees are payable hereunder for its account, deliver to
Borrower and Administrative Agent a certification as to exemption from deduction
or withholding of any United States federal income taxes in accordance with
Section 10.13.  Each Replacement Bank shall be deemed to have made the
representations contained in, and shall be bound by the provisions of, Section
10.13.  After any assignment as provided in this paragraph, an Affected Bank
shall remain entitled to the benefits of Sections 3.01, 3.06, 10.13 and 12.04 in
respect of the period prior to such assignment.

 

Borrower, Administrative Agent and the Banks shall execute such modifications to
the Loan Documents as shall be reasonably required in connection with and to
effectuate the foregoing.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

SECTION 4.01.                 Conditions Precedent to the Loans.  The
obligations of the Banks hereunder and the obligation of each Bank to make the
Initial Advance are subject to the condition precedent that Administrative Agent
shall have received on or before the Execution Date (other than with respect to
paragraphs (11), (14) and (18) below, which shall be required by the Closing
Date) each of the following documents, and each of the following requirements
shall have been fulfilled:

 

(1)                                  Fees and Expenses.  The payment of all fees
and expenses owed to or incurred by Administrative Agent (including, without
limitation, the reasonable fees and expenses of legal counsel);

 

35

--------------------------------------------------------------------------------


 

(2)                                  Note.  The Ratable Loan Note for each Bank
and the Bid Rate Loan Note for Administrative Agent, each duly executed by
Borrower;

 

(3)                                  Financial Statements.  Audited VRT
Consolidated Financial Statements as of and for the year ended December 31,
2002;

 

(4)                                  Certificates of Limited Partnership/Trust. 
A copy of the Certificate of Limited Partnership for Borrower and a copy of the
articles of trust of General Partner, each certified by the appropriate
Secretary of State or equivalent state official;

 

(5)                                  Agreements of Limited Partnership/Bylaws. 
A copy of the Agreement of Limited Partnership for Borrower and a copy of the
by-laws of General Partner, including all amendments thereto, each certified by
the Secretary or an Assistant Secretary of General Partner as being in full
force and effect on the Execution Date;

 

(6)                                  Good Standing Certificates.  A certified
copy of a certificate from the Secretary of State or equivalent state official
of the states where Borrower and General Partner are organized, dated as of the
most recent practicable date, showing the good standing or partnership
qualification of (i) Borrower and (ii) General Partner;

 

(7)                                  Foreign Qualification Certificates.  A
certified copy of a certificate from the Secretary of State or equivalent state
official of the state where Borrower and General Partner maintain their
principal place of business, dated as of the most recent practicable date,
showing the qualification to transact business in such state as a foreign
limited partnership or foreign trust, as the case may be, for (i) Borrower and
(ii) General Partner;

 

(8)                                  Resolutions.  A copy of a resolution or
resolutions adopted by the Board of Trustees of General Partner, certified by
the Secretary or an Assistant Secretary of General Partner as being in full
force and effect on the Execution Date, authorizing the Loans provided for
herein and the execution, delivery and performance of the Loan Documents to be
executed and delivered by General Partner hereunder on behalf Borrower;

 

(9)                                  Incumbency Certificate.  A certificate,
signed by the Secretary or an Assistant Secretary of General Partner and dated
the Execution Date, as to the incumbency, and containing the specimen signature
or signatures, of the Persons authorized to execute and deliver the Loan
Documents to be executed and delivered by it and Borrower hereunder;

 

(10)                            Solvency Certificate.  A Solvency Certificate,
duly executed, from Borrower;

 

(11)                            Opinion of Counsel for Borrower.  Favorable
opinions, dated the Closing Date, from counsels for Borrower and General
Partner, as to such matters as Administrative Agent may reasonably request;

 

(12)                            Authorization Letter.  The Authorization Letter,
duly executed by Borrower;

 

36

--------------------------------------------------------------------------------


 

(13)                            Guaranty.  The Guaranty duly executed by General
Partner;

 

(14)                            Request for Advance.  A request for an advance
in accordance with Section 2.05;

 

(15)                            Certificate.  The following statements shall be
true and Administrative Agent shall have received a certificate dated the
Execution Date signed by a duly authorized signatory of Borrower stating, to the
best of the certifying party’s knowledge, the following:

 

(a)                                  All representations and warranties
contained in this Agreement and in each of the other Loan Documents are true and
correct on and as of the Execution Date as though made on and as of such date,
and

 

(b)                                 No Default or Event of Default has occurred
and is continuing, or could result from the transactions contemplated by this
Agreement and the other Loan Documents;

 

(16)                            Compliance Certificate.  A certificate of the
sort required by paragraph (3) of Section 6.09; and

 

(17)                            Insurance.  Evidence of the insurance described
in Section 5.17.

 

(18)                            Prior Credit Agreement.  Repayment, with the
proceeds of the Initial Advance, of all loans under the Prior Credit Agreement
and termination of the Prior Credit Agreement.

 

SECTION 4.02.                 Conditions Precedent to Advances After the Initial
Advance.  The obligation of each Bank to make any advance of the Loans
subsequent to the Initial Advance shall be subject to satisfaction of the
following conditions precedent:

 

(1)                                  No Default or Event of Default shall have
occurred and be continuing, or could result from the transactions contemplated
by this Agreement and the other Loan Documents, as of the date of such advance;

 

(2)                                  Each of the representations and warranties
contained in this Agreement and in each of the other Loan Documents shall be
true and correct as of the date of the advance; and

 

(3)                                  Administrative Agent shall have received a
request for an advance in accordance with Section 2.05.

 

37

--------------------------------------------------------------------------------


 

SECTION 4.03.                 Deemed Representations.  Each request by Borrower
for, and acceptance by Borrower of, an advance of proceeds of the Loans shall
constitute a representation and warranty by Borrower and General Partner that,
as of both the date of such request and the date of such advance (1) no Default
or Event of Default has occurred and is continuing, or could result from the
transactions contemplated by this Agreement and the other Loan Documents and (2)
each of the representations and warranties contained in this Agreement and in
each of the other Loan Documents is true and correct.  In addition, the request
by Borrower for, and acceptance by Borrower of, the Initial Advance shall
constitute a representation and warranty by Borrower and General Partner that,
as of the Closing Date, each certificate delivered pursuant to Section 4.01 is
true and correct.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Borrower (and General Partner, if expressly included in Sections contained in
this Article) represents and warrants to Administrative Agent and each Bank as
follows:

 

SECTION 5.01.                 Existence.  Borrower is a limited partnership duly
organized and existing under the laws of the State of Delaware, with its
principal place of business in the State of New Jersey, and is duly qualified as
a foreign limited partnership, properly licensed, in good standing and has all
requisite authority to conduct its business in each jurisdiction in which it
owns properties or conducts business except where the failure to be so qualified
or to obtain such authority would not constitute a Material Adverse Change. 
Each of its Consolidated Businesses is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization and has all
requisite authority to conduct its business in each jurisdiction in which it
owns property or conducts business, except where the failure to be so qualified
or to obtain such authority would not constitute a Material Adverse Change. 
General Partner is a real estate investment trust duly organized and existing
under the laws of the State of Maryland, with its principal place of business in
the State of New Jersey, is duly qualified as a foreign corporation or trust and
properly licensed and in good standing in each jurisdiction where the failure to
qualify or be licensed would constitute a Material Adverse Change.  The stock of
General Partner is listed on the New York Stock Exchange.

 

SECTION 5.02.                 Corporate/Partnership Powers.  The execution,
delivery and performance of this Agreement and the other Loan Documents required
to be delivered by Borrower hereunder are within its partnership authority and
the trust power of General Partner, have been duly authorized by all requisite
action, and are not in conflict with the terms of any organizational instruments
of such entity, or any instrument or agreement to which Borrower or General
Partner is a party or by which Borrower, General Partner or any of their
respective assets may be bound or affected.

 

SECTION 5.03.                 Power of Officers.  The officers of General
Partner executing the Loan Documents required to be delivered by it on behalf of
Borrower hereunder have been duly elected or appointed and were fully authorized
to execute the same at the time each such Loan Document was executed.

 

38

--------------------------------------------------------------------------------


 

SECTION 5.04.                 Power and Authority; No Conflicts; Compliance With
Laws.  The execution and delivery of, and the performance of the obligations
required to be performed by Borrower and General Partner under, the Loan
Documents do not and will not (a) violate any provision of, or, except for those
which have been made or obtained, require any filing (other than SEC disclosure
filings), registration, consent or approval under, any Law (including, without
limitation, Regulation U), order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to either of
them, (b) result in a breach of or constitute a default under or require any
consent under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which either of them may be a party or by which either of
them or their properties may be bound or affected except for consents which have
been obtained, (c) result in, or require, the creation or imposition of any
Lien, upon or with respect to any of its properties now owned or hereafter
acquired, or (d) cause either of them to be in default under any such Law,
order, writ, judgment, injunction, decree, determination or award or any such
indenture, agreement, lease or instrument; to the best of their knowledge,
Borrower and General Partner are in compliance with all Laws applicable to them
and their properties where the failure to be in compliance would cause a
Material Adverse Change to occur.

 

SECTION 5.05.                 Legally Enforceable Agreements.  Each Loan
Document is a legal, valid and binding obligation of Borrower and/or General
Partner, as the case may be, enforceable in accordance with its terms, except to
the extent that such enforcement may be limited by applicable bankruptcy,
insolvency and other similar laws affecting creditors’ rights generally.

 

SECTION 5.06.                 Litigation.  Except as disclosed in General
Partner’s SEC Reports existing as of the date hereof, there are no
investigations, actions, suits or proceedings pending or, to its knowledge,
threatened against Borrower, General Partner or any of their Affiliates before
any court or arbitrator or any Governmental Authority reasonably likely to (i)
have a material effect on Borrower’s ability to repay the Loans, (ii) result in
a Material Adverse Change, or (iii) affect the validity or enforceability of any
Loan Document.

 

SECTION 5.07.                 Good Title to Properties.  Borrower and each of
its Affiliates have good, marketable and legal title to all of the properties
and assets each of them purports to own (including, without limitation, those
reflected in the December 31, 2002 financial statements referred to in Section
5.15 and only with exceptions which do not materially detract from the value of
such property or assets or the use thereof in Borrower’s and such Affiliate’s
business, and except to the extent that any such properties and assets have been
encumbered or disposed of since the date of such financial statements without
violating any of the covenants contained in Article VII or elsewhere in this
Agreement).  Borrower and its Material Affiliates enjoy peaceful and undisturbed
possession of all leased property under leases which are valid and subsisting
and are in full force and effect, except to the extent that the failure to be so
would not likely result in a Material Adverse Change.

 

SECTION 5.08.                 Taxes.  Borrower and General Partner have filed
all tax returns (federal, state and local) required to be filed and have paid
all taxes, assessments and governmental charges and levies due and payable
without the imposition of a penalty, including interest and penalties, except to
the extent they are the subject of a Good Faith Contest.

 

39

--------------------------------------------------------------------------------


 

SECTION 5.09.                 ERISA.  To the knowledge of Borrower, each Plan
and Multiemployer Plan is in compliance in all material respects with its terms
and all applicable provisions of ERISA.  Neither a Reportable Event nor a
Prohibited Transaction has occurred with respect to any Plan that, assuming the
taxable period of the transaction expired as of the date hereof, could subject
Borrower, General Partner or any ERISA Affiliate to a tax or penalty imposed
under Section 4975 of the Code or Section 502(i) of ERISA in an amount that is
in excess of $50,000; no Reportable Event has occurred with respect to any Plan
within the last six (6) years; no notice of intent to terminate a Plan has been
filed nor has any Plan been terminated within the past five (5) years; neither
Borrower nor General Partner is aware of any circumstances which constitutes
grounds under Section 4042 of ERISA entitling the PBGC to institute proceedings
to terminate, or appoint a trustee to administer, a Plan, nor has the PBGC
instituted any such proceedings; Borrower, General Partner and the ERISA
Affiliates have not incurred any withdrawal liability with respect to a
Multiemployer Plan which has not been completely discharged or which is likely
to result in a Material Adverse Change; Borrower, General Partner and the ERISA
Affiliates have met the minimum funding requirements of Section 412 of the Code
and Section 302 of ERISA of each with respect to the Plans of each and there was
no Unfunded Current Liability with respect to any Plan established or maintained
by each as of the last day of the most recent plan year of each Plan; and
Borrower, General Partner and the ERISA Affiliates have not incurred any
liability to the PBGC under ERISA (other than for the payment of premiums under
Section 4007 of ERISA). None of the assets of Borrower or General Partner under
this Agreement constitute “plan assets” of any “employee benefit plan” within
the meaning of ERISA or of any “plan” within the meaning of Section 4975(e)(1)
of the Code, as interpreted by the Internal Revenue Service and the U.S. 
Department of Labor in rules, regulations, releases or bulletins or as
interpreted under applicable case law.

 

SECTION 5.10.                 No Default on Outstanding Judgments or Orders. 
Borrower and General Partner have satisfied all judgments which are not being
appealed and are not in default with respect to any rule or regulation which is
likely to result in a Material Adverse Change or any judgment, order, writ,
injunction or decree applicable to Borrower or General Partner, of any court,
arbitrator or federal, state, municipal or other Governmental Authority,
commission, board, bureau, agency or instrumentality, domestic or foreign.

 

SECTION 5.11.                 No Defaults on Other Agreements.  Except as
disclosed to the Bank Parties in writing or as disclosed in General Partner’s
SEC Reports existing as of the date hereof, Borrower or General Partner, to the
best of their knowledge, are not a party to any indenture, loan or credit
agreement or any lease or other agreement or instrument or subject to any
partnership, trust or other restriction which is likely to result in a Material
Adverse Change.  To the best of their knowledge, neither Borrower nor General
Partner is in default in any respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument which is likely to result in a Material Adverse Change.

 

SECTION 5.12.                 Government Regulation.  Neither Borrower nor
General Partner is subject to regulation under the Investment Company Act of
1940 or any statute or regulation limiting any such Person’s ability to incur
indebtedness for money borrowed as contemplated hereby.

 

40

--------------------------------------------------------------------------------


 

SECTION 5.13.                 Environmental Protection.  To Borrower’s
knowledge, except as disclosed in General Partner’s SEC Reports existing as of
the date hereof, none of Borrower’s or its Affiliates’ properties contains any
Hazardous Materials that, under any Environmental Law currently in effect, (1)
would impose liability on Borrower or General Partner that is likely to result
in a Material Adverse Change, or (2) is likely to result in the imposition of a
Lien on any assets of Borrower, General Partner or any Material Affiliates that
is likely to result in a Material Adverse Change.  To Borrower’s knowledge,
neither it, General Partner nor any Material Affiliates are in violation of, or
subject to any existing, pending or threatened investigation or proceeding by
any Governmental Authority under any Environmental Law that is likely to result
in a Material Adverse Change.

 

SECTION 5.14.                 Solvency.  Borrower and General Partner are, and
upon consummation of the transactions contemplated by this Agreement, the other
Loan Documents and any other documents, instruments or agreements relating
thereto, will be, Solvent.

 

SECTION 5.15.                 Financial Statements.  The VRT Consolidated
Financial Statements most recently delivered to the Banks prior to the date of
this Agreement are in all material respects complete and correct and fairly
present the financial condition and results of operations of the subjects
thereof as of the dates of and for the periods covered by such statements, all
in accordance with GAAP.  There has been no Material Adverse Change since the
date of such most recently delivered VRT Consolidated Financial Statements.

 

SECTION 5.16.                 Valid Existence of Affiliates.  Each Material
Affiliate is an entity duly organized and existing in good standing under the
laws of the jurisdiction of its formation.  As to each Material Affiliate, its
correct name, the jurisdiction of its formation, Borrower’s direct or indirect
percentage of beneficial interest therein, and the type of business in which it
is primarily engaged, are set forth on EXHIBIT F.  Borrower and each of its
Material Affiliates have the power to own their respective properties and to
carry on their respective businesses now being conducted.  Each Material
Affiliate is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the respective
businesses conducted by it or its respective properties, owned or held under
lease, make such qualification necessary and where the failure to be so
qualified would have the effect of a Material Adverse Change.

 

SECTION 5.17.                 Insurance.  Borrower and each of its Affiliates
has in force paid insurance with financially sound and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in the same or a similar business and similarly
situated and reasonably acceptable to Administrative Agent.

 

SECTION 5.18.                 Accuracy of Information; Full Disclosure.  Neither
this Agreement nor any documents, financial statements, reports, notices,
schedules, certificates, statements or other writings furnished by or on behalf
of Borrower to Administrative Agent or any Bank in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby, or required herein to be furnished by or on behalf of
Borrower (other than projections which are made by Borrower in good faith),
contains any untrue or misleading statement of a material fact or omits a
material fact necessary to make the statements herein or therein not
misleading.  There is no fact which Borrower has not disclosed to

 

41

--------------------------------------------------------------------------------


 

Administrative Agent and the Banks in writing or which is not included in
General Partner’s SEC Reports which materially affects adversely or, so far as
Borrower can now foresee, will materially affect adversely the business or
financial condition of Borrower or the ability of Borrower to perform this
Agreement and the other Loan Documents.

 

SECTION 5.19.                 Use of Proceeds.  All proceeds of the Loans will
be used by Borrower only in accordance with the provisions of this Agreement. 
Neither the making of any Loan nor the use of the proceeds thereof nor any other
extension of credit hereunder will violate or be inconsistent with the
provisions of Regulations T, U, or X of the Federal Reserve Board.  No Swingline
Loan shall be used more than once for the purpose of refinancing another
Swingline Loan, in whole or part.

 

SECTION 5.20.                 Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with the execution, delivery and performance of any Loan Document
or the consummation of any of the transactions contemplated thereby other than
those that have already been duly made or obtained and remain in full force and
effect or those which, if not made or obtained, would not have a Material
Adverse Effect.

 

SECTION 5.21.                 Principal Offices.  As of the Closing Date, the
principal office, chief executive office and principal place of business of
Borrower and General Partner is 888 Seventh Avenue, New York, New York  10019.

 

SECTION 5.22.                 REIT Status.  General Partner is qualified and
General Partner intends to continue to qualify as a REIT.

 

SECTION 5.23.                 Labor Matters.  Except as disclosed on EXHIBIT I,
(i) as of the date hereof, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of Borrower, General Partner, or any
ERISA Affiliate and (ii) neither Borrower, General Partner, nor any ERISA
Affiliate has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years which would result in a Material
Adverse Change.

 

SECTION 5.24.                 Organizational Documents.  The documents delivered
pursuant to Section 4.01(4) and (5) constitute, as of the Closing Date, all of
the organizational documents of the Borrower and General Partner.  Borrower
represents that it has delivered to Administrative Agent true, correct and
complete copies of each such documents.  General Partner is the general partner
of the Borrower.  General Partner holds (directly or indirectly) not less than
seventy-nine percent (79%) of the ownership interests in Borrower as of the
Execution Date.

 

42

--------------------------------------------------------------------------------


 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any of the Notes shall remain unpaid or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank hereunder or
under any other Loan Document, Borrower and General Partner shall each:

 

SECTION 6.01.                 Maintenance of Existence.  Preserve and maintain
its legal existence and, if applicable, good standing in the jurisdiction of
organization and, if applicable, qualify and remain qualified as a foreign
entity in each jurisdiction in which such qualification is required, except to
the extent that failure to so qualify is not likely to result in a Material
Adverse Change.

 

SECTION 6.02.                 Maintenance of Records.  Keep adequate records and
books of account, in which complete entries will be made in accordance with
GAAP, except as disclosed in Borrower’s or General Partner’s financial
statements, reflecting all of its financial transactions.

 

SECTION 6.03.                 Maintenance of Insurance.  At all times, maintain
and keep in force, and cause each of its Material Affiliates to maintain and
keep in force, insurance with financially sound and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in the same or a similar business and similarly
situated, which insurance may provide for reasonable deductibility from coverage
thereof.

 

SECTION 6.04.                 Compliance with Laws; Payment of Taxes.  Comply in
all material respects with all Laws applicable to it or to any of its properties
or any part thereof, such compliance to include, without limitation, paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon any of its property, except to the extent they
are the subject of a Good Faith Contest.

 

SECTION 6.05.                 Right of Inspection.  At any reasonable time and
from time to time upon reasonable notice, permit Administrative Agent or any
Bank or any agent or representative thereof (provided that, at Borrower’s
request, Administrative Agent or such Bank, representative must be accompanied
by a representative of Borrower), to examine and make copies and abstracts from
the records and books of account of, and visit the properties of, Borrower and
to discuss the affairs, finances and accounts of Borrower with the independent
accountants of Borrower.

 

SECTION 6.06.                 Compliance With Environmental Laws.  Comply in all
material respects with all applicable Environmental Laws and immediately pay or
cause to be paid all costs and expenses incurred in connection with such
compliance, except to the extent there is a Good Faith Contest.

 

SECTION 6.07.                 Payment of Costs.  Pay all costs and expenses
required for the satisfaction of the conditions of this Agreement.

 

43

--------------------------------------------------------------------------------


 

SECTION 6.08.                 Maintenance of Properties.  Do all things
reasonably necessary to maintain, preserve, protect and keep its and its
Affiliates’ properties in good repair, working order and condition except where
the failure will not result in a Material Adverse Change.

 

SECTION 6.09.                 Reporting and Miscellaneous Document
Requirements.  Furnish to Administrative Agent (which shall promptly distribute
to each of the Banks):

 

(1)                                  Annual Financial Statements.  As soon as
available and in any event within ninety-five (95) days after the end of each
Fiscal Year, the VRT Consolidated Financial Statements as of the end of and for
such Fiscal Year, in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the prior Fiscal
Year and audited by Borrower’s Accountants;

 

(2)                                  Quarterly Financial Statements.  As soon as
available and in any event within fifty (50) days after the end of each calendar
quarter (other than the last quarter of the Fiscal Year), the unaudited VRT
Consolidated Financial Statements as of the end of and for such calendar
quarter, in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the prior Fiscal Year;

 

(3)                                  Certificate of No Default and Financial
Compliance.  Within fifty (50) days after the end of each of the first three
quarters of each Fiscal Year and within ninety-five (95) days after the end of
each Fiscal Year, a certificate of the chief financial officer or treasurer of
General Partner (a) stating that, to the best of his or her knowledge, no
Default or Event of Default has occurred and is continuing, or if a Default or
Event of Default has occurred and is continuing, specifying the nature thereof
and the action which is proposed to be taken with respect thereto; (b) stating
that the covenants contained in Section 7.02 and in Article VIII have been
complied with (or specifying those that have not been complied with) and
including computations demonstrating such compliance (or non-compliance); (c)
setting forth the details by property (or by pool of properties where the pool
of properties secures a particular loan) of all items comprising Total
Outstanding Indebtedness (including amount, maturity, interest rate and
amortization requirements), Capitalization Value, Secured Indebtedness, Combined
EBITDA, Unencumbered Combined EBITDA, Interest Expense, Unsecured Interest
Expense and Unsecured Indebtedness; and (d) only at the end of each Fiscal Year
stating Borrower’s taxable income;

 

(4)                                  Certificate of Borrower’s Accountants. 
Within ninety-five (95) days after the end of each Fiscal Year, (a) a statement
of Borrower’s Accountants who audited such financial statements comparing the
computations set forth in the financial compliance certificate required by
paragraphs (3)(b) and (d) of this Section 6.09 to the audited financial
statements required by paragraph (1) of this Section 6.09 and (b) when the
audited financial statements required by paragraph (1) of this Section 6.09 have
a qualified auditor’s opinion, a statement of Borrower’s Accountants who audited
such financial statements of whether any Default or Event of Default has
occurred and is continuing;

 

44

--------------------------------------------------------------------------------


 

(5)                                  Notice of Litigation.  Promptly after the
commencement and knowledge thereof, notice of all actions, suits, and
proceedings before any court or arbitrator, affecting Borrower or General
Partner which, if determined adversely to Borrower or General Partner is likely
to result in a Material Adverse Change and which would be required to be
reported in Borrower’s or General Partner’s SEC Reports;

 

(6)                                  Notice of ERISA Events.  Promptly after the
occurrence thereof, notice of any action or event described in clauses (c), (d)
or (f) of Section 9.01(7);

 

(7)                                  Notices of Defaults and Events of Default. 
As soon as possible and in any event within ten (10) days after Borrower becomes
aware of the occurrence of a material Default or any Event of Default a written
notice setting forth the details of such Default or Event of Default and the
action which is proposed to be taken with respect thereto;

 

(8)                                  Sales or Acquisitions of Assets.  Promptly
after the occurrence thereof, written notice of any Disposition or acquisition
of assets (other than acquisitions or Dispositions of investments such as
certificates of deposit, Treasury securities and money market deposits in the
ordinary course of Borrower’s cash management) in excess of One Hundred Million
Dollars ($100,000,000) and,  in the case of any acquisition of such an asset,
within ten (10) Banking Days after Administrative Agent’s request, copies of the
agreements governing the acquisition and historical financial information and
Borrower’s projections with respect to the property acquired;

 

(9)                                  Material Adverse Change.  As soon as is
practicable and in any event within five (5) days after knowledge of the
occurrence of any event or circumstance which is likely to result in or has
resulted in a Material Adverse Change and which would be required to be reported
in General Partner’s SEC Reports, written notice thereof;

 

(10)                            Bankruptcy of Tenants.  Promptly after becoming
aware of the same, written notice of the bankruptcy, insolvency or cessation of
operations of any tenant in any property of Borrower or in which Borrower has an
interest to which four percent (4%) or more of aggregate minimum rent payable to
Borrower directly or through its Consolidated Businesses or UJVs is
attributable;

 

(11)                            Offices.  Thirty (30) days’ prior written notice
of any change in the chief executive office or principal place of business of
Borrower;

 

(12)                            Environmental and Other Notices.  As soon as
possible and in any event within thirty (30) days after receipt, copies of all
Environmental Notices received by Borrower which are not received in the
ordinary course of business and which relate to a previously undisclosed
situation which is likely to result in a Material Adverse Change;

 

(13)                            Insurance Coverage.  Promptly, such information
concerning Borrower’s insurance coverage as Administrative Agent may reasonably
request;

 

(14)                            Proxy Statements. Etc.  Promptly after the
sending or filing thereof, copies of all proxy statements, financial statements
and reports which Borrower, General Partner or any Material Affiliate sends to
its respective shareholders, and copies of all regular,

 

45

--------------------------------------------------------------------------------


 

periodic and special reports, and all registration statements, which Borrower,
General Partner or any Material Affiliate files with the Securities and Exchange
Commission or any Governmental Authority which may be substituted therefor, or
with any national securities exchange;

 

(15)                            Rent Rolls.  As soon as available and in any
event within ninety-five (95) days after the end of each Fiscal Year, a rent
roll, tenant sales report and operating statement for each property directly or
indirectly owned in whole or in part by Borrower, except for any property owned
indirectly by Borrower on the date hereof in which Borrower owns less than
fifteen percent (15%) of the beneficial interests in such property;

 

(16)                            Capital Expenditures.  As soon as available and
in any event within ninety-five (95) days after the end of each Fiscal Year, a
schedule of such Fiscal Year’s capital expenditures and a budget for the next
Fiscal Year’s planned capital expenditures for each property directly or
indirectly owned in whole or in part by Borrower, except for any property owned
indirectly by Borrower on the date hereof in which Borrower owns less than
fifteen percent (15%) of the beneficial interests in such property;

 

(17)                            Change in Borrower’s Credit Rating.  Within two
(2) Banking Days after Borrower’s receipt of notice of any change in Borrower’s
Credit Rating, written notice of such change; and

 

(18)                            General Information.  Promptly, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any properties of Borrower as Administrative Agent or any Bank may
from time to time reasonably request.

 

SECTION 6.10.                 Management.  At all times, cause Borrower or its
Affiliates to provide property management services for at least seventy-five
percent (75%) of the total square footage of the properties then owned, directly
or indirectly, in whole or in part by Borrower, but excluding properties owned
by Borrower’s Affiliates in which Borrower does not have the right to designate
the provider of such services.

 

SECTION 6.11.                 General Partner Status.

 

(a)                                  Status.  General Partner shall at all times
(i) remain a publicly traded company listed for trading on the New York Stock
Exchange, and (ii) maintain its status as a self-directed and self-administered
REIT.

 

(b)                                 Indebtedness.  General Partner shall not,
directly or indirectly, create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Debt (excluding any such
liability in its capacity as general partner of Borrower or arising as a matter
of law), except:

 

(1)                                  the Obligations; and

 

46

--------------------------------------------------------------------------------


 

(2)                                  Debt of Borrower for which there is
recourse to General Partner which, after giving effect thereto, may be incurred
or may remain outstanding without giving rise to an Event of Default or Default.

 

(c)                                  Restriction on Fundamental Changes.

 

(1)                                  General Partner shall not have an
investment in any Person other than (i) Borrower or indirectly through Borrower,
(ii) the interests identified on EXHIBIT J as being owned by General Partner,
(iii) such investments which it holds as a nominee of Borrower, and (iv) wholly
owned Affiliates and Taxable REIT Subsidiaries (as defined in the Code) but only
to the extent the investment in any wholly owned Affiliate or Subsidiary does
not result in a Material Adverse Change.

 

(2)                                  General Partner shall not acquire an
interest in any property or assets other than (i) securities issued by Borrower,
(ii) the interests identified on EXHIBIT J attached hereto, (iii) such
investments which it holds as a nominee of Borrower, and (iv) wholly owned
Affiliates and Taxable REIT Subsidiaries but only to the extent the acquisition
of an interest in any wholly-owned Affiliate or Taxable REIT Subsidiary does not
result in a Material Adverse Change.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank hereunder or under any other Loan Document, Borrower and General
Partner shall each not do any or all of the following:

 

SECTION 7.01.                 Mergers Etc.  Merge or consolidate with (except
where Borrower or General Partner is the surviving entity and no Default or
Event of Default has occurred and is continuing), or sell, assign, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
(or enter into any agreement to do any of the foregoing).  Neither Borrower nor
General Partner shall liquidate, wind up or dissolve (or suffer any liquidation
or dissolution) or discontinue its business.

 

SECTION 7.02.                 Investments.  Make any loan or advance to any
Person or purchase or otherwise acquire any capital stock, assets, obligations
or other securities of, make any capital contribution to, or otherwise invest
in, or acquire any interest in, any Person (any such transaction, an
“Investment”) if such Investment constitutes the acquisition of a minority
interest in a Person (a “Minority Interest”) and the amount of such Investment,
together with the value of all other Minority Interests acquired after the
Closing Date contributing to Equity Value, would exceed fifteen percent (15%) of
Capitalization Value.  A fifty percent (50%) beneficial interest in a Person, in
connection with which the holder thereof exercises joint control over such

 

47

--------------------------------------------------------------------------------


 

Person with the holder(s) of the other fifty percent (50%) beneficial interest,
shall constitute a “Minority Interest” for purposes of this Section.

 

SECTION 7.03.                 Amendments to Organizational Documents

 

(a)                                  Amend Borrower’s agreement of limited
partnership or other organizational documents in any manner that would result in
a Material Adverse Change without the Required Banks’ consent, which consent
shall not be unreasonably withheld.  Without limitation of the foregoing, no
Person shall be admitted as a general partner of the Borrower other than General
Partner.

 

(b)                                 Amend General Partner’s articles of
incorporation, by-laws, or other organizational documents in any manner that
would result in a Material Adverse Change without the Required Banks’ consent,
which consent shall not be unreasonably withheld.

 

(c)                                  Make any “in-kind” transfer of any of
Borrower’s property or assets to any of Borrower’s constituent partners if such
transfer would result in an Event of Default.

 

ARTICLE VIII

 

FINANCIAL COVENANTS

 

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank under this Agreement or under any other Loan Document, Borrower shall
not permit or suffer:

 

SECTION 8.01.                 Equity Value.  At any time, Equity Value to be
less than Three Billion Dollars ($3,000,000,000).

 

SECTION 8.02.                 Relationship of Total Outstanding Indebtedness to
Capitalization Value.  At any time, Total Outstanding Indebtedness to exceed
sixty percent (60%) of Capitalization Value.

 

SECTION 8.03.                 Relationship of Combined EBITDA to Interest
Expense.  The ratio of (1) Combined EBITDA to (2) Interest Expense, each
measured as of the most recently ended calendar quarter, to be less than 2.00 to
1.00.

 

SECTION 8.04.                 Relationship of Combined EBITDA to Fixed Charges. 
The ratio of Combined EBITDA to Fixed Charges, each measured as of the most
recently ended calendar quarter, to be less than 1.40 to 1.00.

 

SECTION 8.05.                 Relationship of Unencumbered Combined EBITDA to
Unsecured Interest Expense.  The ratio of Unencumbered Combined EBITDA to
Unsecured Interest Expense, each measured as of the most recently ended calendar
quarter, to be less than 1.50 to 1.00.

 

48

--------------------------------------------------------------------------------


 

SECTION 8.06.                 Relationship of Unsecured Indebtedness to
Capitalization Value of Unencumbered Assets.  At any time, Unsecured
Indebtedness to exceed sixty percent (60%) of Capitalization Value of
Unencumbered Assets.

 

SECTION 8.07.                 Relationship of Secured Indebtedness to
Capitalization Value.  The ratio of Secured Indebtedness to Capitalization
Value, each measured as of the most recently ended calendar quarter, to exceed
55%.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

SECTION 9.01.                 Events of Default.  Any of the following events
shall be an “Event of Default”:

 

(1)                                  If Borrower shall: fail to pay the
principal of any Notes as and when due; or fail to pay interest accruing on any
Notes as and when due and such failure to pay shall continue unremedied for five
(5) days after the due date of such amount; or fail to pay any fee or any other
amount due under this Agreement or any other Loan Document as and when due and
such failure to pay shall continue unremedied for two (2) days after notice by
Administrative Agent of such failure to pay; or

 

(2)                                  If any representation or warranty made or
deemed made by Borrower or General Partner in this Agreement or in any other
Loan Document or which is contained in any certificate, document, opinion,
financial or other statement furnished at any time under or in connection with a
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

 

(3)                                  If Borrower shall fail (a) to perform or
observe any term, covenant or agreement contained in Section 6.11(b), Section
6.11(c), Article VII or Article VIII; or (b) to perform or observe any term,
covenant or agreement contained in this Agreement (other than obligations
specifically referred to elsewhere in this Section 9.01) and such failure shall
remain unremedied for thirty (30) consecutive calendar days after notice
thereof; provided, however, that if any such default under clause (b) above
cannot by its nature be cured within such thirty (30) day grace period and so
long as Borrower shall have commenced cure within such thirty (30) day grace
period and shall, at all times thereafter, diligently prosecute the same to
completion, Borrower shall have an additional period to cure such default; in no
event, however, is the foregoing intended to effect an extension of the Maturity
Date; or

 

(4)                                  If Borrower or General Partner shall fail
(a) to pay any recourse Debt (other than the payment obligations described in
paragraph (1) of this Section 9.01 or obligations that are recourse to Borrower
or General Partner solely for fraud, misappropriation, environmental liability
and other normal and customary bad-act carveouts to nonrecourse obligations) in
an amount equal to or greater than Twenty-Five Million Dollars ($25,000,000)
when due (whether by scheduled maturity, required

 

49

--------------------------------------------------------------------------------


 

prepayment, acceleration, demand, or otherwise) after the expiration of any
applicable grace period, or (b) to perform or observe any material term,
covenant, or condition under any agreement or instrument relating to any such
Debt, when required to be performed or observed, if the effect of such failure
to perform or observe is to accelerate, or to permit the acceleration of, after
the giving of notice or the lapse of time, or both (other than in cases where,
in the judgment of the Required Banks, meaningful discussions likely to result
in (i) a waiver or cure of the failure to perform or observe, or (ii) otherwise
averting such acceleration are in progress between Borrower and the obligee of
such Debt), the maturity of such Debt, or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
or otherwise required prepayment), prior to the stated maturity thereof; or

 

(5)                                  If any of Borrower, General Partner or any
Affiliate of Borrower to which One Hundred Million Dollars ($100,000,000) or
more of Capitalization Value is attributable, shall: (a) generally not, or be
unable to, or shall admit in writing its inability to, pay its debts as such
debts become due; or (b) make an assignment for the benefit of creditors,
petition or apply to any tribunal for the appointment of a custodian, receiver
or trustee for it or a substantial part of its assets; or (c) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, whether now
or hereafter in effect; or (d) have had any such petition or application filed
or any such proceeding shall have been commenced, against it, in which an
adjudication or appointment is made or order for relief is entered, or which
petition, application or proceeding remains undismissed or unstayed for a period
of sixty (60) days or more; or (e) be the subject of any proceeding under which
all or a substantial part of its assets may be subject to seizure, forfeiture or
divestiture; or (f) by any act or omission indicate its consent to, approval of
or acquiescence in any such petition, application or proceeding or order for
relief or the appointment of a custodian, receiver or trustee for all or any
substantial part of its property; or (g) suffer any such custodianship,
receivership or trusteeship for all or any substantial part of its property, to
continue undischarged for a period of sixty (60) days or more; or

 

(6)                                  If one or more judgments, decrees or orders
for the payment of money in excess of Ten Million Dollars ($10,000,000) in the
aggregate shall be rendered against Borrower or General Partner, and any such
judgments, decrees or orders shall continue unsatisfied and in effect for a
period of thirty (30) consecutive days without being vacated, discharged,
satisfied or stayed or bonded pending appeal; or

 

(7)                                  If any of the following events shall occur
or exist with respect to any Plan: (a) any Prohibited Transaction; (b) any
Reportable Event; (c) the filing under Section 4041 of ERISA of a notice of
intent to terminate any Plan or the termination of any Plan; (d) receipt of
notice of an application by the PBGC to institute proceedings under Section 4042
of ERISA for the termination of, or for the appointment of a trustee to
administer, any Plan, or the institution by the PBGC of any such proceedings;
(e) complete or partial withdrawal under Section 4201 or 4204 of ERISA from a
Multiemployer Plan or the reorganization, insolvency, or termination of any
Multiemployer Plan; or (f) a condition exists which gives rise to imposition of
a lien under Section 412(n) or (f) of the Code on Borrower, General Partner or
any ERISA Affiliate, and in each case above, if either

 

50

--------------------------------------------------------------------------------


 

(1) such event or conditions, if any, result in Borrower, General Partner or any
ERISA Affiliate being subject to any tax, penalty or other liability to a Plan,
Multiemployer Plan, the PBGC or otherwise (or any combination thereof), or a
lien described in clause (f) which in the aggregate does not exceed or may not
exceed Ten Million Dollars ($10,000,000), and the same continues unremedied or
unpaid for a period of thirty (30) consecutive days or (2) such event or
conditions, if any, is likely to result in Borrower, General Partner or any
ERISA Affiliate being subject to any tax, penalty or other liability to a Plan,
Multiemployer Plan, the PBGC or otherwise (or any combination thereof), or a
lien described in clause (f) which in the aggregate exceeds or may exceed Ten
Million Dollars ($10,000,000).

 

(8)                                  If at any time General Partner is not a
qualified REIT or is not listed on the New York Stock Exchange; or

 

(9)                                  If at any time Borrower or General Partner
constitutes plan assets for ERISA purposes (within the meaning of C.F.R.  §
2510.3-101).

 

(10)                            A default beyond applicable notice and grace
periods (if any) under any of the other Loan Documents.

 

SECTION 9.02.                 Remedies.  If any Event of Default shall occur and
be continuing, Administrative Agent shall, upon request of the Required Banks,
by notice to Borrower, (1) terminate the Loan Commitments, whereupon the Loan
Commitments shall terminate and the Banks shall have no further obligation to
extend credit hereunder; and/or (2) declare the unpaid balance of the Notes, all
interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such balance, all such interest, and all
such amounts due under this Agreement shall become and be forthwith due and
payable, without presentment, demand, protest, or further notice of any kind,
all of which are hereby expressly waived by Borrower; and/or (3) exercise any
remedies provided in any of the Loan Documents or by law; provided, however,
that upon the occurrence of any Event of Default specified in Section 9.01(5)
with respect to Borrower or General Partner, the Loan Commitments shall
automatically terminate (and the Banks shall have no further obligation to
extend credit hereunder) and the unpaid balance of the Notes, all  interest
thereon, and all other amounts payable under this Agreement shall automatically
be and become forthwith due and payable, without presentment, demand, protest,
or further notice of any kind, all of which are hereby expressly waived by
Borrower.

 

ARTICLE X

 

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

 

SECTION 10.01.           Appointment, Powers and Immunities of Administrative
Agent.  Each Bank hereby irrevocably appoints and authorizes Administrative
Agent to act as its agent hereunder and under any other Loan Document with such
powers as are specifically delegated to Administrative Agent by the terms of
this Agreement and any other Loan Document, together with such other powers as
are reasonably incidental thereto.  Administrative

 

51

--------------------------------------------------------------------------------


 

Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement and any other Loan Document or required by law, and shall not
by reason of this Agreement be a fiduciary or trustee for any Bank except to the
extent that Administrative Agent acts as an agent with respect to the receipt or
payment of funds (nor shall Administrative Agent have any fiduciary duty to
Borrower nor shall any Bank have any fiduciary duty to Borrower or to any other
Bank).  Administrative Agent shall not be responsible to the Banks for any
recitals, statements, representations or warranties made by Borrower or any
officer, partner or official of Borrower or any other Person contained in this
Agreement or any other Loan Document, or in any certificate or other document or
instrument referred to or provided for in, or received by any of them under,
this Agreement or any other Loan Document, or for the value, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein, for the perfection or priority of any Lien
securing the Obligations or for any failure by Borrower to perform any of its
obligations hereunder or thereunder.  Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  Neither
Administrative Agent nor any of its directors, officers, employees or agents
shall be liable or responsible for any action taken or omitted to be taken by it
or them hereunder or under any other Loan Document or in connection herewith or
therewith, except for its or their own gross negligence or willful misconduct. 
Borrower shall pay any fee agreed to by Borrower and Administrative Agent with
respect to Administrative Agent’s services hereunder.  Notwithstanding anything
to the contrary contained in this Agreement, Administrative Agent agrees with
the Banks that Administrative Agent shall perform its obligations under this
Agreement in good faith according to the same standard of care as that
customarily exercised by it in administering its own revolving credit loans.

 

SECTION 10.02.           Reliance by Administrative Agent.  Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent. 
Administrative Agent may deem and treat each Bank as the holder of the Loan made
by it for all purposes hereof and shall not be required to deal with any Person
who has acquired a participation in any Loan or participation from a Bank.  As
to any matters not expressly provided for by this Agreement or any other Loan
Document, Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with instructions signed
by the Required Banks, and such instructions of the Required Banks and any
action taken or failure to act pursuant thereto shall be binding on all of the
Banks and any other holder of all or any portion of any Loan or participation.

 

SECTION 10.03.           Defaults.  Administrative Agent shall not be deemed to
have knowledge of the occurrence of a Default or Event of Default unless
Administrative Agent has received notice from a Bank or Borrower specifying such
Default or Event of Default and stating that such notice is a “Notice of
Default.” In the event that Administrative Agent receives such a notice of the
occurrence of a Default or Event of Default, Administrative Agent shall give
prompt notice thereof to the Banks.  Administrative Agent, following
consultation with the Banks, shall (subject to Section 10.07 and Section 12.02)
take such action with respect to such

 

52

--------------------------------------------------------------------------------


 

Default or Event of Default which is continuing as shall be directed by the
Required Banks; provided that, unless and until Administrative Agent shall have
received such directions, Administrative Agent may take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable in the best interest of the Banks; and provided further
that Administrative Agent shall not send a notice of Default, Event of Default
or acceleration to Borrower without the approval of the Required Banks.  In no
event shall Administrative Agent be required to take any such action which it
determines to be contrary to law.

 

SECTION 10.04.           Rights of Agent as a Bank.  With respect to its Loan
Commitment and the Loan provided by it, each Person serving as an Agent in its
capacity as a Bank hereunder shall have the same rights and powers hereunder as
any other Bank and may exercise the same as though it were not acting as such
Agent, and the term any “Bank” or “Banks” shall include each Person serving as
an Agent in its capacity as a Bank.  Each Person serving as an Agent and its
Affiliates may (without having to account therefor to any Bank) accept deposits
from, lend money to (on a secured or unsecured basis), and generally engage in
any kind of banking, trust or other business with, Borrower (and any Affiliates
of Borrower) as if it were not acting as such Agent.

 

SECTION 10.05.           Indemnification of Agents.  Each Bank agrees to
indemnify each Agent (to the extent not reimbursed under Section 12.04 or under
the applicable provisions of any other Loan Document, but without limiting the
obligations of Borrower under Section 12.04 or such provisions), for its Pro
Rata Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of this Agreement, any other Loan
Document or any other documents contemplated by or referred to herein or the
transactions contemplated hereby or thereby (including, without limitation, the
costs and expenses which Borrower is obligated to pay under Section 12.04) or
under the applicable provisions of any other Loan Document or the enforcement of
any of the terms hereof or thereof or of any such other documents or
instruments; provided that no Bank shall be liable for (1) any of the foregoing
to the extent they arise from the gross negligence or willful misconduct of the
party to be indemnified, (2) any loss of principal or interest with respect to
the Loan of any Person serving as an Agent or (3) any loss suffered by such
Agent in connection with a swap or other interest rate hedging arrangement
entered into with Borrower.

 

SECTION 10.06.           Non-Reliance on Agents and Other Banks.  Each Bank
agrees that it has, independently and without reliance on any Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of Borrower and the decision to enter into this
Agreement and that it will, independently and without reliance upon any Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any other Loan Document. 
Each Agent shall not be required to keep itself informed as to the performance
or observance by Borrower of this Agreement or any other Loan Document or any
other document referred to or provided for herein or therein or to inspect the
properties or books of Borrower.  Except for notices, reports and other
documents and information expressly required to be furnished to the

 

53

--------------------------------------------------------------------------------


 

Banks by any Agent hereunder, each Agent shall not have any duty or
responsibility to provide any Bank with any credit or other information
concerning the affairs, financial condition or business of Borrower (or any
Affiliate of Borrower) which may come into the possession of such Agent or any
of its Affiliates.  Each Agent shall not be required to file this Agreement, any
other Loan Document or any document or instrument referred to herein or therein
for record, or give notice of this Agreement, any other Loan Document or any
document or instrument referred to herein or therein, to anyone.

 

SECTION 10.07.           Failure of Administrative Agent to Act.  Except for
action expressly required of Administrative Agent hereunder, Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall have received further assurances (which may include
cash collateral) of the indemnification obligations of the Banks under Section
10.05 in respect of any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.

 

SECTION 10.08.           Resignation or Removal of Administrative Agent. 
Administrative Agent shall have the right to resign at any time.  Administrative
Agent may be removed at any time with cause by the Required Banks, provided that
Borrower and the other Banks shall be promptly notified thereof.  Upon any such
removal or resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent which successor Administrative Agent, so long as
it is reasonably acceptable to the Required Banks, shall be that Bank then
having the greatest Loan Commitment.  If no successor Administrative Agent shall
have been so appointed by the Required Banks and shall have accepted such
appointment within thirty (30) days after the Required Banks’ removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Banks, appoint a successor Administrative Agent, which shall be
one of the Banks.  The Required Banks or the retiring Administrative Agent, as
the case may be, shall upon the appointment of a successor Administrative Agent
promptly so notify Borrower and the other Banks.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The rights and duties of
Administrative Agent to be vested in any successor Administrative Agent shall
include, without limitation, the rights and duties as Swingline Lender.  After
any retiring Administrative Agent’s removal hereunder as Administrative Agent,
the provisions of this Article X shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 

SECTION 10.09.           Amendments Concerning Agency Function.  Notwithstanding
anything to the contrary contained in this Agreement, Administrative Agent shall
not be bound by any waiver, amendment, supplement or modification of this
Agreement or any other Loan Document which affects its duties, rights, and/or
function hereunder or thereunder unless it shall have given its prior written
consent thereto.

 

SECTION 10.10.           Liability of Administrative Agent.  Administrative
Agent shall not have any liabilities or responsibilities to Borrower on account
of the failure of any Bank

 

54

--------------------------------------------------------------------------------


 

to perform its obligations hereunder or to any Bank on account of the failure of
Borrower to perform its obligations hereunder or under any other Loan Document.

 

SECTION 10.11.           Transfer of Agency Function.  Without the consent of
Borrower or any Bank, Administrative Agent may at any time or from time to time
transfer its functions as Administrative Agent hereunder to any of its offices
wherever located in the United States, provided that Administrative Agent shall
promptly notify Borrower and the Banks thereof.

 

SECTION 10.12.           Non-Receipt of Funds by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Bank or Borrower (either
one as appropriate being the “Payor”) prior to the date on which such Bank is to
make payment hereunder to Administrative Agent of the proceeds of a Loan or
Borrower is to make payment to Administrative Agent, as the case may be (either
such payment being a “Required Payment”), which notice shall be effective upon
receipt, that the Payor will not make the Required Payment in full to
Administrative Agent, Administrative Agent may assume that the Required Payment
has been made in full to Administrative Agent on such date, and Administrative
Agent in its sole discretion may, but shall not be obligated to, in reliance
upon such assumption, make the amount thereof available to the intended
recipient on such date.  If and to the extent the Payor shall not have in fact
so made the Required Payment in full to Administrative Agent, the recipient of
such payment shall repay to Administrative Agent forthwith on demand such amount
made available to it together with interest thereon, for each day from the date
such amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount, at the customary rate set by
Administrative Agent for the correction of errors among Banks for three (3)
Banking Days and thereafter at the Base Rate.

 

SECTION 10.13.           Withholding Taxes.  Each Bank represents at all times
during the term of this Agreement that it is entitled to receive any payments to
be made to it hereunder without the withholding of any tax and will furnish to
Administrative Agent and Borrower such forms, certifications, statements and
other documents as Administrative Agent or Borrower may request from time to
time to evidence such Bank’s exemption from the withholding of any tax imposed
by any jurisdiction or to enable Administrative Agent or Borrower to comply with
any applicable Laws or regulations relating thereto.  Without limiting the
effect of the foregoing, if any Bank is not created or organized under the laws
of the United States of America or any state thereof, such Bank will furnish to
Administrative Agent and Borrower Form W-8ECI or Form W-8BEN of the United
States Internal Revenue Service; or such other forms, certifications, statements
or documents, duly executed and completed by such Bank as evidence of such
Bank’s complete exemption from the withholding of United States tax with respect
thereto.  Administrative Agent shall not be obligated to make any payments
hereunder to such Bank in respect of any Loan or participation or such Bank’s
Loan Commitment or obligation to purchase participations until such Bank shall
have furnished to Administrative Agent and Borrower the requested form,
certification, statement or document.

 

SECTION 10.14.           Pro Rata Treatment.  Except to the extent otherwise
provided, (1) each advance of proceeds of the Ratable Loans shall be made by the
Banks, (2) each reduction of the amount of the Total Loan Commitment under
Section 2.16 shall be applied to the Loan Commitments of the Banks and (3) each
payment of the facility fee accruing under

 

55

--------------------------------------------------------------------------------


 

Section 2.08(a) shall be made for the account of the Banks, ratably according to
the amounts of their respective Loan Commitments.

 

SECTION 10.15.           Sharing of Payments Among Banks.  If a Bank shall
obtain payment of any principal of or interest on any Loan made by it through
the exercise of any right of setoff, banker’s lien or counterclaim, or by any
other means (including direct payment), and such payment results in such Bank
receiving a greater payment than it would have been entitled to had such payment
been paid directly to Administrative Agent for disbursement to the Banks, then
such Bank shall promptly purchase for cash from the other Banks participations
in the Loans made by the other Banks in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Banks shall share ratably the benefit of such payment.  To such end the Banks
shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.  Borrower agrees that any Bank so purchasing a participation in the
Loans made by other Banks may exercise all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation.  Nothing
contained herein shall require any Bank to exercise any such right or shall
affect the right of any Bank to exercise, and retain the benefits of exercising,
any such right with respect to any other indebtedness of Borrower.

 

SECTION 10.16.           Possession of Documents.  Each Bank shall keep
possession of its own Ratable Loan Note.  Administrative Agent shall hold all
the other Loan Documents and related documents in its possession and maintain
separate records and accounts with respect thereto, and shall permit the Banks
and their representatives access at all reasonable times to inspect such Loan
Documents, related documents, records and accounts.

 

SECTION 10.17.           Syndication Agents and Documentation Agents.  The Banks
serving as Syndication Agents, Documentation Agents or Managing Agents shall
have no duties or obligations in such capacities.

 

ARTICLE XI

 

NATURE OF OBLIGATIONS

 

SECTION 11.01.           Absolute and Unconditional Obligations.  Borrower and
General Partner acknowledge and agree that their obligations and liabilities
under this Agreement and under the other Loan Documents shall be absolute and
unconditional irrespective of (1) any lack of validity or enforceability of any
of the Obligations, any Loan Documents, or any agreement or instrument relating
thereto; (2) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from any Loan Documents or any other
documents or instruments executed in connection with or related to the
Obligations; (3) any exchange or release of any collateral, if any, or of any
other Person from all or any of the Obligations; or (4) any other circumstances
which might otherwise constitute a defense available to, or a discharge of,
Borrower, General Partner or any other Person in respect of the Obligations.

 

56

--------------------------------------------------------------------------------


 

The obligations and liabilities of Borrower, General Partner under this
Agreement and the other Loan Documents shall not be conditioned or contingent
upon the pursuit by any Bank or any other Person at any time of any right or
remedy against Borrower, General Partner or any other Person which may be or
become liable in respect of all or any part of the Obligations or against any
collateral or security or guarantee therefor or right of setoff with respect
thereto.

 

SECTION 11.02.           Non-Recourse to VRT Principals.  This Agreement and the
obligations hereunder and under the other Loan Documents are fully recourse to
Borrower and General Partner.  Notwithstanding anything to the contrary
contained in this Agreement, in any of the other Loan Documents, or in any other
instruments, certificates, documents or agreements executed in connection with
the Loans (all of the foregoing, for purposes of this Section, hereinafter
referred to, individually and collectively, as the “Relevant Documents”), no
recourse under or upon any Obligation, representation, warranty, promise or
other matter whatsoever shall be had against any of the VRT Principals, and each
Bank expressly waives and releases, on behalf of itself and its successors and
assigns, all right to assert any liability whatsoever under or with respect to
the Relevant Documents against, or to satisfy any claim or obligation arising
thereunder against, any of the VRT Principals or out of any assets of the VRT
Principals, provided, however, that nothing in this Section shall be deemed to:
(1) release Borrower or General Partner from any personal liability pursuant to,
or from any of its respective obligations under, the Relevant Documents, or from
personal liability for its fraudulent actions or fraudulent omissions; (2)
release any VRT Principals from personal liability for its or his own fraudulent
actions, fraudulent omissions, misappropriation of funds, rents or insurance
proceeds, gross negligence or willful misconduct; (3) constitute a waiver of any
obligation evidenced or secured by, or contained in, the Relevant Documents or
affect in any way the validity or enforceability of the Relevant Documents; or
(4) limit the right of Administrative Agent and/or the Banks to proceed against
or realize upon any collateral hereafter given for the Loans or any and all of
the assets of Borrower or General Partner (notwithstanding the fact that the VRT
Principals have an ownership interest in Borrower or General Partner and,
thereby, an interest in the assets of Borrower or General Partner) or to name
Borrower or General Partner (or, to the extent that the same are required by
applicable law or are determined by a court to be necessary parties in
connection with an action or suit against Borrower, General Partner or any
collateral hereafter given for the Loans, any of the VRT Principals) as a party
defendant in, and to enforce against any collateral hereafter given for the
Loans and/or assets of Borrower or General Partner any judgment obtained by
Administrative Agent and/or the Banks with respect to, any action or suit under
the Relevant Documents so long as no judgment shall be taken (except to the
extent taking a judgment is required by applicable law or determined by a court
to be necessary to preserve Administrative Agent’s and/or Banks’ rights against
any collateral hereafter given for the Loans or Borrower or General Partner, but
not otherwise) or shall be enforced against or the VRT Principals or their
assets.

 

57

--------------------------------------------------------------------------------


 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.01.           Binding Effect of Request for Advance.  Borrower agrees
that, by its acceptance of any advance of proceeds of the Loans under this
Agreement or the issuance of any Letter of Credit, it shall be bound in all
respects by the request for advance or Letter of Credit submitted on its behalf
in connection therewith with the same force and effect as if Borrower had itself
executed and submitted the request for advance or Letter of Credit and whether
or not the request for advance is executed and/or submitted by an authorized
person.

 

SECTION 12.02.           Amendments and Waivers.  No amendment or material
waiver of any provision of this Agreement or any other Loan Document nor consent
to any material departure by Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Banks and, solely
for purposes of its acknowledgment thereof, Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given, provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Banks do any of the
following: (1) reduce the principal of, or interest on, the Notes or any fees
due hereunder or any other amount due hereunder or under any other Loan
Document; (2) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts due hereunder or under any
other Loan Document; (3) change the definition of Required Banks; (4) amend this
Section 12.02 or any other provision requiring the consent of all the Banks; (5)
waive any default in payment under paragraph (1) of Section 9.01 or any default
under paragraph (5) of Section 9.01; (6) increase or decrease any Loan
Commitment of any Bank (except changes in Loan Commitments pursuant to Section
2.16); (7) release the Guaranty; (8) permit the expiration date of any Letter of
Credit to be after the Maturity Date; or (9) permit the assignment or transfer
by the Borrower or the General Partner of any of its rights or obligations
hereunder or under any other Loan Document; and provided further, that (A) an
amendment, waiver or consent relating to the time specified for payment of
principal, interest and fees with respect to Bid Rate Loans shall only be
binding if in writing and signed by the affected Bank or Designated Lender and
(B) an amendment, waiver or consent relating to the Swingline Loans shall only
be binding if in writing and signed by the Swingline Lender.  Any advance of
proceeds of the Loans made prior to or without the fulfillment by Borrower of
all of the conditions precedent thereto, whether or not known to Administrative
Agent and the Banks, shall not constitute a waiver of the requirement that all
conditions, including the non-performed conditions, shall be required with
respect to all future advances.  No failure on the part of Administrative Agent
or any Bank to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof or preclude any other or further exercise thereof or
the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.  All communications from
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or thing as
to which such determination, approval, consent or disapproval is requested and
(iii) shall include Administrative Agent’s recommended course of action or
determination in respect thereof.  Each Bank shall reply promptly, but in any
event within fifteen (15) Banking Days (or five (5) Banking Days with respect to
any decision to accelerate or stop acceleration of the Loan) after receipt of
the request

 

58

--------------------------------------------------------------------------------


 

therefor by Administrative Agent (the “Bank Reply Period”).  Unless a Bank shall
give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent within the Bank Reply
Period, such Bank shall be deemed to have approved or consented to such
recommendation or determination.

 

SECTION 12.03.           Usury.  Anything herein to the contrary
notwithstanding, the obligations of Borrower under this Agreement and the Notes
shall be subject to the limitation that payments of interest shall not be
required to the extent that receipt thereof would be contrary to provisions of
law applicable to a Bank limiting rates of interest which may be charged or
collected by such Bank.

 

SECTION 12.04.           Expenses; Indemnification.  Borrower agrees to
reimburse Administrative Agent on demand for all costs, expenses, and charges
(including, without limitation, all reasonable fees and charges of engineers,
appraisers and external legal counsel) incurred by Administrative Agent in
connection with the Loans and to reimburse each of the Banks for reasonable
legal costs, expenses and charges incurred by each of the Banks in connection
with the performance or enforcement of this Agreement, the Notes, or any other
Loan Documents; provided, however, that Borrower is not responsible for costs,
expenses and charges incurred by the Bank Parties in connection with the
administration or syndication of the Loans (other than any administration fee
payable to Administrative Agent).  Borrower agrees to indemnify Administrative
Agent and each Bank and their respective directors, officers, employees, agents
and affiliates from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages or expenses incurred by any of them arising out of
or by reason of (x) any claims by brokers due to acts or omissions by Borrower,
(y) any investigation or litigation or other proceedings (including any
threatened investigation or litigation or other proceedings) relating to any
actual or proposed use by Borrower of the proceeds of the Loans, including
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation or litigation or other proceedings (but
excluding any such losses, liabilities, claims, damages or expenses incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified) or (z) third party claims or actions against any Bank or
Administrative Agent relating to or arising from this Agreement and the
transactions contemplated pursuant to this Agreement.

 

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments.

 

SECTION 12.05.           Assignment; Participation.  (a)  This Agreement shall
be binding upon, and shall inure to the benefit of, Borrower, Administrative
Agent, the Banks and their respective successors and permitted assigns.  Neither
the Borrower nor the General Partner may assign or transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of all the Banks (and any attempted such assignment or transfer without
such consent shall be null and void).

 

(b)                                 Subject to Section 12.05(e), prior to the
occurrence of an Event of Default, any Bank may at any time, grant to an
existing Bank or one or more banks, finance companies, insurance companies or
other entities (a “Participant”) in minimum amounts of not less than

 

59

--------------------------------------------------------------------------------


 

$5,000,000 (or any lesser amount in the case of participations to an existing
Bank) participating interests in its Loan Commitment or any or all of its
Loans.  After the occurrence and during the continuance of an Event of Default,
any Bank may at any time grant to any Person in any amount (also a
“Participant”), participating interests in its Loan Commitment or any or all of
its Loans.  Any participation made during the continuation of an Event of
Default shall not be affected by the subsequent cure of such Event of Default. 
In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to Borrower and Administrative Agent,
such Bank shall remain responsible for the performance of its obligations
hereunder, and Borrower and Administrative Agent shall continue to deal solely
and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement.  Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the obligations of Borrower
hereunder and under any other Loan Document including, without limitation, the
right to approve any amendment, modification or waiver of any provision of this
Agreement or any other Loan Document; provided that such participation agreement
may provide that such Bank will not agree to any modification, amendment or
waiver of this Agreement described in clause (1), (2), (3), (4), (5), (6) or (7)
of Section 12.02 without the consent of the Participant (subject to the final
proviso of the first sentence of Section 12.02).  The Borrower agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Article III with respect to its participating
interest.

 

(c)                                  Subject to Section 12.05(e), any Bank may
at any time assign to a Qualified Institution (in each case, an “Assignee”) (i)
prior to the occurrence of an Event of Default, in minimum amounts of not less
than Five Million Dollars ($5,000,000) and integral multiples of One Million
Dollars ($1,000,000) thereafter (or any lesser amount in the case of assignments
to an existing Bank) and (ii) after the occurrence and during the continuance of
an Event of Default, in any amount, all or a proportionate part of all, of its
rights and obligations under this Agreement, the Notes and the other Loan
Documents, and, in either case, such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption Agreement executed by such
Assignee and such transferor Bank; provided, that such assignment shall be
subject to the consent of the Administrative Agent and if no Event of Default
shall have occurred and be continuing, the consent of Borrower, which consents
shall not be unreasonably withheld or delayed; and provided further that if an
Assignee is a Bank Affiliate of such transferor Bank or was a Bank immediately
prior to such assignment, no such consent shall be required; and provided
further that such assignment may, but need not, include rights of the transferor
Bank in respect of outstanding Bid Rate Loans.  Upon execution and delivery of
such instrument and payment by such Assignee to such transferor Bank of an
amount equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Loan Commitment as set forth in
such Assignment and Assumption Agreement, and no further consent or action by
any party shall be required and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent.  Upon the consummation of any
assignment pursuant to this subsection (c), the transferor Bank, Administrative
Agent and Borrower shall make appropriate arrangements so that, if required, a
new Note is issued to the Assignee.  In connection with any such assignment
(other than an assignment by a Bank to an affiliate), the transferor Bank shall
pay to Administrative Agent an administrative fee for processing such assignment
in the amount of $3,500.  If the Assignee is not incorporated under the laws of
the

 

60

--------------------------------------------------------------------------------


 

United States of America or a state thereof, it shall, prior to the first date
on which interest or fees are payable hereunder for its account, deliver to
Borrower and Administrative Agent certification as to exemption from deduction
or withholding of any United States federal income taxes in accordance with
Section 10.13.  Any assignment made during the continuation of an Event of
Default shall not be affected by any subsequent cure of such Event of Default.

 

(d)                                 Any Bank may at any time assign all or any
portion of its rights under this Agreement and its Note to a Federal Reserve
Bank.  No such assignment shall release the transferor Bank from its obligations
hereunder.

 

(e)                                  Except as provided in Section 12.05(d), so
long as  no Event of Default shall have occurred and be continuing, no Bank
shall be permitted to enter into an assignment of, or sell a participation
interest in, its Loans and Loan Commitment, which would result in such Bank
holding Loans and a Loan Commitment, without Participants, of less than Ten
Million Dollars ($10,000,000) unless as a result of a decrease of the aggregate
Loan Commitments pursuant to Section 2.16; provided, however, that no Bank shall
be prohibited from assigning its entire Loans and Commitment so long as such
assignment is otherwise permitted hereby.

 

(f)                                    Borrower recognizes that in connection
with a Bank’s selling of Participations or making of assignments, any or all
documentation, financial statements and other data, or copies thereof, relevant
to Borrower or the Loans may be exhibited to and retained by any such
Participant or assignee or prospective Participant or assignee.  In connection
with a Bank’s delivery of any financial statements and appraisals to any such
Participant or assignee or prospective Participant or assignee, such Bank shall
also indicate that the same are delivered on a confidential basis.  Borrower
agrees to provide all assistance reasonably requested by a Bank to enable such
Bank to sell Participations or make assignments of its Loan and Loan Commitment
as permitted by this Section 12.05.  Each Bank agrees to provide Borrower with
notice of all Participations sold by such Bank.

 

SECTION 12.06.           Documentation Satisfactory.  All documentation required
from or to be submitted on behalf of Borrower in connection with this Agreement
and the documents relating hereto shall be subject to the prior approval of, and
be satisfactory in form and substance to, Administrative Agent, its counsel and,
where specifically provided herein, the Banks.  In addition, the persons or
parties responsible for the execution and delivery of, and signatories to, all
of such documentation, shall be acceptable to, and subject to the approval of,
Administrative Agent and its counsel and the Banks.

 

SECTION 12.07.           Notices.  Unless the party to be notified otherwise
notifies the other parties in writing as provided in this Section, and except as
otherwise provided in this Agreement, notices shall be given to Administrative
Agent by telephone, confirmed by writing, and to the Banks and to Borrower and
General Partner by ordinary mail or overnight courier or telecopy, receipt
confirmed, addressed to such party at its address on the signature page of this
Agreement.  Notices shall be effective: (1) if by telephone, at the time of such
telephone conversation, (2) if given by mail, three (3) days after mailing; (3)
if given by overnight courier, upon receipt; and (4) if given by telecopy, upon
receipt.

 

61

--------------------------------------------------------------------------------


 

SECTION 12.08.           Setoff.  To the extent permitted or not expressly
prohibited by applicable law, Borrower and General Partner agree that, in
addition to (and without limitation of) any right of setoff, bankers’ lien or
counterclaim a Bank may otherwise have, each Bank shall be entitled, at its
option, to offset balances (general or special, time or demand, provisional or
final) held by it for the account of Borrower or General Partner at any of such
Bank’s offices, in Dollars or in any other currency, against any amount payable
by Borrower or General Partner to such Bank under this Agreement or such Bank’s
Note, or any other Loan Document, which is not paid when due (regardless of
whether such balances are then due to Borrower or General Partner), in which
case it shall promptly notify Borrower, General Partner and Administrative Agent
thereof; provided that such Bank’s failure to give such notice shall not affect
the validity thereof.  Payments by Borrower or General Partner hereunder or
under the other Loan Documents shall be made without setoff or counterclaim.

 

SECTION 12.09.           Table of Contents; Headings.  Any table of contents and
the headings and captions hereunder are for convenience only and shall not
affect the interpretation or construction of this Agreement.

 

SECTION 12.10.           Severability.  The provisions of this Agreement are
intended to be severable.  If for any reason any provision of this Agreement
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

SECTION 12.11.           Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any party hereto may execute this Agreement by signing any
such counterpart.

 

SECTION 12.12.           Integration.  The Loan Documents set forth the entire
agreement among the parties hereto relating to the transactions contemplated
thereby (except with respect to agreements relating solely to compensation,
consideration and the coordinated syndication of the Loan) and supersede any
prior oral or written statements or agreements with respect to such
transactions.

 

SECTION 12.13.           Governing Law.  This Agreement shall be governed by,
and interpreted and construed in accordance with, the laws of the State of New
York.

 

SECTION 12.14.           Waivers.  To the extent permitted or not expressly
prohibited by applicable law, in connection with the obligations and liabilities
as aforesaid, Borrower and General Partner hereby waive: (1) promptness and
diligence; (2) notice of any actions taken by any Bank Party under this
Agreement, any other Loan Document or any other agreement or instrument relating
hereto or thereto except to the extent otherwise provided herein; (3) all other
notices, demands and protests, and all other formalities of every kind in
connection with the enforcement of the Obligations, the omission of or delay in
which, but for the provisions of this Section 12.14, might constitute grounds
for relieving Borrower or General Partner of their obligations hereunder; (4)
any requirement that any Bank Party protect, secure, perfect or insure any Lien
on any collateral or exhaust any right or take any action against Borrower,
General

 

62

--------------------------------------------------------------------------------


 

Partner or any other Person or any collateral; (5) any right or claim of right
to cause a marshalling of the assets of Borrower or General Partner; and (6) all
rights of subrogation or contribution, whether arising by contract or operation
of law (including, without limitation, any such right arising under the Federal
Bankruptcy Code) or otherwise by reason of payment by Borrower or General
Partner, either jointly or severally, pursuant to this Agreement or any other
Loan Document.

 

SECTION 12.15.           Jurisdiction; Immunities.  Borrower, General Partner,
Administrative Agent and each Bank hereby irrevocably submit to the jurisdiction
of any New York State or United States Federal court sitting in New York City
over any action or proceeding arising out of or relating to this Agreement, the
Notes or any other Loan Document.  Borrower, General Partner, Administrative
Agent, and each Bank irrevocably agree that all claims in respect of such action
or proceeding may be heard and determined in such New York State or United
States Federal court.  Borrower, General Partner, Administrative Agent, and each
Bank irrevocably consent to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to Borrower,
General Partner, Administrative Agent or each Bank, as the case may be, at the
addresses specified herein.  Borrower, General Partner, Administrative Agent and
each Bank agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Borrower, General Partner, Administrative
Agent and each Bank further waive any objection to venue in the State of New
York and any objection to an action or proceeding in the State of New York on
the basis of forum non conveniens.  Borrower, General Partner, Administrative
Agent and each Bank agree that any action or proceeding brought against
Borrower, General Partner, Administrative Agent or any Bank, as the case may be,
shall be brought only in a New York State court sitting in New York City or a
United States Federal court sitting in New York City, to the extent permitted or
not expressly prohibited by applicable law.

 

Nothing in this Section shall affect the right of Borrower, General Partner,
Administrative Agent or any Bank to serve legal process in any other manner
permitted by law.

 

To the extent that Borrower, General Partner, Administrative Agent or any Bank
have or hereafter may acquire any immunity from jurisdiction of any court or
from any legal process (whether from service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, Borrower, General Partner, Administrative Agent and
each Bank hereby irrevocably waive such immunity in respect of its obligations
under this Agreement, the Notes and any other Loan Document.

 

BORROWER, GENERAL PARTNER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT
EACH SUCH PARTY MAY HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING BROUGHT WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE LOAN.  IN
ADDITION, BORROWER AND GENERAL PARTNER HEREBY WAIVES, IN CONNECTION WITH ANY
SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE BANKS WITH
RESPECT TO THE NOTES, ANY RIGHT BORROWER OR GENERAL PARTNER, MAY HAVE (1) TO THE
EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE LAW, TO INTERPOSE ANY
COUNTERCLAIM

 

63

--------------------------------------------------------------------------------


 

THEREIN (OTHER THAN A COUNTERCLAIM THAT IF NOT BROUGHT IN THE SUIT, ACTION OR
PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE BANKS COULD NOT BE BROUGHT IN
A SEPARATE SUIT, ACTION OR PROCEEDING OR WOULD BE SUBJECT TO DISMISSAL OR
SIMILAR DISPOSITION FOR FAILURE TO HAVE BEEN ASSERTED IN SUCH SUIT, ACTION OR
PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE BANKS) OR (2) TO THE EXTENT
PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE LAW, TO HAVE THE SAME
CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING.  NOTHING
HEREIN CONTAINED SHALL PREVENT OR PROHIBIT BORROWER OR GENERAL PARTNER FROM
INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST ADMINISTRATIVE AGENT OR THE
BANKS WITH RESPECT TO ANY ASSERTED CLAIM.

 

To the extent not prohibited by applicable law, neither the Borrower nor the
General Partner shall assert, and each of Borrower and the General Partner
hereby waives, any claim against any Bank or any Agent, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, any Loan or other extension of credit hereunder
or the use of the proceeds thereof.

 

SECTION 12.16.           Designated Lender.  Any Bank (other than a Bank which
is such solely because it is a Designated Lender) (each, a “Designating Lender”)
may at any time designate one (1) Designated Lender to fund Bid Rate Loans on
behalf of such Designating Lender subject to the terms of this Section and the
provisions in Section 12.05 shall not apply to such designation.  No Bank may
designate more than one (1) Designated Lender.  The parties to each such
designation shall execute and deliver to Administrative Agent for its acceptance
a Designation Agreement.  Upon such receipt of an appropriately completed
Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, Administrative Agent will accept
such Designation Agreement and give prompt notice thereto to Borrower,
whereupon, (i) from and after the “Effective Date” specified in the Designation
Agreement, the Designated Lender shall become a party to this Agreement with a
right to make Bid Rate Loans on behalf of its Designating Lender pursuant to
Section 2.02 after Borrower has accepted the Bid Rate Quote of the Designating
Lender and (ii) the Designated Lender shall not be required to make payments
with respect to any obligations in this Agreement except to the extent of excess
cash flow of such Designated Lender which is not otherwise required to repay
obligations of such Designated Lender which are then due and payable; provided,
however, that regardless of such designation and assumption by the Designated
Lender, the Designating Lender shall be and remain obligated to Borrower,
Administrative Agent and the Banks for each and every of the obligations of the
Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 10.05.  Each Designating Lender shall serve as the administrative agent
of its Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender: (i) receive any and all payments made for the benefit of the
Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers and consents under or relating to this Agreement and the other Loan
Documents.  Any such notice, communication, vote, approval,

 

64

--------------------------------------------------------------------------------


 

waiver or consent shall be signed by the Designating Lender as administrative
agent for the Designated Lender and shall not be signed by the Designated Lender
on its own behalf, but shall be binding on the Designated Lender to the same
extent as if actually signed by the Designated Lender.  Borrower, Administrative
Agent and the Banks may rely thereon without any requirement that the Designated
Lender sign or acknowledge the same.  No Designated Lender may assign or
transfer all or any portion of its interest hereunder or under any other Loan
Document, other than assignments to the Designating Lender which originally
designated such Designated Lender.

 

SECTION 12.17.           No Bankruptcy Proceedings.  Each of Borrower, the Banks
and Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, for one (1)
year and one (1) day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender.

 

SECTION 12.18.           Tax Shelter Regulations.  Neither Borrower, General
Partner nor any subsidiary of any of the foregoing intends to treat the Loan or
the transactions contemplated by this Agreement and the other Loan Documents as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  If Borrower or any other such Person determines to take any
action inconsistent with such intention, Borrower shall promptly notify
Administrative Agent thereof.  If Borrower so notifies Administrative Agent,
Borrower acknowledges that Administrative Agent and the Banks may treat the Loan
as part of a transaction that is subject to Treasury Regulation Section
301.6112-1, and Administrative Agent and the Banks will maintain the lists and
other records, including the identity of the applicable party to the Loan as
required by such Treasury Regulation.

 

(b)                                 Notwithstanding anything provided in this
Agreement to the contrary, the parties (and each employee, representative, or
other agent of the parties) may disclose to any and all persons, without
limitation of any kind, the tax treatment and any facts that may be relevant to
the tax structure of the transaction, provided, however, that no party (and no
employee, representative, or other agent thereof) shall disclose any other
information that is not relevant to understanding the tax treatment and tax
structure of the transaction (including the identity of any party and any
information that could lead another to determine the identity of any party), or
any other information to the extent that such disclosure could result in a
violation of any federal or state securities law.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

VORNADO REALTY L.P.,
a Delaware limited partnership

 

 

 

 

 

 

 

By:

Vornado Realty Trust,

 

 

a Maryland real estate investment trust,
general partner

 

 

 

 

 

By:

 

 

 

 

 

Joseph Macnow

 

 

 

Chief Financial Officer

 

 

 

 

VORNADO REALTY TRUST,
a Maryland real estate investment trust,

 

 

 

 

 

By:

 

 

 

 

Joseph Macnow

 

 

Chief Financial Officer

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

210 Route 4 East,

 

Paramus, New Jersey 07652-0910

 

Attention:

Joseph Macnow, Chief Financial Officer

 

Telephone:

(201) 587-1000

 

Telecopy:

(201) 587-0600

 

 

 

 

with copies to:

 

 

 

 

Sullivan & Cromwell

 

125 Broad Street

 

New York, New York 10004

 

Attention:

Alan Sinsheimer, Esq.

 

 

Arthur S. Adler, Esq.

 

Telephone:

(212) 558-4000

 

Telecopy:

(212) 558-3588

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK,
as Administrative Agent and a Bank

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $40,000,000.00

 

 

 

 

Address for Notices:

 

 

 

 

JPMorgan Chase Bank

 

270 Park Avenue, 4th Floor

 

New York, New York 10017

 

Attn:

Marc Costantino

 

Telephone:

(212) 270-9554

 

Telecopy:

(212) 270-3513

 

 

 

 

and

 

 

 

 

JPMorgan Chase Bank

 

1111 Sannin

 

8th Floor

 

Houston, Texas 77002

 

Attn:

Loan and Agency Services

 

Telephone:

(713) 750-2736

 

Telecopy:

(713) 750-2732

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,
as Syndication Agent and a Bank

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $40,000,000.00

 

 

 

 

Bank of America, N.A.

 

901 Main Street, 64th Floor

 

Attn: Ronald Odlozil

 

Dallas, TX 75202

 

Telephone: (214) 209-1512

 

Telecopy:

 

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,
as Syndication Agent and a Bank

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $40,000,000.00

 

 

 

 

Citigroup Global Markets

 

390 Greenwich Street

 

New York, NY 10013

 

Attn: David Bouton

 

Telephone: (212) 723-5884

 

Telecopy: (212) 723-8380

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Documentation Agent and a Bank

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $40,000,000.00

 

 

 

 

Deutsche Bank Trust Company Americas

 

Real Estate Investment Banking

 

60 Wall Street

 

New York, NY 10005

 

Attn: Steven P. Lapham

 

Telephone: (212) 250-3447

 

Telecopy:

 

 

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK,
as Documentation Agent and a Bank

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $40,000,000.00

 

 

 

 

Fleet Bank

 

Real Estate Finance Group

 

1133 Avenue of the Americas - 40th Fl.

 

New York, NY 10036

 

Attn:   Stephen M. Soled

 

Telephone: (212) 703-1933

 

Telecopy: (212) 703-1807

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,
as Managing Agent and a Bank

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $30,000,000.00

 

 

 

 

The Bank of New York

 

NYCCR Lending & Mortgage Banking

 

One Wall Street, 21st Floor

 

New York, NY 10286

 

Attn:   Rick Laudisi

 

Telephone: (212) 635-7621

 

Telecopy:  (212) 809-9526

 

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK BRANCH,
as Managing Agent and a Bank

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $30,000,000.00

 

 

 

 

Commerzbank

 

2 World Financial Center

 

New York, NY 10281-1050

 

Attn:   R. William Knickerbocker

 

Telephone: (212) 266-7200

 

Telecopy: (212) 266-7235

 

 

--------------------------------------------------------------------------------


 

 

EUROHYPO AG, NEW YORK BRANCH,
as Managing Agent and a Bank

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $30,000,000.00

 

 

 

 

Eurohypo AG

 

1114 Avenue of the Americas

 

New York, NY 10036

 

Attn:   Michael Seton

 

Telephone (212) 479-5704

 

Telecopy: (212) 479-5800

 

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,
as Managing Agent and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $30,000,000.00

 

 

 

 

PNC Bank

 

Real Estate Banking

 

Two Tower Center, 18th Floor

 

East Brunswick, NJ 08816

 

Attn:                    Thomas G. Hyland

 

Telephone: (732) 220-3561

 

Telecopy: (732) 732- 3744

 

 

--------------------------------------------------------------------------------


 

 

UBS AG, CAYMAN ISLANDS BRANCH,
as Managing Agent and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $30,000,000.00

 

 

 

UBS AG, Cayman Islands Branch

 

c/o UBS AG, Stamford Branch

 

677 Washington Blvd., 6th floor

 

Stamford, CT  06901

 

Attn:    Luke Goldsworthy

 

Telephone: (203) 719-0481

 

Telecopy: (203) 719-3888

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Managing Agent and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $30,000,000.00

 

 

 

Wachovia Securities, Inc.

 

191 Peachtree Street-GA8057

 

Atlanta, GA 30303

 

Attn:    Cathy A. Casey

 

Telephone: (404) 332-5649

 

Telecopy: (404) 332-4066

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK,
as Managing Agent and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $30,000,000.00

 

 

 

 

Wells Fargo Bank

 

Real Estate Group

 

40 West 57th Street, 22nd Floor

 

New York, NY 10019

 

Attn:    David McNeill

 

Telephone: (212) 315-7327

 

Telecopy: (212) 581-0979

 

 

--------------------------------------------------------------------------------


 

 

HVB BANK IRELAND,
as Managing Agent and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $30,000,000.00

 

 

 

 

HypoVereinsbank

 

622 Third Avenue

 

New York, NY 10017

 

Attn:    Robert Dowling

 

Telephone: (212) 672-5733

 

Telecopy: (212) 672-6193

 

 

--------------------------------------------------------------------------------


 

 

BAYERISCHE LANDESBANK,
CAYMAN ISLANDS BRANCH, as Participant and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $25,000,000.00

 

 

 

 

Bayerische Landesbank

 

560 Lexington Avenue

 

New York, NY 10022

 

Attn:    John A. Wain

 

Telephone: (212) 310-9829

 

Telecopy: (212) 230-9114

 

 

--------------------------------------------------------------------------------


 

 

BEAR STEARNS CORPORATE LENDING INC.,
as Participant and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $22,500,000.00

 

 

 

 

Bear Stearns

 

383 Madison Avenue, 8th Floor

 

New York, NY 10179

 

Attn:    Keith C. Barnish

 

Telephone: (212) 272-6082

 

Telecopy: (212) 272-5446

 

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Participant and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $22,500,000.00

 

 

 

 

LaSalle Bank, N.A.

 

135 South LaSalle Street

 

Chicago, IL, 60603

 

Attn:    Klay Schmeisser

 

Telephone: (312) 904-0647

 

Telecopy: (312) 904-6691

 

 

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS BANK, FSB
as Participant and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $22,500,000.00

 

 

 

 

Lehman Brothers

 

399 Park Avenue, 8th Floor

 

New York, NY 10022

 

Attn:    Thomas Buffa

 

Telephone: (212) 526-5153

 

Telecopy: (646) 758-4672

 

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK,
as Participant and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $22,500,000.00

 

 

 

 

Morgan Stanley Bank

 

1585 Broadway

 

New York, NY 10036

 

Attn:    Jaap Tonckens

 

Telephone: (212) 761-1052

 

Telecopy: (212) 761-0322

 

 

--------------------------------------------------------------------------------


 

 

LANDESBANK HESSEN-THUERINGEN,
as Participant and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $15,000,000.00

 

 

 

 

Heleba Bank

 

420 Fifth Avenue

 

New York, NY 10018

 

Attn:    Andrew Hastings

 

Telephone: (212) 703-5256

 

Telecopy: (212) 703-5222

 

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH, as a Participant and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $15,000,000.00

 

 

 

 

Chang Hwa Commercial Bank, Ltd.

 

New York Branch

 

685 3rd Avenue, 29th Fl.

 

New York, NY 10017

 

Attn:    Ming-Hsien Lin

 

Telephone: 212-651-9770

 

Telecopy: 212-651-9785

 

 

--------------------------------------------------------------------------------


 

 

CHEVY CHASE BANK,
as a Participant and a Bank

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Commitment:  $15,000,000.00

 

 

 

 

Chevy Chase Bank

 

Real Estate Banking

 

7501 Wisconsin Avenue, 12th Floor

 

Bethesda, MD 20814

 

Attn:    J. Jordan O’Neill, III

 

Telephone: 240-497-7733

 

Telecopy: 240-497-7714

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Bank

 

Loan
Commitment

 

 

 

 

 

JPMorgan Chase Bank

 

$

40,000,000.00

 

Bank of America, N.A.

 

$

40,000,000.00

 

Citicorp North America, Inc.

 

$

40,000,000.00

 

Deutsche Bank Trust Company Americas

 

$

40,000,000.00

 

Fleet National Bank

 

$

40,000,000.00

 

The Bank of New York

 

$

30,000,000.00

 

Commerzbank AG, New York Branch

 

$

30,000,000.00

 

Eurohypo AG, New York Branch

 

$

30,000,000.00

 

PNC Bank, National Association

 

$

30,000,000.00

 

UBS AG, Cayman Islands Branch

 

$

30,000,000.00

 

Wachovia Bank, National Association

 

$

30,000,000.00

 

Wells Fargo Bank

 

$

30,000,000.00

 

HVB Bank Ireland

 

$

30,000,000.00

 

Bayerische Landesbank, Cayman Islands Branch

 

$

25,000,000.00

 

Bear Stearns Corporate Lending Inc.

 

$

22,500,000.00

 

LaSalle Bank National Association

 

$

22,500,000.00

 

Lehman Brothers Bank, FSB

 

$

22,500,000.00

 

Morgan Stanley Bank

 

$

22,500,000.00

 

Landesbank Hessen-Thueringen

 

$

15,000,000.00

 

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$

15,000,000.00

 

Chevy Chase Bank

 

$

15,000,000.00

 

 

 

 

 

Total

 

$

600,000,000.00

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AUTHORIZATION LETTER

 

July 2, 2003

 

JPMorgan Chase Bank

270 Park Avenue

New York, New York 10017

 

Re:                               Revolving Credit Agreement dated as of the
date hereof (the “Loan Agreement”; capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement)
among us, as Borrower, the Banks named therein, and you, as Administrative Agent
for said Banks                        

 

Gentlemen:

 

In connection with the captioned Loan Agreement, we hereby designate any of the
following persons to give to you instructions, including notices required
pursuant to the Loan Agreement, orally, by telephone or teleprocess, or in
writing:

 

Steven Roth
Michael Fascitelli
Wendy Silverstein
Joseph Macnow.

 

Instructions may be honored on the oral, telephonic, teleprocess or written
instructions of anyone purporting to be any one of the above designated persons
even if the instructions are for the benefit of the person delivering them.  We
will furnish you with confirmation of each such instruction either by telex
(whether tested or untested) or in writing signed by any person designated above
(including any telecopy which appears to bear the signature of any person
designated above) on the same day that the instruction is provided to you but
your responsibility with respect to any instruction shall not be affected by
your failure to receive such confirmation or by its contents.

 

Without limiting the foregoing, we hereby unconditionally authorize any one of
the above-designated persons to execute and submit requests for advances of
proceeds of the Loans (including the Initial Advance) and notices of Elections,
Conversions and Continuations to you under the Loan Agreement with the identical
force and effect in all respects as if executed and submitted by us.

 

You and the Banks shall be fully protected in, and shall incur no liability to
us for, acting upon any instructions which you in good faith believe to have
been given by any person designated above, and in no event shall you or any Bank
be liable for special, consequential or punitive damages.  In addition, we agree
to hold you, the Banks and your and the Banks’ agents

 

A-1

--------------------------------------------------------------------------------


 

harmless from any and all liability, loss and expense arising directly or
indirectly out of instructions that we provide to you in connection with the
Loan Agreement except for liability, loss or expense occasioned by the gross
negligence or willful misconduct of you or your agents.

 

Upon notice to us, you may, at your option, refuse to execute any instruction,
or part thereof, without incurring any responsibility for any loss, liability or
expense arising out of such refusal if you in good faith believe that the person
delivering the instruction is not one of the persons designated above or if the
instruction is not accompanied by an authentication method that we have agreed
to in writing.

 

We will promptly notify you in writing of any change in the persons designated
above and, until you have actually received such written notice and have had a
reasonable opportunity to act upon it, you are authorized to act upon
instructions, even though the person delivering them may no longer be
authorized.

 

 

Very truly yours,

 

 

 

 

 

 

VORNADO REALTY L.P.,
a Delaware limited partnership

 

 

 

 

 

 

 

By:

Vornado Realty Trust,
a Maryland real estate investment trust,
general partner

 

 

 

 

 

By:

 

 

 

 

Name:  Joseph Macnow,

 

 

 

Title:  Chief Financial Officer

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RATABLE LOAN NOTE

 

$

New York, New York

 

July 2, 2003

 

For value received, Vornado Realty L.P., a Delaware limited partnership
(“Borrower”), hereby promises to pay to the order of                or its
successors or assigns (collectively, the “Bank”), at the principal office of 
JPMorgan Chase Bank located at 270 Park Avenue, New York, New York 10017
(“Administrative Agent”) for the account of the Applicable Lending Office of the
Bank, the principal sum                 of Dollars ($                 ) or, if
less, the amount loaned by the Bank under its Ratable Loan and Swingline Loans
to Borrower pursuant to the Loan Agreement (as defined below) and actually
outstanding, in lawful money of the United States and in immediately available
funds, in accordance with the terms set forth in the Loan Agreement.  Borrower
also promises to pay interest on the unpaid principal balance hereof, for the
period such balance is outstanding, in like money, at said office for the
account of said Applicable Lending Office, at the times and at the rates per
annum as provided in the Loan Agreement.  Any amount of principal hereof which
is not paid when due, whether at stated maturity, by acceleration, or otherwise,
shall bear interest from the date when due until said principal amount is paid
in full, payable on demand, at the rate set forth in the Loan Agreement.

 

The date and amount of each advance of the Ratable Loan or a Swingline Loan made
by the Bank to Borrower under the Loan Agreement, and each payment of said
Ratable Loan or Swingline Loan, shall be recorded by the Bank on its books and,
prior to any transfer of this Note (or, at the discretion of the Bank, at any
other time), may be endorsed by the Bank on the schedule attached hereto and any
continuation thereof.

 

This Note is one of the Ratable Loan Notes referred to in the Revolving Credit
Agreement dated as of July 2, 2003 (as the same may be amended from time to
time, the “Loan Agreement”) among Borrower, Vornado Realty Trust, the Banks
named therein (including the Bank) and Administrative Agent, as administrative
agent for the Banks.  All of the terms, conditions and provisions of the Loan
Agreement are hereby incorporated by reference.  All capitalized terms used
herein and not defined herein shall have the meanings given to them in the Loan
Agreement.

 

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

 

No recourse shall be had under this Note against the VRT Principals except as
and to the extent set forth in Section 11.02 of the Loan Agreement.

 

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

 

B-1

--------------------------------------------------------------------------------


 

This Note shall be governed by the laws of the State of New York, provided that,
as to the maximum lawful rate of interest which may be charged or collected, if
the laws applicable to the Bank permit it to charge or collect a higher rate
than the laws of the State of New York, then such law applicable to the Bank
shall apply to the Bank under this Note.

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the day and
year first above written.

 

 

VORNADO REALTY L.P.,
a Delaware limited partnership

 

 

 

 

By:

Vornado Realty Trust,
a Maryland real estate investment trust,
general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:  Joseph Macnow

 

 

 

Title:  Chief Financial Officer

 

This is to certify that this Note was executed in my presence on the date hereof
by the party whose signature appears above in the capacity indicated.

 

 

 

 

 

Notary Public

 

 

 

 

 

My commission expires:

 

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

Date

 

Amount
of Advance

 

Amount
of Payment

 

Balance
Outstanding

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BID RATE LOAN NOTE

 

$300,000,000

 

New York, New York

 

 

July 2, 2003

 

For value received, Vornado Realty L.P., a Delaware limited partnership
(”Borrower”), hereby promises to pay to the order of  JPMorgan Chase Bank
(”Administrative Agent”) or its successors or assigns as Administrative Agent
for the account of the respective Banks making Bid Rate Loans or their
respective successors or assigns (for the further account of their respective
Applicable Lending Offices), at the principal office of Administrative Agent
located at 270 Park Avenue, New York, New York 10017, the principal sum of Three
Hundred Million Dollars ($300,000,000) or, if less, the amount loaned by said
Banks under their respective Bid Rate Loans to Borrower pursuant to the Loan
Agreement (as defined below) and actually outstanding, in lawful money of the
United States and in immediately available funds, in accordance with the terms
set forth in the Loan Agreement.  Borrower also promises to pay interest on the
unpaid principal balance hereof, for the period such balance is outstanding, in
like money, at said office for the account of said Banks for the further account
of their respective Applicable Lending Offices, at the times and at the rates
per annum as provided in the Loan Agreement.  Any amount of principal hereof
which is not paid when due, whether at stated maturity, by acceleration, or
otherwise, shall bear interest from the date when due until said principal
amount is paid in full, payable on demand, at the rate set forth in the Loan
Agreement.

 

The date and amount of each Bid Rate Loan to Borrower under the Loan Agreement
referred to below, the name of the Bank making the same, the interest rate
applicable thereto and the maturity date thereof (i.e., the end of the Interest
Period applicable thereto) shall be recorded by Administrative Agent on its
records and may be endorsed by Administrative Agent on the schedule attached
hereto and any continuation thereof.

 

This Note is the Bid Rate Loan Note referred to in the Revolving Credit
Agreement dated as of July 2, 2003 (as the same may be amended from time to
time, the ”Loan Agreement”) among Borrower, Vornado Realty Trust, the Banks
named therein and Administrative Agent, as administrative agent for the Banks. 
All of the terms, conditions and provisions of the Loan Agreement are hereby
incorporated by reference.  All capitalized terms used herein and not defined
herein shall have the meanings given to them in the Loan Agreement.

 

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

 

No recourse shall be had under this Note against the VRT Principals except as
and to the extent set forth in Section 11.02 of the Loan Agreement.

 

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

 

C-1

--------------------------------------------------------------------------------


 

This Note shall be governed by the laws of the State of New York, provided that,
as to the maximum lawful rate of interest which may be charged or collected, if
the laws applicable to a particular Bank permit it to charge or collect a higher
rate than the laws of the State of New York, then such law applicable to such
Bank shall apply to such Bank under this Note.

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the day and
year first above written.

 

 

VORNADO REALTY L.P.,
a Delaware limited partnership

 

 

 

 

By:

Vornado Realty Trust,
a Maryland real estate investment trust,
general partner

 

 

 

 

 

By:

 

 

 

 

Name:  Joseph Macnow

 

 

 

Title:  Chief Financial Officer

 

This is to certify that this Note was executed in my presence on the date hereof
by the party whose signature appears above in the capacity indicated.

 

 

 

 

 

Notary Public

 

 

 

 

 

My commission expires:

 

 

 

 

 

C-2

--------------------------------------------------------------------------------


 

Bid
Rate
Loan #

 

Bank

 

Date of
Advance

 

Principal
Amount

 

Interest
Rate

 

Maturity
(i.e., Expiration of
Interest Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SOLVENCY CERTIFICATE

 

The officer executing this Certificate is the                  of Vornado Realty
Trust, a Maryland real estate investment trust (“General Partner”), the sole
general partner of Vornado Realty L.P., a Delaware limited partnership
(“Borrower”), and is familiar with its properties, assets and businesses, and is
duly authorized to execute this Certificate on behalf of Borrower pursuant to
the Revolving Credit Agreement dated the date hereof (the “Loan Agreement”)
among Borrower, General Partner, the banks party thereto (each a “Bank” and
collectively, the “Banks”) and  JPMorgan Chase Bank, as agent for the Banks (in
such capacity, together with its successors in such capacity, the “Agent”).  In
executing this Certificate, such individual is acting solely in [his] [her]
capacity as the                       of General Partner, and not in [his] [her]
individual capacity.  Unless otherwise defined herein, terms defined in the Loan
Agreement are used herein as therein defined.

 

The undersigned further certifies that [he] [she] has carefully reviewed the
Loan Agreement and the other Loan Documents and the contents of this Certificate
and, in connection herewith, has made such investigation and inquiries as [he]
[she] deems necessary and prudent therefor.  The undersigned further certifies
that the financial information and assumptions which underlie and form the basis
for the representations made in this Certificate were reasonable when made and
were made in good faith and continue to be reasonable as of the date hereof.

 

The undersigned understands that the Agent is relying on the truth and accuracy
of this Certificate in connection with the transactions contemplated by the Loan
Agreement.

 

The undersigned certifies that Borrower is Solvent.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on
                                             .

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of               , 200    among
[insert name of assigning Bank] (“Assignor”), [insert name of Assignee]
(“Assignee”), Vornado Realty L.P., a Delaware limited partnership (“Borrower”)
and  JPMorgan Chase Bank, as administrative agent for the Banks referred to
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

Preliminary Statement

 

1.             This Assignment and Assumption Agreement (this “Agreement”)
relates to the Revolving Credit Agreement dated July 2, 2003 (as the same may be
amended from time to time, the “Loan Agreement”) among Borrower, Vornado Realty
Trust, the banks party thereto (each a “Bank” and, collectively, the “Banks”)
and the Administrative Agent.  All capitalized terms not otherwise defined
herein shall have the respective meanings set forth in the Loan Agreement.

 

2.             Subject to the terms and conditions set forth in the Loan
Agreement, Assignor has made a Loan Commitment to Borrower.

 

3.             Assignor desires to assign to Assignee all of the rights of
Assignor under the Loan Agreement in respect of a portion of its Ratable Loan
and Loan Commitment thereunder in an amount equal to                    Dollars
($                ) (collectively, the “Assigned Loan and Commitment”); and
Assignee desires to accept assignment of such rights and assume the
corresponding obligations from Assignor on such terms.  No portion of any
outstanding Bid Rate Loans is being assigned hereby.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Assignment.  Assignor hereby assigns and sells to Assignee all of
the rights of Assignor under the Loan Agreement in and to the Assigned Loan and
Commitment, and Assignee hereby accepts such assignment from Assignor and
assumes all of the obligations of Assignor under the Loan Agreement with respect
to the Assigned Loan and Commitment.  Upon the execution and delivery hereof by
Assignor, Assignee, Borrower and the Administrative Agent and the payment of the
amount specified in Section 2 hereof required to be paid on the date hereof, (1)
Assignee shall, as of the commencement of business on the date hereof, succeed
to the rights and obligations of a Bank under the Loan Agreement with a Loan and
a Loan Commitment in amounts equal to the Assigned Loan and Commitment (and the
definition of Loan Commitment in the Loan Agreement is revised accordingly), and
(2) the Loan and Loan Commitment of Assignor shall, as of the commencement of
business on the date hereof, be reduced correspondingly and Assignor released
from its obligations under the Loan Agreement to the extent such obligations
have been assumed by Assignee.  Assignor represents and warrants to Assignee (1)
that Assignor is the legal and beneficial owner of the Assigned Loan and
Commitment free and clear of all liens and other encumbrances and (2) that
Assignor is legally

 

E-1

--------------------------------------------------------------------------------


 

authorized to enter into this Agreement.  Except as provided in the immediately
preceding sentence, the assignment provided for herein shall be without
representation or warranty by, or recourse to, Assignor.  Assignee represents
and warrants to Assignor that Assignee is legally authorized to enter into this
Agreement.

 

SECTION 2.  Payments.  As consideration for the assignment and sale contemplated
in Section 1 hereof, Assignee shall pay to Assignor on the date hereof in
immediately available funds an amount equal to                   Dollars
($             ) [insert the amount of that portion of Assignor’s Loan being
assigned].  It is understood that any fees paid to Assignor under the Loan
Agreement are for the account of Assignor.  Each of Assignor and Assignee hereby
agrees that if it receives any amount under the Loan Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and shall
promptly pay the same to such other party.

 

SECTION 3.  [Consent of Borrower and Administrative Agent;] Execution and
Delivery of Note.  [This Agreement is conditioned upon the consent of 
Administrative Agent and, provided there exists no Event of Default, Borrower
pursuant to Section 12.05 of the Loan Agreement.  The execution of this
Agreement by Borrower and the Administrative Agent is evidence of this consent
and acknowledgment, respectively.  Only necessary if Assignee is not an existing
Bank or a Bank Affiliate] Pursuant to Section 12.05 of the Loan Agreement,
Borrower has agreed to execute and deliver Ratable Loan Notes payable to the
respective orders of Assignee and Assignor to evidence the assignment and
assumption provided for herein.

 

SECTION 4.  Non-Reliance on Assignor.  Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of Borrower or any other party
to any Loan Document, or the validity and enforceability of the obligations of
Borrower or any other party to a Loan Document in respect of the Loan Agreement
or any other Loan Document.  Assignee acknowledges that it has, independently
and without reliance on Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of
Borrower and the other parties to the Loan Documents.

 

SECTION 5.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 6.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

SECTION 7.  Certain Representations and Agreements by Assignee.  Reference is
made to Section 10.13 of the Loan Agreement.  Assignee hereby represents that it
is entitled to receive any payments to be made to it under the Loan Agreement or
hereunder without the withholding of any tax and agrees to furnish the evidence
of such exemption as specified therein and otherwise to comply with the
provisions of said Section 10.13.

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

Applicable Lending Office:

 

 

 

 

Address for Notices:

 

 

 

 

[Assignee]

 

[Address]

 

Attention:

 

 

 

Telephone:

(    )

 

 

 

Telecopy:

(    )

 

 

 

 

 

 

VORNADO REALTY L.P.,
Delaware limited partnership

 

 

 

 

By:

Vornado Realty Trust,
a Maryland real estate investment trust,
general partner

 

 

 

 

 

By:

 

 

 

 

Name:

Joseph Macnow

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 JPMORGAN CHASE BANK

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

MATERIAL AFFILIATES

 

Name

 

State of
Formation

 

Borrower’s
% Interest

 

Principal
Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

BID RATE QUOTE REQUEST

 

 

 

[Date]

 

 

 

To:

 

JPMorgan Chase Bank, as Administrative Agent (the “Administrative Agent”)

 

 

 

From:

 

Vornado Realty L.P.

 

 

 

Re:

 

Revolving Credit Agreement (as amended, the “Loan Agreement”) dated as of
July 2, 2003 among Vornado Realty L.P., Vornado Realty Trust, the Banks party
thereto and the Administrative Agent

 

We hereby give notice pursuant to Section 2.02 of the Loan Agreement that we
request Bid Rate Quotes for the following proposed Bid Rate Loans:

 

Date of Borrowing: 

 

Principal Amount*

 

Interest Period**

 

 

 

 

 

$

 

 

 

 

 

Such Bid Rate Quotes should offer a LIBOR Bid Margin.

 

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

 

 

VORNADO REALTY L.P.
a Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

Vornado Realty Trust ,
A Maryland real estate investment trust,
general partner

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

Joseph Macnow

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

*              Subject to the minimum amount and other requirements set forth in
Section 2.02(a) of the Loan Agreement.

**           Subject to the provisions of the definition of “Interest Period” in
the Loan Agreement.

 

G-1-1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

INVITATION FOR BID RATE QUOTES

 

To:

 

[Bank]

 

 

 

Re:

 

Invitation for Bid Rate Quotes to Vornado Realty L.P. (“Borrower”)

 

Pursuant to Section 2.02 of the Revolving Credit Agreement dated as of July 2,
2003 among Borrower, Vardano Realty Trust, the Banks party thereto and the
undersigned, as Administrative Agent (as amended, the “Loan Agreement’), we are
pleased on behalf of Borrower to invite you to submit Bid Rate Quotes to
Borrower for the following proposed Bid Rate Loans:

 

Date of Borrowing:

 

Principal Amount

 

Interest Period

 

 

 

 

 

$

 

 

 

 

 

Such Bid Rate Quotes should offer a LIBOR Bid Margin.

 

Please respond to this invitation by no later than 10:00 a.m.  (New York time)
on [date].

 

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

 

JPMORGAN CHASE BANK,
as Administrative Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

G-2-1

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

BID RATE QUOTE

 

To:

 

JPMorgan Chase Bank, as Administrative Agent

 

 

 

Re:

 

Bid Rate Quote to Vornado Realty L.P. (“Borrower”) pursuant to Revolving Credit
Agreement dated  July 2, 2003 among Borrower, Vornado Realty Trust, the Banks
party thereto and Administrative Agent (as amended, the “Loan Agreement”)

 

In response to your invitation on behalf of Borrower dated
                              , 200   , we hereby make the following Bid Rate
Quote on the following terms:

 

1.

 

Quoting Bank:

2.

 

Person to contact at quoting Bank:

3.

 

Date of borrowing:                                          *

4.

 

We hereby offer to make Bid Rate Loan(s) in the following principal amounts, for
the following Interest Periods and at the following rates:

 

Principal Amount**

 

Interest Period***

 

LIBOR Bid Margin****

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

[Provided, that the aggregate principal amount of Bid Rate Loans for which the
above offers may be accepted shall not exceed $                             .]

 

--------------------------------------------------------------------------------

*                                         As specified in the related Invitation
for Bid Rate Quotes.

**           Principal amount bid for each Interest Period may not exceed
principal amount requested.  Specify aggregate limitation if the sum of the
individual offers exceeds the amount the Bank is willing to lend.  Amounts of
bids are subject to the requirements of Section 2.02(c) of the Loan Agreement.

***         No more than three (3) bids are permitted for each Interest Period.

****       Margin over or under the LIBOR Interest Rate determined for the
applicable Interest Period.  Specify percentage (to the nearest 1/1,000 of 1%)
and specify whether “PLUS” or “MINUS”.

5.             LIBOR Reserve Requirement, if any:
                                            .

6.             Terms used herein have the meanings assigned to them in the Loan
Agreement.

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Loan Agreement,
irrevocably obligates us to make the Bid Rate Loan(s) for which any offer(s) are
accepted, in whole or in part.

 

G-3-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[NAME OF BANK]

 

 

Date:

 

 

By:

 

 

 

 

 

 

Authorized Officer

 

 

G-3-2

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

ACCEPTANCE OF BID RATE QUOTE

 

To:

JPMorgan Chase Bank, as Administrative Agent (the “Administrative Agent”)

 

 

From:

Vornado Realty L.P.

 

 

Re:

Revolving Credit Agreement (as amended, the “Loan Agreement”) dated as of 
July 2, 2003 among Vornado Realty L.P., Vornado Realty Trust, the Banks party
thereto and the Administrative Agent

 

We hereby accept the offers to make Bid Rate Loan(s) set forth in the Bid Rate
Quote(s) identified below::

 

 

Bank

 

Date of Bid
Rate Quote

 

Principal
Amount

 

Interest
Period

 

LIBOR
Bid Margin

 

 

 

 

 

 

 

 

 

 

 

 

 

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

 

 

Very Truly yours,

 

 

 

 

 

 

 

VORNADO REALTY L.P.
a Delaware limited partnership

 

 

 

 

 

 

 

By:

Vornado Realty Trust,
a Maryland real estate investment trust,
general partner

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

Joseph Macnow

 

 

 

 

Title:

Chief Financial Officer

 

G-4-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

DESIGNATION AGREEMENT

 

Reference is made to that certain Revolving Credit Agreement dated as of July 2,
2003 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”) among Vornado Realty L.P., Vornado Realty Trust, the Banks
party thereto, and JPMorgan Chase Bank, as administrative agent for said banks. 
Terms defined in the Loan Agreement and not otherwise defined herein are used
herein with the same meaning.

 

[BANK] (“Designor”) and                   , a                 (“Designee”),
agree as follows:

 

1.             Designor hereby designates Designee, and Designee hereby accepts
such designation, to have a right to make Bid Rate Loans pursuant to Section
2.02 of the Loan Agreement.  Any assignment by Designor to Designee of its
rights to make a Bid Rate Loan pursuant to such Section shall be effective at
the time of the funding of such Bid Rate Loan and not before such time.

 

2.             Except as set forth in Section 6 below, Designor makes no
representation or warranty and assumes no responsibility pursuant to this
Designation Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument and document furnished pursuant thereto or (b) the
financial condition of Borrower or the performance or observance by Borrower of
any of their obligations under any Loan Document or any other instrument or
document furnished pursuant thereto.

 

3.             Designee (a) confirms that it has received a copy of each Loan
Document, together with copies of such financial statements and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Designation Agreement; (b) agrees that it will
independently and without reliance upon Administrative Agent, Designor or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under any Loan Document; (c) represents that it is a
Designated Lender; (d) appoints and authorizes Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
any Loan Document as are delegated to Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any Loan Document are required to be performed
by it as a Bank.

 

4.             Designee hereby appoints Designor as Designee’s agent and
attorney-in-fact, and grants to Designor an irrevocable power of attorney, to
receive payments made for the benefit of Designee under the Loan Agreement, to
deliver and receive all communications and notices under the Loan Agreement and
other Loan Documents and to exercise on Designee’s behalf all rights to vote and
to grant and make approvals, waivers, consents or amendments to or under the
Loan Agreement or other Loan Documents.  Any document executed by Designor on

 

H-1

--------------------------------------------------------------------------------


 

Designee’s behalf in connection with the Loan Agreement or other Loan Documents
shall be binding on Designee.  Borrower, Administrative Agent and each of the
Banks may rely on and are beneficiaries of this Designation Agreement.

 

5.             Following the execution of this Designation Agreement by Designor
and Designee, it will be delivered to Administrative Agent for acceptance by
Administrative Agent.  The effective date for this Designation Agreement (the
“Effective Date”) shall be the date of acceptance hereof by Administrative
Agent.

 

6.             Designor unconditionally agrees to pay or reimburse Designee and
save Designee harmless against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed or asserted by any of the parties
to the Loan Documents against Designee, in its capacity as such, in any way
relating to or arising out of this Agreement or any other Loan Documents or any
action taken or omitted by the Designee hereunder or thereunder, provided that
Designor shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements if the same results from Designee’s gross negligence or willful
misconduct.

 

7.             As of the Effective Date, Designee shall be a party to the Loan
Agreement with a right to make Bid Rate Loans as a Bank pursuant to Section 2.02
of the Loan Agreement and the rights and obligations of a Bank related thereto;
provided, however, that Designee shall not be required to make payments with
respect to such obligations except to the extent of excess cash flow of Designee
which is not otherwise required to repay obligations of Designee which are then
due and payable.  Notwithstanding the foregoing, Designor, as administrative
agent for Designee, shall be and remain obligated to Borrower, Administrative
Agent and the Banks for each and every of the obligations of Designee and
Designor with respect to the Loan Agreement, including, without limitation, any
indemnification obligations under Section 10.05 of the Loan Agreement.

 

8.             This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

9.             This Designation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Designor and Designee have executed and delivered this
Designation Agreement as of the date first set forth above.

 

 

[DESIGNOR]

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

[DESIGNEE]

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Applicable Lending Office
and Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone:   (    )

 

 

 

Telecopy:     (    )

 

 

 

 

 

ACCEPTED AS OF THE     DAY OF                   , 20   .

 

 

 

JPMORGAN CHASE BANK,
as Administrative Agent

 

 

 

By

 

 

 

Name:

 

 

Title:

 

H-3

--------------------------------------------------------------------------------